 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 51 
452 
Ampersand Publishing, LLC d/b/a Santa Barbara 
News-Press 
and Graphics Communications Con-
ference International Brotherhood of Teamsters 
and
 Robert Guiliano.  
Cases 31ŒCAŒ027950 31Œ
CAŒ027965, 31ŒCAŒ028043, 31ŒCAŒ028104, 31Œ
CAŒ028116, 31ŒCAŒ028131, 31ŒCAŒ028151, 31Œ
CAŒ028161, 31ŒCAŒ028162, and 31ŒCAŒ028157
 August 11, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 At issue in this case is whether the judge correctly 
found that the Respondent, a newspaper publisher, com-
mitted numerous violations of Section 8(a)(3) and (1) of 
the Act after its newsroom employees initiated a union 

organizing campaign.
1  The Respondent also raises two 
threshold matters.  First, the Respondent argues that the 
organizing campaign, in its entirety, was not protected by 

the Act because the employees™ primary demand was to 
protect their integrity as professional journalists at the 
newspaper,
2 a matter concerning which, the Respondent 
argues, its employees had no 
statutorily protected inter-
est.  Alternatively, the Resp
ondent argues that the organ-
izing campaign was unprotected because it involved dis-

                                                           
1 On December 26, 2007, Administrative Law Judge William G. 
Kocol issued the attached decisi
on. The Respondent filed exceptions 
and a supporting brief.  The Gene
ral Counsel and the Charging Party 
each filed cross-exceptions, a supporti
ng brief, and an 
answering brief 
to the Respondent™s exceptions. The Respondent filed answering briefs 
to the General Counsel™s and the Charging Party™s cross-exceptions, 

and reply briefs to the General 
Counsel™s and the Charging Party™s 
answering briefs. 
The National Labor Relations Board has delegated its authority in 
this proceeding to a three-member panel. 
The Board has considered 
the decision and the record in light of the 
exceptions and briefs and has decide
d to affirm the judge™s rulings, 
findings as modified, and conclusi
ons and to adopt the recommended 
Order as modified and set forth in full below. 
The Respondent has requested oral argument. The request is denied 
as the record, exceptions, and briefs 
adequately present the issues and 
positions of the parties. 
The Respondent has excepted to some of the judge™s credibility find-
ings. The Board™s established policy is not to overrule an administrative 

law judge™s credibility resolutions un
less the clear preponderance of all 
the relevant evidence convinces 
us that they are incorrect. 
Standard 
Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951). We have carefully examined the record and find no basis for 
reversing the findings. 
2 We recognize that each side characterizes what was at stake in the 
employees™ demands differentlyŠthe Respondent as an effort to pre-
vent it from exercising editorial co
ntrol over the paper™s content in 
order to prevent bias and the employees
 as an effort to preserve their 
autonomy as journalists in order to prevent the publisher and editor 
from inserting their editorial stance
 into coverage of the news.  We 
need not and do not address the ques
tion of which side™s characteriza-
tion is correct in deciding this case. 
loyal conduct.  Second, the 
Respondent argues that any 
governmental intervention on the employees™ behalf will 
impermissibly interfere with 
its First Amendment right to 
control the content of its newspaper.  For the reasons 

explained below, we reject these threshold arguments, 
and we agree with the judge™
s unfair labor practice find-
ings.
3 I. The Respondent publishes a daily newspaper in Santa 
Barbara, 
 California, which has been copublished by 
Wendy McCaw and Arthur von Wiesenberger since 
April 2006.  As discussed by the judge, employees began 
to organize following a series of management decisions 
in mid-2006
4 that led employees to believe that the new 
publishers were inappropriately interfering with the work 

of the employees on the news-gathering side of the pa-
per. 
The first of those incidents 
occurred in May, when the 
publishers limited coverage of the arrest and sentencing 
of Travis Armstrong,
 the paper™s editorial page editor.  A 
second incident occurred in late June, when McCaw 

formally reprimanded a reporter and three editors for 
                                                           
3 The Respondent excepts to the judge™s decision to revoke its sub-
poena duces tecum of Sam Tyler, a 
documentary filmmaker who filmed 
interviews with current and former members of the News-Press staff. 
The Respondent requested that Tyler produce all documents and re-

cordings in his possession that related to the labor dispute at the News-
Press. (At the time of the hearing, 
Tyler™s film had not been completed 
or screened for the public.) Tyler f
iled a petition to revoke the subpoe-
na, arguing that the requested footage was not relevant to the Board™s 
proceedings, and that compelling its
 production would interfere with 
his First Amendment rights and his ability to produce the film. We find 

no merit in this exception. 
The Board affirms an evidentiary 
ruling of an administrative law 
judge unless that ruling constitu
tes an abuse of discretion. 
300 Exhibit 
Services & Events
, 356 NLRB 415, 415 fn. 1 (2010). Here, the judge™s 
revocation of the subpoena was well w
ithin his discretion. Counsel for 
the Respondent stated that its primary purpose in requesting the materi-
al was to potentially discover defamatory statements made by the dis-

criminatees on camera that could be presented as a basis for denying 
them backpay. The Board has previ
ously rejected similar requests. 
Parts Depot, Inc., 348 NLRB 152 fn. 6 (2006) (holding that the re-
spondent was free to cross-examine claimants regarding their postem-
ployment conduct, but that the judge
 properly precluded it from ﬁasking 
questions which amounted to nothing 
more than a fishing expeditionﬂ). 
In addition, even if an unlawfully
-terminated employee had made de-
famatory statements to the filmmake
r, that alone would not necessarily 
have been a basis for denying reinstatement or backpay.  See 
Hawaii 
Tribune-Herald
, 356 NLRB 661 (2011).  Finally, in ruling that the 
Respondent™s request was overbroad, the judge indicated that the Re-
spondent was free to narrow its request during the hearing to state more 

specifically what material it required.
 There is nothing in the record to 
indicate that the Respondent made any effort to do so. Finally, the 
Respondent could have que
stioned the discriminatees about what they 
said to Tyler and then, 
if necessary, renewed its request, but it did not 
avail itself of this opportunity during the hearing despite the judge™s 
invitation to do so. 
4 All dates herein are in 2006, unless otherwise stated. 
 SANTA BARBARA NEWS
-PRESS
 453
writing an article that included the future home address 
of actor Rob Lowe, a friend of McCaw™s.  Employees 
criticized McCaw™s decision as an abrupt, unwarranted 
departure from the paper™s longstanding practice of pub-

lishing the addresses of controversial building projects as 
well as the name of the owner involved.  A final incident 
occurred shortly thereafter wh
en management circulated 
a revised ﬁBusiness Conductﬂ policy, placing new limits 
on employees™ ability to disseminate information con-
cerning the News-Press to other media outlets.  Employ-

ees objected to the new polic
y as a ﬁgag order,ﬂ and at 
least 15 employees, includin
g editors, columnists, and 
reporters, resigned from the paper following its issuance.  
The judge found that the empl
oyees resigned to protest 
what they perceived as McCaw™s and von Wiesen-

berger™s improper interference
 with their reporting of the 
news. 
Immediately following the resignations, the remaining 
newsroom employees began meeting with representa-
tives of the Graphics Comm
unications Conference, In-
ternational Brotherhood of Teamsters (the Union).  Dur-

ing one of the meetings, employees drafted the following 
letter, which was delivered to
 Travis Armstrong on July 
13: 
 We, the newsroom employees of the Santa Barbara 

News-Press, can no longer remain silent about the in-

tolerable conditions at the newspaper we love. 
 We respectfully request that you: 

1.  Restore journalism ethics to the Santa Barbara 
News-Press: implement and 
maintain a clear separa-
tion between the opinion/business side of the paper 
and the news-gathering side. 
2.  Invite back the six newsroom editors who re-
cently resigned: Jerry Roberts, newsroom editor; 
George Foulsham, managing editor; Don Murphy, 
deputy managing editor; Jane Hulse, city editor; Mi-

chael Todd, business editor and Gerry Spratt, sports 
editor. 
3.  Negotiate a contract with the newsroom em-
ployees governing our hours, wages, benefits and 
working conditions. 
4.  Recognize the [Union] as our exclusive bar-
gaining representative. 
We look forward to discussing these issues fur-
ther with you. Thank you. 
 To raise awareness of their efforts, employees staged a se-

ries of rallies outside the Ne
ws-Press headquarters and in 
the community during which they reiterated their demands.   
On July 20, employees announced a campaign to per-
suade readers to cancel their subscriptions if the employ-
ees™ demands were not met by September 5.
5  The Re-
spondent refused to recogniz
e the Union or accede to the 
employees™ other demands by that date, and the cancella-
tion campaign commenced. 
In the meantime, in August, the Union had petitioned 
for a representation election among the newsroom em-
ployees.  The employees voted for representation and the 

Union was certified as the employees™ exclusive collec-
tive-bargaining representative.
6 As described below, the judge found that, from shortly 
after the Union filed its petition through February 2007, 
the Respondent committed numerous unfair labor prac-
tices involving employees who supported the Union. 
II. Before turning to the judge™s specific unfair labor 
practice findings, we address the Respondent™s threshold 
arguments: that the employees™ campaign activities were 
not protected by the Act; a
nd that the judge™s decision 
(and now presumably, our own) impermissibly interferes 
with the Respondent™s First Amendment rights.  We find 
no merit in those arguments for the following reasons. 
A.  The Employees™ Activities were Protected by the Act 
The Respondent argues that the employees™ demands 
for journalistic integrity did not implicate any statutorily 

recognized term or condition of their employment, and 
thus were not protected by Section 7 of the Act.  It also 
contends that, even assuming the employees™ activities 

were initially protected, the employees lost the protection 
of the Act by engaging in disloyal conduct. The Re-
spondent is incorrect for the following reasons. 
Section 7 provides that employees have the right to or-
ganize, bargain collectively, and engage in concerted 
activities for the purpose of collective bargaining or other 
mutual aid or protection. As a starting point, the Re-
spondent largely ignores the f
act that, in addition to pro-
tecting their journalistic ethics, the employees here were 
seeking recognition of the Union as their representative 
for purposes of bargaining over wages, hours, and other 

terms and conditions of employment generally.  This was 
a clearly protected goal. 
Further, the Respondent™s changes of policy, whether 
they are correctly ch
aracterized as purely
 editorial or not, 
had a direct impact on employees™ terms of employment.  
For example, the change of 
policy regarding the printing 
                                                           
5 At this point in the campaign, the group dropped its demand that 
the Respondent reinstate the six newsroom editors who resigned.  
Thereafter, it was not included as one of the employees™ organizing 

goals. 
6 On September 27, the Union won 
a Board-supervised election by a 
vote of 33 to 6. The Board overruled the Respondent™s objections and 

certified the Union as the employees™ bargaining representative in 
August 2007. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 454 
of addresses resulted in several employees being disci-
plined, which strongly supports a finding that employees™ 
ﬁterms and conditions of employmentﬂ were at stake.  
See Peerless Publications
, 283 NLRB 334, 336 (1987).  
And in fact the employees protested those disciplinary 
actions as part of their campaign. 
Finally, we reject the Respondent™s argument that the 
employees™ more general demands that their journalistic 
ethics not be compromised were not sufficiently tied to 
their interests as employees to
 be protected by Section 7. 
These were newsroom employees.  The management 
decisions at issue had and th
reatened to have a direct 
impact on the autonomy they had enjoyed in performing 
their work according to their 
perceptions of applicable 
professional norms as well as on their actual, day-to-day 

duties. 
In Eastex, Inc. v. NLRB
, 437 U.S. 556, 565Œ566 
(1978), the Supreme Court he
ld ﬁthat some concerted 
activity bears a less immediate relationship to employ-
ees™ interests as employees th
an other such activityﬂ and 
ﬁthat at some point the relationship becomes so attenuat-

ed that an activity cannot fairly be deemed to come with-
in the ‚mutual aid or protection™ clauseﬂ of Section 7.  Id. 
at 567Œ568. Here, however, we find that the employees™ 

demands concerned their employment relationship and 
were directly related to their interests as employees. 
Mitchell Manuals, Inc.
, 280 NLRB 230 (1986), is per-
suasive authority on this point.  In that case, editorial 
employees of an automobile repair guide sent a letter to 
their employer™s parent company criticizing the employ-

er™s managerial practices and demanding the creation of 
a new research department that they believed would im-
prove the quality of the guid
e.  The employees asserted 
that such a department was necessary to maintain the 
credibility of the company and its publications.  Id. at 

230
Œ231.  The employees had also asked their employer 
for improved wages and benefits, but the letter did not 
focus on those demands.  As a result, the judge found the 

letter unprotected, reasoning that it amounted to no more 
than ﬁdisagreement with [the
] employer over basic man-
agerial guidelines and philosophy.ﬂ  Id. at 231.  The 

Board reversed.  Although mindful of the limitations 
described in 
Eastex
, the Board reasoned that the editorial 
employees™ demands related primarily to their desire to 

perform their work according 
to appropriate professional 
norms, a protected objective.  Id.  In that respect, moreo-
ver, the demands in the employees™ letter were ﬁpart of 

and related to the ongoing labor dispute.ﬂ  Id. 
Here, as in 
Mitchell Manuals
, the employees™ concerns 
about journalistic integrity were connected to their inter-

ests as news-reporting employees of the Respondent.  
The Respondent™s changes of policy caused employees 
to question their ability to report the news in what they 
viewed as a professionally 
appropriate manner.  Various 
employees testified that those decisions undermined their 
integrity as journalists, making it more difficult for them 

to cultivate relationships with sources and to perform 
their jobs effectively. 
The newsroom employees™ concerted actions were not 
in protest against a change in
 the editorial stance of the 
paperŠwhether to endorse the Democratic or Republi-
can candidate for mayor, for ex
ample.  Rather, they were 
in protest against decisions that limited the autonomy 
they had previously enjoyed to report the news according 
to what they believed were professional norms. Re-
strictions on their autonomy and threats to their profes-
sional ethics directly implicated their interests as em-

ployees.
7 In all of these respects, we find that the employees™ 
campaign was sufficiently linked to their desire to organ-

ize, their terms and conditions of employment, and their 
interests as employees to bring it within the ambit of Sec-
tion 7. 
But, even assuming arguendo that one of the employ-
ees™ objectives was unprotected
, there is no evidence to 
suggest that that was the reason for the adverse actions. 

In fact, the Respondent gave 
a range of other reasons for 
the actions, all of which the 
judge found were pretexts.  
In other words, contrary to its post hoc rationale, the Re-

spondent did not act in order to protect its editorial con-
trol.  It did not warn employees that continuing to protest 
their loss of autonomy might lead to adverse action and it 

did not impose any of the adverse action on that ground.  
See Thompson Products
, 70 NLRB 13, 14
Œ15 (1946). In 
fact, the Respondent at the ti
me claimed that the employ-
ees™ claims about the integrity of the paper were simply 
designed to pressure the Respondent to grant voluntary 

recognition of the Union. 
Alternatively, the Responden
t argues that the employ-
ees™ campaign was unprotected because some of the par-

ticipants engaged in disloyal conduct. Specifically, the 
Respondent cites numerous examples of what it terms 
public disparagement, including the employees™ letter to 

management demanding that it restore journalistic ethics, 
their customer cancellation dr
ive, their ﬁMcCaw Obey 
the Lawﬂ buttons, and their public appeals in support of 

their effort to ﬁtake backﬂ the News-Press. 
                                                           
7 Our conclusions that these matters were sufficiently related to em-
ployees™ terms and conditions of em
ployment such that the employees™ 
concerted actions were protected 
under Sec. 7 does not necessarily 
suggest that proposals addressing 
the matters would be mandatory 
subjects of bargaining the employees 
would have a right to strike over 
as discussed infra.  This follows necessarily from the fact that under 
Eastex
, concerted activity can be for 
mutual aid and protection even 
though its object is outside the control of the employees™ employer. 
 SANTA BARBARA NEWS
-PRESS
 455
We reject this argument. Contrary to the Respondent™s 
representations in its brief, it did not even purport to dis-
cipline any of the employees 
for disparaging its product. 
The Board has long rejected su
ch post hoc reasoning. See 
Thompson Products.
, supra. Further, even assuming that 
some of the cited statements were disloyal, it does not 
follow that the rest of th
e employees™ organizing cam-
paign would be rendered unprotected in its entirety. 
East Texas Pulp & Paper Co.
, 143 NLRB 427, 446 (1963), 
enfd. 346 F.2d 686 (5th Cir. 1965) (finding that employ-

ees™ previous unprotected conduct ﬁdid not render unpro-
tected and unlawful all furt
her concerted activity on their 
partﬂ). 
In any event, the record makes clear that none of the 
cited statements constituted unprotected disloyalty or 

disparagement.  The Board has held that employees™ 
communications to the public may lose the Act™s protec-
tion if they are ﬁdisloyal, reckless, or maliciously un-

true.ﬂ  
Valley Hospital Medical Center
, 351 NLRB 1250, 
1252 (2007), enfd. sub nom. 
Nevada Service Employees 
Local 1107 v. NLRB
, 358 Fed. Appx. 783 (9th Cir. 
2009); see also 
NLRB v. Electrical Workers Local 1229 
(Jefferson Standard)
, 346 U.S. 464 (1953).
8 Here, the employees™ communications may have raised 
issues that the Respondent was sensitive to, but just as 
certainly there was no disloyalty or disparagement of the 
Respondent™s newspaper.
9  Throughout the campaign, 
the employees™ stated purpose 
was to obtain changes that 
in their view would improve the journalistic quality of 
the News-Press.  See, e.g., 
Sacramento Union
, 291 
NLRB 540, 549 (1988), enfd. 889 F.2d 210 (9th Cir. 
1989) (rejecting argument that newspaper employees™ 
letter to advertisers was un
protected where employees™ 
demands, in their view, would enhance the newspaper™s 
journalistic standing). 
Moreover, none of the cited statements constituted 
disparagement, as they were 
not ﬁflagrantly disloyal, [or] 
wholly incommensurate with any grievances which the 

[employees] might have.ﬂ
10 All of the employees™ repre-
sentations to the public were expressly linked to the on-
                                                           
8 Member Becker believes the scope of unprotected conduct defined 
in Valley Hospital, supra, and 
Five Star Transportation Inc.
, infra, is 
overbroad for the reasons he stated in 
Mastec Advanced Technologies
, 357 NLRB No. 17, slip op. 9
Œ10 (2011).  Nevertheless he agrees with 
his colleagues that the stated standard is not met here. 
9 ﬁThe Board has traditionally been careful to distinguish between 
disparagement of an employer™s pro
duct and the airing of what may be 
highly sensitive issues.ﬂ  
Professional Porter & Window Cleaning Co.
, 263 NLRB 136, 139 (1982), enfd. mem. 742 F.2d 1438 (2d Cir. 1983). 
10 Five Star Transportation, Inc.
, 349 NLRB 42, 45 (2007), enfd. 
522 F.3d 46 (1st Cir. 2008), quoting 
Veeder-Root Co.
, 237 NLRB 
1175, 1177 (1978). 
going labor dispute between the parties.
11 In fact, the 
Respondent acknowledges that during many of their ral-
lies, employees wore union paraphernalia and displayed 
a large Teamsters rallying sign. And, employee state-

ments urging McCaw to obey the law were protected 
given the allegations of unfair labor practices that had 
been made at that time, our findings of unlawful conduct 

here, and McCaw™s central role in the labor dispute. 
Further, the Board has repeatedly held that boycott-
oriented communications, such as the employees™ ﬁCan-

cel Your Newspaper Todayﬂ banner message, do not 
constitute disloyalty that would result in a loss of the 
Act™s protection.  See 
Arlington Electric, Inc.
, 332 
NLRB 845, 846 (2000); 
Coors Container Co.
, 238 NLRB 1312, 1318
Œ1319 (1978), enfd. 628 F.2d 1283 
(10th Cir. 1980). 
B.  The Respondent™s Fi
rst Amendment Rights 
are not Infringed 
The Respondent argues that 
the employees ﬁinvoked 
the Act as a regulatory means to gain control over the 
content of the newspaper,ﬂ and that any governmental 

endorsement or protection of that action impermissibly 
interferes with its First Amendment right to publish the 
news as it sees fit.  In support, the Respondent urges us 

to consider 
McDermott v. Ampersand Publishing, LLC
, 593 F.3d 950 (9th Cir. 2010), in which the Ninth Circuit 
cited First Amendment concerns
 in affirming a district 
court™s denial of the Regional Director™s petition for 
10(j) preliminary injunctive relief in this case.
12  We find 
no merit to the Respondent™s arguments. 
1. 
As the Respondent acknowledges, it is settled that the 
Act applies to news organizations.  See 
Associated Press 
                                                           
11 The dispute concerning this question as it relates to the protest on 
the bridge is discussed separately below. 
12 We have accepted the Respondent™s submission addressing 
McDermott, which was decided after the 
record in this case closed, 
pursuant to Reliant Energy
, 339 NLRB 66 (2003).  We have also ac-
cepted the Union™s response to that submission. 
To the extent 
McDermott
 addresses the scope of the Respondent™s 
First Amendment rights, we agree it warrants consideration here.  
Nonetheless, in our disposition of this case on the merits, we are not 
bound by the court™s decision on the 10(j) injunction issue.  See 
Coro-net Foods, Inc. v. NLRB
, 981 F.2d 1284, 1288 (D.C. Cir. 1993) (reject-
ing the argument that ﬁa district c
ourt finding in a sec
tion 10(j) auxilia-
ry proceeding would later bind the 
NLRB when ruling, definitively, on 
the unfair labor practice chargeﬂ); see also 
Dorsey Trailers, Inc. North-
umberland, PA Plant
, 327 NLRB 835 fn. 2 (1999), enfd. in part 233 
F.3d 831 (4th Cir. 2000).  The court ruled on the propriety of the relief 

sought by the Regional Director in the district court, not the relief we 
grant here.  Moreover, the court ruled on a request for interim, injunc-
tive relief, not a final order of the Board.  Finally, the court reviewed 

the district court™s denial of the 
requested relief under an abuse of dis-
cretion standard.  593 F.2d at 957. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 456 
v. NLRB
, 301 U.S. 103 (1937).  In 
Associated Press
, the Supreme Court rejected the ar
gument that applying the 
Act to news organizations abridged the freedom of 
speech or of the press safeguarded by the First Amend-

ment.  There, as here, the press employer argued that 
ordering it to reinstate fired editorial employees would 
infringe its First Amendment rights.  The Court rejected 

this argument, observing that the press employer re-
mained free to hire employees who would observe its 
editorial decisions and to fire those who refused to do so.  

Id. at 132.  The same is true under our Order.  The Court 
held that ﬁ[t]he publisher of a newspaper has no special 
immunity from the application of general laws.  He has 
no special privilege to invade the rights and liberties of 
others.ﬂ  Id. at 132Œ133.
13  Yet at bottom, a special privi-
lege is exactly what the Respondent seeks here. 
The judge found that the Respondent engaged in an ex-
tensive campaign of retaliatory conduct against employ-

ees because they exercised th
eir rights to seek union rep-
resentation and to join together for their mutual aid or 
protection.  Our Order remedies that unlawful conduct.  

It does so, moreover, in a manner explicitly approved by 
the Supreme Court in 
Associated Press
, through a cease-
and-desist order, reinstatement, and other make-whole 

relief.  To be sure, the employees demanded, among oth-
er things, that the Respondent refrain from interfering 
with their autonomy in reporting the news.  But nothing 

in our decision or Order requires the Respondent to grant 
that demand, or otherwise interferes with the Respond-
ent™s First Amendment right to control the content of its 

newspaper or its authority to terminate or otherwise dis-
cipline any employee who refuse
s to carry out is instruc-
tions concerning the contents of the paper.  As before, 
those editorial matters remain wholly within the Re-
spondent™s control. 
2. 
Contrary to the Respondent™s suggestion, that conclu-
sion is not undercut by the Ninth Circuit™s decision in the 

preliminary injunction proceeding.  The court expressly 
did not decide whether the First Amendment protected, 
or even probably protected, the Respondent™s conduct.  

593 F.3d at 959.  Rather, the court found only that there 
was ﬁat least some riskﬂ that constitutionally protected 
speech would be enjoined, warranting application of a 

ﬁheightenedﬂ standard for equitable relief.  Id.  The court 
denied the requested injunction under that heightened 
                                                           
13 The D.C. Circuit similarly did not question the Board™s order that 
a newspaper ﬁrestore [a columnist] to his former position as a weekly 

columnistﬂ in 
Passaic Daily News v. NLRB
, 736 F.2d 1543, 1549 (D.C. 
Cir. 1984), refusing to enforce only that portion of the Board™s order 
that limited the paper™s discretion over whether to publish his columns 

post-reinstatement.  See id. at 1559. 
standard.  We share the court™s concern that First 
Amendment rights be safeguarded from government in-
terference, but we do not find any risk of interference 
with First Amendment rights in the present case suffi-

cient to implicate our duty 
to construe the Act, when 
possible, to avoid raising ﬁserious questionsﬂ of constitu-
tionality.  See 
Edward J. DeBartolo Corp. v. Florida 
Gulf Coast Building Trades Council
, 485 U.S. 568, 575 
(1988). 
Of particular concern to the court was the employees™ 
demand that the Respondent respect their journalistic 
integrity and autonomy in reporting the news, coupled 
with their use of economic pressure to support that de-
mand; e.g., urging readers to cancel their subscriptions.  
593 F.3d at 961.  The court concluded that governmental 

intervention to support the employees would effectively 
hinder the Respondent™s ability to resist the employees™ 
efforts, necessarily posing 
some risks to the Respond-
ent™s First Amendment rights.  Id. at 962.  In the court™s 
view, those risks arise both with the potential reinstate-
ment of discharged employees and also at the bargaining 

table.  We address each of those issues in turn. 
Before addressing the Nint
h Circuit™s specific con-cerns, however, we point out th
e entirely novel nature of 
the Respondent™s contention.  The First Amendment, of 
course, is implicated only by 
state action.  Here, the only 
state action, our Order, in no
 way interferes with the Re-
spondent™s expressive activit
y, as the Supreme Court 
concluded in 
Associated Press
.  Thus, this case is entire-
ly unlike the prior Ninth Circuit case relied on by that 

Court in the preliminary injunction proceeding here, 
Overstreet v. Carpenters
, 409 F.3d 1199 (9th Cir. 2005), 
in which the Board sought uns
uccessfully to
 enjoin the 
peaceful display of stationa
ry banners under Section 
8(b)(4) of the Act.  For the same reason, this case is also 

entirely unlike the other cases cited by the Ninth Circuit, 
all of which involved newspapers being compelled by the 
State to publish specific content. In 
Miami Herald Pub-
lishing Co. v. Tornillo
, 418 U.S. 241 (1974), the Su-
preme Court struck down a state statute granting a politi-
cal candidate a right to equal space to reply to criticism 

and attacks on his record by a newspaper. In 
Passaic 
Daily News v. NLRB
, supra, the D.C. Circuit refused to 
enforce a Board order requiring the newspaper to resume 

publication of a reinstated columnist™s weekly column.  
No such State compulsion is at issue here. 
In explaining the potential First Amendment ramifica-
tions of requiring the Respondent to reinstate unlawfully 
discharged employees, the Ninth Circuit reasoned that 
   
telling the newspaper that it must hire specified per-

sons, namely the discharged employees, as editors and 
 SANTA BARBARA NEWS
-PRESS
 457
reporters constituting over 
20 percent of its newsroom 
staff is bound to affect what gets published.  To the ex-
tent the publisher™s choice of writers affects the expres-
sive content of its newspaper, the First Amendment 

protects that choice. 
 McDermott
, supra at 962
Œ963.  The court™s concern has 
already been addressed, however.  As the Supreme Court 
explained in 
Associated Press
:  [t]he Act does not compel the petitioner to employ an-
yone; it does not require that the petitioner retain in its 
employ an incompetent editor or one who fails faithful-
ly to edit the news to reflect the facts without bias or 
prejudice.  The Act permits a discharge for any reason 

other than union activity or agitation for collective bar-
gaining with employees. 
 Associated Press v. NLRB
, supra, 301 U.S. at 132.  This 
principle cannot depend on whether a newspaper employer 
unlawfully fires 20 percent of its employees instead of one.  

In either case, merely ordering the employees to be reinstat-
ed is not ﬁbound to effect what gets published.ﬂ The Re-
spondent remains free to continue publishing its newspaper 

as it sees fit and to insist that employees, including those 
who may be reinstated, conform to its editorial decisions 
and standards.
14  As before, the Respondent is precluded 
only from discriminating against employees because they 
engage in activities protected by the Act.  If reinstated dis-
criminatees refuse to implement Respondent™s editorial 

policies, the Respondent may lawfully discipline or dis-
charge them as it sees fit. 
Similarly, we are not persuaded that the court™s bar-
gaining-related concerns warrant granting immunity for 
what would be unlawful conduct in any other industry.  

Nothing in the judge™s decision or recommended Order 
or the Order we issue today requires the Respondent to 
grant the employees™ demand for greater autonomy in 

reporting the news.  Rather, consistent with our remedial 
authority, we seek only ﬁto rest
ore, so far as possible, the 
status quo that would have been obtained but for the 

wrongful act.ﬂ  
Phelps Dodge Corp. v. NLRB
, 313 U.S. 
177, 194 (1941).  Our decision does not suggest in any 
manner that the decisions that triggered the employees™ 

organizing the protest activities were wrongful.  Thus, 
our Order leaves all of the Respondent™s policies and 
                                                           
14 As stated above, the remedies ordered here do not require the Re-
spondent to publish any material, nor do they interfere with the Re-

spondent™s editorial discretion.  This issue might have arisen had the 
judge ordered the reinstatement of
 Starshine Roshell™s unlawfully-
canceled column, but the General Counsel did not request such relief, 

as Roshell subsequently resigned from the newspaper. 
procedures related to the c
ontents, editorial approval and 
publication of articles fully intact. 
Moreover, although we have found that the employ-
ees™ demands were protected, whether the Respondent 

would be legally required to bargain over those demands 
is another issue and one not before us in this case. Gen-
erally, an employer is not required to bargain about the 

contents or design of its product.  
Kiro, Inc.
, 317 NLRB 
1325, 1327 (1995).  Specifically in the newspaper indus-
try, the Board has held that a newspaper publisher ﬁis 

free to establish reasonable rules designed to prevent its 
employees from engaging in activity which would ‚di-
rectly compromise their standing as responsible journal-
ists and that of the publication for which they work as a 
medium of integrity,™ withou
t necessarily being required 
to bargain initially.ﬂ 
Peerless Publications
, supra, 283 
NLRB at 335.
15  If the represented employees choose, 
during bargaining, to make proposals relating to the con-

cerns that, in part, motivated 
the protests at issue here, 
the proposals may relate only to permissive bargaining 
subjects.16  In that event, it would be left to the Respond-
ent™s discretion whether to bargain over the proposals.
17  Even assuming, however, that one or more of the em-
ployees™ proposals would constitute a mandatory subject 

of bargaining, the Act makes clear that the Respondent 
would not be obliged to agree to any of those proposals 
or make any concessions.  See Section 8(d) of the Act.  

Thus, the Respondent™s contention that the judge™s deci-
sion rejected Respondent™s position that ﬁthe Act does 
not provide employees with a statutory right to control 

the content of the newspaperﬂ is pure hyperbole. 
                                                           
15 There, the Board found that th
e employer™s unilateral promulga-
tion of a new ethics policy violated 
the Act, in part, because the terms 
of the policy were overly broad and not narrowly tailored to meet the 
respondent™s legitimate objectives. Id. at 336.  
16 The D.C. Circuit has indicated that this ﬁagency possesses the req-
uisite special expertise for making spec
ific determinations in this highly 
delicate field which encompasses both 
labor relations and the workings 
of the press, and its detailed factua
l findings are likely to illuminate the 
framework of mere general principles.ﬂ  
Newspaper Guild of Greater 
Philadelphia Local 10 v. NLRB
, 636 F.2d 550, 563 (D.C. Cir. 1980). 
17 We find it unnecessary to rely on the judge™s analysis of ﬁwhether 
there is room for collective bargaining
 on the issue of journalistic integ-
rity under current lawﬂ or his discussion of 
Peerless Publications, su-
pra. 
Nevertheless, we emphasize that 
a union™s making of proposals re-
lating to that subject or seeking 
to bargain over them, without more, 
would not be unprotected.  
NLRB v. Borg-Warner Corp.
, 356 U.S. 342, 
349 (1958).  ﬁEven if it be assumed that that choice would finally be a 
matter for management to determine, the fact remains that the guaranty 
of Section 7 of the Act extends not
 only to concerted activities for the 
purposes of collective bargaining, but also to those undertaken for 
‚other mutual aid or protection.™ﬂ 
Phoenix Mutual Life Insurance Co.
, 73 NLRB 1463, 1465 (1947), enfd. 167 F.2d 983 (7th Cir. 1948). In 

other words, nothing we have said he
re is inconsistent with our holding 
above that the employees™ actions were protected. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 458 
Still, we are mindful of the Ninth Circuit™s concern 
that the Respondent nevertheless might be ﬁforcedﬂ to 
accede to its employees™ demands as a result of economic 
pressure.  But the Respondent will not be without re-

course if faced with such pre
ssures.  If a union insists to 
impasse on permissive subjects of bargaining, it commits 
an unfair labor practice. See 
Taft Broadcasting Co.
, 274 
NLRB 260, 261 (1985).  If employees strike to pressure 
their employer to agree abou
t permissive subjects of bar-
gaining, the strike may be unprotected by the Act.  Cf. 

Nassau Insurance Co., 
280 NLRB 878 fn. 3 (1986). 
But the fact is that none of those issues is before us in 
this case.  We are in effect being asked to preemptively 
withhold relief from employees who are otherwise clear-
ly entitled to it based solely on what 
may
 come to pass in 
the future.  In 
Associated Press
, the Supreme Court ob-
served that the employer sought ﬁto bar all regulation by 
contending that regulation in a situation not presented 

would be invalid.ﬂ  301 U.S. at 132.  The Court rejected 
the speculative argument, expl
aining that ﬁ[c]ourts deal 
with cases upon the basis of the facts disclosed, never 

with nonexistent and assumed circumstances.ﬂ  Id.  The 
same is true of the Board.
  Accepting the Respondent™s 
argument here would seriously undermine the established 

principle that the Respondent ﬁh
as no special privilege to 
invade the rights and liberties of others.ﬂ  Id. at 132
Œ133.  
Because the Respondent™s First Amendment argument is 

entirely novel and based on a chain of speculation about 
what might happen in the future, we conclude that our 
order in this case raises no ﬁserious questionsﬂ under the 

First Amendment. 
III.  THE RESPONDENT
™S UNFAIR LABOR PRACTICES
 Having addressed the Respondent™s threshold argu-
ments, we turn now to the 
specific unfair labor practices 
found by the judge.
18 A. The judge found, and we ag
ree, that the Respondent 
violated Section 8(a)(1) by 
coercively interrogating em-
ployees concerning union activities, engaging in surveil-
lance of union activities,
19 requiring employees to re-
                                                           
18 The Respondent does not except to
 the judge™s finding that it vio-
lated Sec. 8(a)(1) by threatening 
employees with discipline if they 
engaged in protected concerted activ
ity or by interrogating employees 
about their protest on a footbridge, as discussed below. 
19 We agree with the judge that the Respondent violated Sec. 8(a)(1) 
on February 7 and 21, 2007, by appearing to film employees during 
prounion rallies.  We find it unnece
ssary to pass on the General Coun-
sel™s separate surveillance allegati
on involving the Union™s meeting at a 
public library on February 13.  Even 
if found, that violation would be 
cumulative of the other surveillance 
violations and would not affect the 
remedy. 
Contrary to his colleagues, Member Becker would find that the Re-
spondent violated Sec. 8(a)(1) when 
its agents attended and refused to 
move buttons and signs reading ﬁMcCaw Obey the 
Law,ﬂ and terminating Supervisor Robert Guiliano be-
cause he refused to commit 
an unfair labor practice.20 We also agree with the judg
e that the Respondent vio-
lated Section 8(a)(3) and (1) by cancelling Starshine 
Roshell™s column;
21 discharging Melinda Burns and An-
na Davison, ostensibly for biased reporting;
22 and lower-
                                                                                             
leave the Union™s meeting at a public library on February 13. As set 
forth by the judge, union representatives rented a room at the library to 
meet with local advertisers in th
e hope of getting their support for the 
ongoing campaign. Shortly after the 
meeting began, the Respondent™s 
lawyer and accountant entered the room. When asked to leave by the 
union representatives, they refused to do so. 
Member Becker agrees with the judge that the Respondent engaged 
in unlawful surveillance when its agen
ts appeared, without invitation, at 
the Union™s private meeting, and then refused to leave. See 
Hollywood 
Vassarette, Division of Munsingwear, Inc.
, 149 NLRB 839, 845
Œ847 
(1964) (finding that the employer violated the Act by appearing at a 
private union meeting at a restaurant
). Even assuming that the library 
maintained a policy requiring all meetings there to be open to the pub-

lic, the Union had a federal right to meet privately and to be free from 
Respondent™s interference. Accordingly, any such rule would be irrele-
vant to whether a violation of the Act occurred. 
20 No party excepts to the judge™s decision to deny Robert Guiliano 
reinstatement and toll his backpay as of March 26, 2007. 
21 We do not rely on the Respondent™s incipient antiunion campaign 
in adopting the judge™s finding that the Respondent bore animus toward 
Roshell™s union activity. 
22 With respect to the unlawful discharges found by the judge, we re-
ject the Respondent™s argument that the burden-shifting analysis in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982)
, should be modified because of 
First Amendment concerns.  The Respondent argues that the General 
Counsel should have been required to
 prove that the Respondent would 
not have taken the same actions in
 the absence of the employees™ pro-
tected activity.  As discussed, 
the Respondent™s First Amendment con-
cerns do not justify affording it special treatment.  See, e.g., 
Passaic Daily News v. NLRB
, 736 F.2d 1543 (D.C. Cir. 1984) (applying 
Wright 
Line where the respondent was a newspaper).  In any event, the Re-
spondent has provided no case support for its proposal.  
Philadelphia 
Newspapers, Inc. v. Hepps
, 475 U.S. 767 (1986), the primary case 
relied on by the Respondent, involve
d the burden of proving truth or 
falsity in a libel case, and the polic
y considerations discussed by the 
court are not present in the unfair labor practice context. 
With regard to the judge™s analysis of Burns™ discharge, we do not 
rely on his statements regarding the 
quality of Burns™ writing, including 
his conclusion that the Respondent fa
iled to show any shortcomings in 
Burns™ ﬁAxis of Inequalityﬂ article,
 his statement that the Respondent 
was arguing that Burns™ ﬁDanger Z
onesﬂ article was biased because 
City Editor Scott Steepleton said it 
was, and his statement that the 
Respondent ﬁmay not use unsupported assertions as a pretext to mask 

unlawful conduct.ﬂ  These statemen
ts create the appearance that the 
judge improperly imposed his own 
judgment as to what constitutes 
biased reporting. 
In finding Burns™ discharge unlawful, we rely instead on the strong 
circumstantial evidence supporting the judge™s finding that the Re-
spondent™s proffered rationale for Burn
s™ discharge was pretextual.  In 
particular, we rely on the judge™s 
finding that other instances of per-
ceived biased reporting did not result in discipline of any kind, much 
less termination.  The Respondent™s 
discharge of Burns was thus highly 
atypical. See 
La Gloria Oil & Gas Co.
, 337 NLRB 1120, 1124 (2002), 
enfd. 71 Fed. Appx. 441 (5th Cir.
 2003).  In addition, the Respondent 
 SANTA BARBARA NEWS
-PRESS
 459
ing the evaluation scores of union supporters Davison, 
Dawn Hobbs, Melissa Ev
ans, and Karna Hughes. 
B. Further, we agree with the judge™s finding that the Re-
spondent violated Section 8(a)(3) and (1) by discharging 
six union activists who demonstrated on a footbridge to 
protest the Respondent™s unlawful discharges of Burns 

and Davison.  In addition to the reasons given by the 
judge, we add the following rationale, much of which 
concerns the Respondent™s defenses. 
The events surrounding the footbridge protest can be 
summed up as follows.  On February 5, 2007, employees 
Dawn Hobbs, Rob Kuznia, Barney McManigal, Tom 
Schultz, John Zant, and Melissa Evans stood atop a foot-
bridge over Highway 101 and held two large banners 

reading ﬁCancel Your Newspaper Today.ﬂ
23  They also 
displayed two signs reading ﬁStop Illegal Firingsﬂ and 
various smaller signs reading ﬁBring Back Melinda 

[Burns],ﬂ ﬁBring Back Ann[
a Davison],ﬂ and ﬁProtect 
Free Speech.ﬂ  As indicated, 
the Respondent discharged 
the employees for this protest, and the judge found those 

discharges unlawful. 
In its exceptions, the Respondent contends that the 
employees™ actions were unprot
ected for two reasons: (1) 
the employees™ activity was disloyal; and (2) their activi-
ty was illegal.  We reject those contentions. 
1. 
The Respondent, citing 
George A. Hormel & Co. v. 
NLRB, 962 F.2d 1061 (D.C. Cir. 1992), contends that the 
employees™ protest was disloyal because it was not ex-

plicitly related to the parties™ ongoing labor dispute. Spe-
cifically, it argues that passing motorists would not have 
understood that the boycott banner was linked to the la-
bor dispute because they would not have been able to see 
the smaller supporting signs that referred to the dispute. 

We disagree.                                                                                              
offered shifting reasons for Burns™ discharge.  During the hearing, it 
relied in part on factual errors in 
Burns™ articles, whereas previous 
disciplinary communications to Burns focused solely on concerns about 
bias.  See 
U.S. Coachworks, Inc.
, 334 NLRB 955, 957 (2001), enfd. 53 
Fed. Appx. 171 (2d Cir. 2002). Fi
nally, notwithstanding McCaw™s 
longstanding concerns about bias in 
Burns™ articles, the Respondent did 
not take any disciplinary action ag
ainst Burns until she became in-
volved in union activity.  Despite its argument that Burns™ bias had 
been improperly tolerated by previous
 managers, the very article that 
purportedly triggered Burns™ discharg
e had been approved by Steeple-
ton, who was installed only 
months earlier by McCaw. 
23 We find no merit in the Respondent™s argument that the judge im-
properly precluded its expert witness, 
Dr. Ralph Haber, from testifying 
that passing motorists would have 
seen only the ﬁCancel Your News-
paper Todayﬂ banners.  Even if th
at were true, the banners™ message 
was not unprotected, as explained belo
w.  Accordingly, the Respondent 
was not prejudiced by the judge™s ruling. 
By any measure, the employees™ footbridge protest 
was clearly linked to their ongoing dispute with the Re-
spondent.  The linkage was obvious with respect to the 
signs seeking Davison™s and Burns™ reinstatement, which 

were accompanied by signs protesting illegal firings.  
See Richboro Community Mental Health Council, Inc.
, 242 NLRB 1267, 1268 (1979) (finding a letter to be 

linked to ongoing labor dispute where it protested the 
employer™s unlawful discharge of an employee). Indeed, 
the Respondent concedes that the protest was motivated 

by its recent termination of employees. 
Assuming that motorists could see the smaller signs 
addressing the labor dispute, 
the activity was clearly not 
unprotected disloyalty, as se
eking a consumer boycott in 
support of employees™ position in a labor dispute is pro-

tected.  Arlington Electric.
, supra; 
Coors Container Co.
, supra.  Even if motorists could not see the smaller signs, 
if motorists nonetheless understood that the banners were 

directed at the Resp
ondent, it is more likely than not that 
that was because of the parties™ well-publicized conflict 
and that they would thus have also understood the ban-

ners and signs saying ﬁCancel Your Newspaperﬂ and 
ﬁProtect Free Speechﬂ as being 
related to a labor dispute.  
See Endicott Interconnect
, 345 NLRB 448, 450 (2005), 
enf. denied on other grounds 453 F.3d 532 (D.C. Cir. 
2006).  The employees™ dispute with the Respondent, 
over journalistic integrity, union recognition, and other 

matters, had been matters of public discussion for several 
months. Indeed, it had been reported on extensively by 
area news outlets, including the News-Press, well before 

this particular protest.  See 
Endicott
, supra at 451 (find-
ing communication to be linked to ongoing labor dispute 
where prior events were ﬁwidely publicized in the local 
mediaﬂ).  Thus, although neither of the large banners 
identified the Respondent, it is likely that anyone who 

understood that the ﬁNewspaperﬂ referred to was the Re-
spondent™s also understood that the banners were part of 
the labor dispute. For those 
reasons, we find that the 
footbridge protest was, and would have been seen as, 
ﬁsimply part and parcel, and a continuation, of [the] 
long-running labor disputeﬂ between the parties and did 

not constitute unprotected disloyalty.  
St. Luke™s Episco-
pal-Presbyterian Hospitals
, 331 NLRB 761 (2000), enf. 
denied on other grounds 268 F.3d 575 (8th Cir. 2001). 
Even accepting the Respondent™s argument that pass-
ing motorists could not see the smaller signs and assum-
ing they would not nevertheless have understood that the 

banners were part of the ongoing labor dispute for the 
reasons explained above, we still find that the protest did 
not constitute unprotected disloyalty. If motorists could 

not see the smaller signs, they may not even have known 
what newspaper they were being asked to cancel as there 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 460 
were at least two other local newspapers.  Moreover, 
Interstate 101 is the major highway running up the Cali-
fornia coast and the protest could easily have been un-
derstood to be directed at papers in other cities, for ex-

ample, the 
Los Angeles Times
.  The Respondent was ob-
viously not disparaged in the eyes of those drivers who 
did not know and could not discern the protestors™ in-

tended target. Contrary to the Respondent, neither the 
Board nor the D.C. Circuit ha
s ever required that a boy-
cott protest explicitly
 refer to the labor dispute in order to 
be protected. In 
Hormel
, the court found an employee™s 
boycott message to be unprotected not because it was 
insufficiently linked to the underlying labor dispute, but 
because that labor disp
ute had already ended.
24 Five Star 
Transportation
, also cited by the Respondent, involved 
employees™ disparaging remarks about the employer™s 
operations rather than a call for a boycott.
25 Accordingly, 
we find that the Respondent™s argument here lacks merit. 
Finally, as discussed above,
 we also reject the Re-
spondent™s argument that th
e employees™ protest dispar-
aged the Respondent™s product. The Board has repeated-

ly held that boycott-communications, such as the em-
ployees™ ﬁCancel Your Newspaper Todayﬂ banner mes-
sage, do not constitute disloyalty that would result in a 

loss of the Act™s protection.  See 
Arlington Electric, Inc.
, supra; Coors Container Co.
, supra. Moreover, the small-
er banners referred to the parties™ labor dispute and not 

the quality of the Respondent™s product. In the context of 
the protest, the ﬁProtect Fr
ee Speechﬂ sign would have 
been understood to refer to
 the free speech of employees. 
Even if it was not, that message, standing alone, did not 
disparage the Respondent™s product.
26 2. 
Last, we find no merit to the Respondent™s argument 
that the employees lost the 
protection of the Act because 
the footbridge protest was illegal.  As correctly set forth 
by the judge, employee Hobb
s contacted the police de-
partment prior to the protest and was told by a sergeant 

that the group would not be violating the law by holding 
banners on the footbridge.  Thus, regardless of whether 
the employees™ conduct actually violated local law, they 

acted in accordance w
ith the advice of lo
cal authorities.  
Further, the employees were not cited for or convicted of 
any criminal offense.  See 
McKee Electric Co., 349 
NLRB 463, 465 fn. 13 (2007).  In addition, contrary to 
the Respondent, the mere fact
 that an otherwise peaceful 
concerted action might be illegal under local law does 

                                                           
24 962 F.2d at 1064. 
25 349 NLRB at 45
Œ46. 
26 The Respondent does not argue that the employees™ communica-
tions were either reckless or maliciously untrue. 
not necessarily remove it from the Act™s protection.  See 
Washington State Service Employees
, 188 NLRB 957, 
958Œ959 (1971).
27 AMENDED 
REMEDY
 We agree with the judge that
 a broad cease-and-desist 
order is warranted because the Respondent ﬁhas engaged 
in such egregious or widespread misconduct as to 

demonstrate a general disregard for the employees™ fun-
damental statutory rights.ﬂ 
Hickmott Foods
, 242 NLRB 
1357 (1979).
28  We also agree with the judge™s other rec-
ommended remedies, except as set forth below.
29 Contrary to the judge, we order the Respondent to 
have the attached notice pub
licly read by a responsible 
corporate management official 
or by a Board agent in the 
presence of a responsible management official. We find 

that the Respondent™s unfair labor practices are suffi-
ciently serious and widespread to warrant having the 
attached notice read aloud to 
the employees so that they 
ﬁwill fully perceive that the Respondent and its managers 
are bound by the requir
ements of the Act.ﬂ 
Federated 
Logistics & Operations
, 340 NLRB 255, 258 (2003), 
enfd. 400 F.3d 920, 929Œ930 (D.C. Cir. 2005). The pub-
lic reading of the notice is anŠﬁeffective but moderate 
way to let in a warming wind of information and, more 

important, reassurance.ﬂ 
United States Service Industries
, 319 NLRB 231, 232 (1995) (citations omitted), enfd. 107 
F.3d 923 (D.C. Cir. 1997). In order to monitor the read-

ing of the notice, representatives of the Board and of the 
Union shall have the right to be present. T
exas Super 
Foods
, 303 NLRB 209, 220 (1991). 
The judge found that discriminatees Davison, Hobbs, 
Evans, and Hughes, who were unlawfully evaluated, 
                                                           
27 We also reject the Respondent™s argument that it would have dis-
charged the employees for such conduc
t even in the absence of their 
protected activity. The judge found that the Respondent™s decision to 

terminate the employees was motivated
 solely by its belief they had 
engaged in disloyal conduct.  Furt
her, the Respondent failed to estab-
lish that hanging a banner on a foot
bridge would have normally been a 
dischargeable offense even assuming 
it was unlawful. To the contrary, 
Steepleton testified that whether an
 employee would ordinarily be 
discharged for similar conduct depe
nded solely on the content of the 
signs being displayed. The Respondent™s decision to terminate these 
employees was inseparable from 
its overriding objection to the em-
ployees™ protected message. 
28 In this regard, however, we do not rely on the judge™s statement 
that the Respondent™s position on the journalistic integrity issue ﬁre-
veal[ed] concernsﬂ about whether the 
Respondent would be inclined to 
violate Sec. 8(a)(5) in the future. 
29 In sec. 1(h) of his remedial order, the judge ordered that the Re-
spondent cease and desist from ﬁ[c]
anceling the publication of columns 
appearing in the newspaper that ar
e written by supporters of the Un-
ion.ﬂ We have added the phrase ﬁb
ecause they engaged in protected 
concerted activityﬂ at the end of that 
section in order to clarify that the 
Respondent is only prohibited from canceling columns in retaliation for 
protected conduct. See 
Herald News, 276 NLRB 605, 605 fn. 6 (1985). 
 SANTA BARBARA NEWS
-PRESS
 461
should be awarded performance bonus payments for 
2006 consistent with prior years. We think this finding 
was premature.  Because the Respondent requires em-
ployees to achieve at least 
a specific evaluation score in 
order to qualify for a bonus, the discriminatees™ eligibil-
ity should be contingent on the outcome of their non-
discriminatory evaluations.  We
 conclude that the correct 
remedy is to order the Respondent to make the discrimi-
natees whole by paying them what they would have been 
paid absent the discrimination against them.  According-

ly, the issue of whether the di
scriminatees should receive 
bonuses and, if so, the speci
fic dollar amount of the bo-
nuses, will be left to the compliance proceeding. 
Federal 
Screw Works
, 310 NLRB 1131 fn. 3 (1993). 
Finally, in accordance with our decision in 
Kentucky 
River Medical Center
, 356 NLRB 6 (2010), we shall 
modify the judge™s recommended remedy by requiring 
that backpay and other monetary awards shall be paid 

with interest compounded on a daily basis. We shall also 
modify the judge™s recommended Order to provide for 
the posting of the notice in accord with 
J. Picini Floor-
ing
, 356 NLRB 11 (2010). 
ORDER 
The National Labor Relations Board orders that the 
Respondent, Ampersand Publishing, LLC, d/b/a Santa 
Barbara News-Press, Santa Barb
ara, California, its offic-
ers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Threatening to discipline 
employees if they engage 
in union and protected concerted activity. 
(b) Coercively interrogating employees concerning 
their union activities. 
(c) Discharging supervisors or managers because they 
refuse to commit an unfair labor practice. 
(d) Engaging in surveillance of the union activities of 
employees. 
(e) Issuing letters of suspension to employees because 
those employees engaged in protected concerted activity. 
(f) Instructing employees to remove buttons from their 
clothing and signs from their vehicles reading ﬁMcCaw 
Obey the Law.ﬂ 
(g) Discharging or otherwise discriminating against 
any employee for supportin
g the Graphics Communica-
tions Conference, International Brotherhood of Team-

sters, or any other union. 
(h) Canceling the publication 
of columns appearing in 
the newspaper that are written by supporters of the Union 

because they engaged in pr
otected concerted activity. 
(i) Giving lower evaluations to employees because 
they engaged in union activities. 
(j) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s Order, 
offer Melinda Burns, Anna Davison, Dawn Hobbs, Rob 

Kuznia, Barney McManigal, Tom Schultz, John Zant, 
and Melissa Evans full reinstatement to their former jobs 
or, if those jobs no longer exist, to substantially equiva-

lent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
(b) Within 14 days from the date of this Order, rescind 
the discriminatory evaluations given to Anna Davision, 
Dawn Hobbs, Melissa Ev
ans, and Karna Hughes. 
(c) Prepare new evaluations for Anna Davison, Dawn 
Hobbs, Melissa Evans, and Karna Hughes without regard 
to those employees™ su
pport for the Union. 
(d) Within 14 days from the date of this Order, rescind 
the letters of suspension issued to Al Bonowitz, Kim 
Favors, Karna Hughes, Rob Kuznia, Lara Milton, Mike 

Traphagen, Dawn Hobbs, George Hutti, Barney 
McManigal, Tom Schultz, and Alan McCabe. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges, 
letters of suspension, and discriminatory evaluations and 
within 3 days thereafter notify the employees in writing 

that this has been done and that the discharges, the letters 
of suspension, and the discriminatory evaluations will 
not be used against them in any way. 
(f) Make Melinda Burns, Anna Davison, Dawn Hobbs, 
Rob Kuznia, Barney McManigal, Tom Schultz, John 
Zant, Melissa Evans, Karna Hughes, and Robert Guiliano 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them, in the 

manner set forth in the amended remedy section of this 
decision. (g) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment reco
rds, timecards, personnel rec-
ords and reports, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(h) Within 14 days after service by the Region, post at 
its facility in Santa Barbara,
 California, copies of the 
attached notice marked ﬁAppendix.ﬂ
30 Copies of the no-
                                                           
30 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 462 
tice, on forms provided by the Regional Director for Re-
gion 31, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with
 its employees by such 
means.  Reasonable steps sh
all be taken by the Respond-
ent to ensure that the notices 
are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 

Respondent at any time since August 17, 2006. 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HAYES, concurring. 
Although I join my colleagues in finding that the Re-
spondent committed numerou
s unfair labor practices,1 I 
write separately to emphasize the limited grounds for my 
agreement on certain key issues. 
First, I do not join my colleagues™ unnecessary dictum 
with respect to whether empl
oyee protests about journal-
istic integrity or autonomy are protected concerted activi-
ty, as defined by the Supreme Court in 
Eastex, Inc. v. 
NLRB, 437 U.S. 556, 565Œ566 (1978).  For the purpose 
of resolving the issues presented in this case, it is enough 
to find that (a) the Respondent™s employees were other-
wise engaged in clearly protected concerted activities by 

seeking representation by the Union and a collective-
bargaining agreement, and by protesting the discharges 
of coworkers, and (b) the Respondent failed to show that 

it would have taken any of the adverse employment ac-
tions at issue because of employee protests about journal-
istic integrity or autonomy even in the absence of their 

clearly protected activities. 
                                                                                             
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 Although I join in finding these violations, I would not impose the 
extraordinary requirement of a publ
ic reading to remedy them.  In 
addition, for the reasons stated in my dissenting opinion in 
J. Picini 
Flooring
, 356 NLRB 11 (2010), I would not require electronic distribu-
tion of the notice. 
With respect to the Respondent™s First Amendment ar-
guments, I find no need to say more than that the Su-
preme Court™s decision in 
Associated Press v. NLRB
, 301 
U.S. 103 (1937), controls and 
that the State action at is-
sueŠa Board Order to remedy specific, fully litigated 
unfair labor practices, including discriminatory discharg-
esŠdoes not raise serious questions under the First 

Amendment.  In particular, the Order imposes no prior 
restraint on the Respondent™s free speech and no limita-
tion on its ability to set its own editorial agenda and to 

discharge any employee for failing to follow its instruc-
tions with respect to the content of its newspaper. 
Finally, although I find it to be a close question, I 
agree that the Respondent™s di
scharge of the six employ-
ees who engaged in the footbridge protest was unlawful.   

Clearly, the protesters acted c
oncertedly in furtherance of 
a labor dispute related to the firing of coworkers.  They 
displayed small signs explicitly referring to this dispute 

(ﬁStop Illegal Firings,ﬂ ﬁBring Back Melinda,ﬂ and 
ﬁBring Back Annﬂ).  They also displayed two large signs 
advocating a consumer boycott of an unnamed newspa-

per (ﬁCancel Your Newspaper Todayﬂ) as well as anoth-
er small sign (ﬁProtect Free
 Speechﬂ), none of which 
made any reference to a labor dispute.  The question is 

whether this concerted activity was protected.
2 Based on the Supreme Court™s decision in 
NLRB v. Electrical Workers Local 12
29 (Jefferson Standard),
 346 
U.S. 464 (1953), the Board has held that ﬁemployee 
communications to third parties in an effort to obtain 
their support are protected
 where the communication 
indicated it is related to an ongoing dispute between the 
employees and the employers and the communication is 
not so disloyal, reckless or maliciously untrue as to lose 
the Act™s protection.ﬂ  
Mountain Shadows Golf Resort,
 330 NLRB 1238 (2000).  As to the first prong of this test, 

if construed as requiring that 
each sign displayed by the 
footbridge protesters must be independently identifiable 
as related to an ongoing labor dispute, then the conduct 

would seemingly not be protected.  However, I believe it 
is sufficient to find as an objective matter that members 
of the intended consumer audience would reasonably 

perceive the relationship of the protest to an ongoing 
labor dispute about firings from the collective message 
conveyed by the signs on thei
r face.  I would not go be-
yond that to speculate about how general notoriety of 
                                                           
2 I agree with my colleagues™ re
jection of the Respondent™s argu-
ment that the protest was unlawful because it was allegedly illegal.  
However, I do so based solely on the fact that the protesters relied in 
apparent good faith on advance advice from police that the group 

would not be violating the law by di
splaying banners on the footbridge.  
The mere fact that the protesters we
re not arrested is not determinative 
of the legality of their actions. 
 SANTA BARBARA NEWS
-PRESS
 463
fractious labor relations at the Santa Barbara News-Press 
might have informed the understanding of someone 
viewing this particular protest.   I also need not pass on 
whether the protest would have been protected if none of 

the displayed signs indicated the existence of a labor 
dispute.
3 As to the second prong of the test, I agree with my col-
leagues that none of the banners conveyed messages that 
the Board has traditionally viewed as disloyal.  I note 
that dictum in 
Jefferson Standard
 could be interpreted as 
indicating that it is per se disloyal and unprotected for 
employees to engage in promotion of a consumer boycott 
of their employer while receiving pay to work for that 
employer, even if the boycott communications are ex-
pressly related to an ongoing labor dispute.
4  However, 
the Board and several courts of appeals have rejected that 
broad interpretation,
5 and the Respondent here does not 
seek the overruling of precedent in arguing that the em-

ployees™ conduct was disloyal. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
                                                           
3 Contrary to the Respondent, it was not necessary that the signs re-
fer to the Union in order to estab
lish the existence of a labor dispute 
with respect to the firings.  Furthe
r, even assuming relevance of the 
rejected testimony of an expert w
itness about conclusions drawn from a 
post hoc study of the footbridge prot
est, I am not persuaded that such 
testimony would alone be 
sufficient to prove that occupants in motor 
vehicles could only see the two larg
e signs that made no reference to 
the firings. 
4 In J
efferson Standard
, supra at 476 fn. 12, th
e Court cited with ap-
proval 
Hoover Co. v. NLRB, 
191 F.2d 380, 390 (6th Cir. 1951), which 
stated there that 
It is a wrong done to the Company for employees, while being em-
ployed and paid wages by a company, to engage in a boycott to pre-
vent others from purchasing what their employer is engaged in selling 

and which is the very thing their employer is paying them to produce. 
An employer is not required. under the Act, to finance a boycott 
against himself. 
5 See, e.g., 
Coors Container Co.
, 238 NLRB 1312, 1318
Œ1319 
(1978), enfd. 628 F.2d 1283, 1287 (10th Cir. 1980).  Also see 
George A. Hormel & Co. v. NLRB
, 962 F.2d 1061, 1064 (D.C. Cir. 1992). 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 threaten to discipline employees if they 
engage in union and protected concerted activity. 
WE WILL NOT
 coercively interrogate employees con-
cerning their union activities. 
WE WILL NOT
 issue letters of suspension to employees 
because those employees enga
ged in union and protected 
concerted activity. 
WE WILL NOT
 instruct employees to remove buttons 
from their clothing and signs from their vehicles reading 
ﬁMcCaw Obey the Law.ﬂ 
WE WILL NOT
 discharge supervisors or managers be-
cause they refuse to commit 
an unfair labor practice. 
WE WILL NOT
 engage in surveillance of the union ac-
tivities of employees. 
WE WILL NOT
 cancel the publication of columns ap-
pearing in our newspaper that
 are written by supporters 
of the Graphics Communications Conference, Interna-
tional Brotherhood of Teamsters, or any other union, 

because they engaged in pr
otected concerted activity. 
WE WILL NOT
 give lower evaluations to employees be-
cause they engaged in union activities. 
WE WILL NOT
 discharge or otherwise discriminate 
against any of you for supporting the Graphics Commu-
nications Conference, International Brotherhood of 

Teamsters, or any other union. 
WE WILL NOT 
in any other manner interfere with, re-
strain, or coerce employees in 
the exercise of their rights 
listed above. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Melinda Burns, Anna Davison, Dawn 
Hobbs, Rob Kuznia, Barney McManigal, Tom Schultz, 
John Zant, and Melissa Evans full reinstatement to their 

former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-
iority or any other rights or privileges previously en-

joyed. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind the discriminatory evaluations given to 

Anna Davison, Dawn Hobbs, Melissa Evans, and Karna 
Hughes and the letters of suspension issued to Al Bono-
witz, Kim Favors, Karna Hughes, Rob Kuznia, Lara Mil-

ton, Mike Traphagen, Dawn Hobbs, George Hutti, Bar-
ney McManigal, Tom Schultz, and Alan McCabe. 
WE WILL prepare new evaluations for Anna Davison, 
Dawn Hobbs, Melissa Evans, and Karna Hughes without 
regard to those employees™ support for the Union. 
WE WILL make Melinda Burns, Anna Davison, Dawn 
Hobbs, Rob Kuznia, Barney McManigal, Tom Schultz, 
John Zant, Melissa Evans, Karna Hughes, and Robert 
Guiliano whole for any loss of earnings and other bene-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 464 
fits resulting from the discrimination against them, less 
any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges of Melinda Burns, Anna Davison, Robert 
Guiliano, Dawn Hobbs, Rob Kuznia, Barney McMani-
gal, Tom Schultz, John Zant, and Melissa Evans; the 

unlawful letters of suspension given to Al Bonowitz, 
Kim Favors, Karna Hughes, Rob Kuznia, Lara Milton, 
Mike Traphagen, Dawn Hobbs, George Hutti, Barney 

McManigal, Tom Schultz, and Alan McCabe; and the 
discriminatory evaluations given to Anna Davision, 
Dawn Hobbs, Melissa Evans, and Karna Hughes, and 
WE 
WILL
, within 3 days thereafter, notify each of them in 
writing that this has been done and that the discharges, 

the suspension letters, and the discriminatory evaluations 
will not be used against them in any way. 
AMPERSAND 
PUBLISHING, LLC
 D/B/A SANTA 
BARBARA 
NEWS
-PRESS  Steven Wyllie 
and
 Brian D. Gee, Esqs., 
for the General Coun-
sel. 
A. Barry Cappello, Esq., Matthew M. Clarke, Esq., 
and Dugan 
P. Kelley, Esq. (Cappello & Noel, LLP), 
of Santa Barbara, 
California, and 
L. Michael Zinzer, Esq. (The Zinzer Law 
Firm), 
of Nashville, Tennessee, for the News-Press.
 Ira L. Gottlieb, Esq. (Bush, Qu
inonez, Gottlieb, Singer, Lopez, 
Kohanski, Adelstein & Dickenson), 
of Burbank, California,  
for the Union. DECISION 
STATEMENT OF THE 
CASE WILLIAM G. KOCOL
, Administrative Law Judge. This case 
was tried in Santa Barbara, California, for 17 days beginning on 
August 14 and concluding on Sept
ember 26, 2007. The initial 
charge, Case 31ŒCAŒ27950, was file
d was filed by the Graphic 
Communications Conference, International Brotherhood of 
Teamsters (the Union) on Augus
t 25, 2006.  On February 28, 
2007, Robert Guiliano, an individual, filed a charge in Case 31Œ
CAŒ28157.  An order consolidati
ng cases, second consolidated 
complaint, and notice of hearing 
(the complaint) issued on May 
31, 2007.  The complaint allege
s that Ampersand Publishing, 
LLC d/b/a Santa Barbara News-Pre
ss (the News-Press) violated 
Section 8(a)(1) of the Act by threatening employees with disci-
pline if they engaged in an ﬁemployee delegation,ﬂ interrogat-
ing employees about their union 
and protected concerted activi-
ties, instructing employees to 
remove buttons and signs that 
read ﬁMcCaw obey the law,ﬂ and engaging in surveillance of 
and interfering with the union activities of its employees. The 
complaint alleges that the News-Press violated that same sec-
tion of the Act by discharging its supervisor, Robert Guiliano, 
because he refused to issue a pretextual reprimand to an em-
ployee in furtherance of that 
employee™s unlawful discharge.  
The complaint also alleges that the News-Press violated Section 
8(a)(3) and (1) by discharging 
employees Melinda Burns, Anna 
Davison, Dawn Hobbs, Rob Kuzn
ia, Barney McManigal, Tom 
Schultz, John Zant, and Melissa Evans, canceling the weekly 
newspaper column of employee Starshine Roshell, issued 2-day 
suspension notices to 11 employ
ees, issuing lower performance 
evaluations, and failing to aw
ard performance bonuses to 4 
employees, all because those employees engaged in union and 
other protected concerted activities. 
The News-Press filed a timely answer that admitted the alle-
gations in the complaint concerning the filing and service of the 
charges, jurisdiction, labor orga
nization status, supervisory, and 
agency status except that it clarified that David Millstein was 
its agent but not its supervisor.  
The News-Press denied that it 
had committed any unfair labor practices and asserted a number 
of general affirmative defenses. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs and 
reply briefs
1 filed by the General C
ounsel, the News-Press, and 
the Union, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The News-Press, a limited liability company, publishes the 
Santa Barbara News-Press, a daily 
newspaper, at its facility and 
place of business in Santa Barb
ara, California, where it annual-
ly derives gross revenues in 
excess of $200,000, held member-
ship in or subscribed to the Associated Press, advertised nation-
ally sold products, and purchas
ed and received goods, supplies, 
and materials valued in excess 
of $5000 directly from suppliers 
located outside the State of California. The News-Press admits 
and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
As indicated, the News-Press pub
lishes a daily newspaper.  
Wendy McCaw and Arthur von Wiesenberger are copublishers.  
Travis Armstrong is editorial pa
ge editor, Scott Steepleton is 
associate editor, and Yolanda Apodaca is director of human 
resources.  McCaw purchased the News-Press from the New 
York Times in 2000.  The News-Press™ offices are located on 
De La Guerra Plaza, the central square in Santa Barbara.  In the 
center of the square is a large grassy area where fiestas and 
rallies and the like are held. 
Part of this case involves con
cerns of journalistic ethics and 
the need to assure that there is no bias in the reporting coming 
from the news department of the Ne
ws-Press.  In this case these 
concerns are viewed through two separate pairs of eyes.  From 
the view of Wendy McCaw, the owner and copublisher of the 
News-Press, she saw bias in th
e reporting and sought to elimi-
nate it.  But from the view of some employees in the news-
room, they saw McCaw™s efforts 
as an attack on journalistic 
integrity through the injection of McCaw™s own biases into 
                                                           
1 The News-Press filed a reply brief both to the brief filed by the 
General Counsel as well as the brief filed by the Union. 
 SANTA BARBARA NEWS
-PRESS
 465
their reporting.  According to th
ose employees this resulted in 
the breakdown of a ﬁwallﬂ that
 should separate McCaw™s con-
trol of the opinion pages of the newspaper from control over the 
news reporting pages. 
The News-Press has a conflict of 
interest policy that contains 
the following: 
 The duty of the journalist is to seek truth and provide a fair 

and comprehensive account of events and issues, without bias, 
and without real or perceived conflicts.  Journalists should act 
independently, free from obligation to any interest other than 
the pursuit of the truth.  Jour
nalists should pres
ent analytical 
reporting without bias or stereotype, avoiding undue influence 

from any outside forces, including family and peers, advertis-
ers, sources, story subjects, po
litical and powerful individuals, 
and special interest groups.  In this regard journalists must 
avoid impropriety and the appearance of impropriety.  The 
public must have confidence in the objectivity of the News-
Press and know that what they read is objective and untainted 
by personal bias.   
 In 2005, the New-Press held tr
aining sessions with the staff 
about a lengthy survey that th
e News-Press had arranged to be 
performed to survey the reader
ship on a number of matters.  
Then editor Jerry Roberts reporte
d, among other things, that the 
study showed that 64 percent of the readers of the News-Press 
thought that reporters writing about
 local politics tend to project 
their views in stories instead of 
staying neutral. 
 He also men-
tioned that this percentage typically shows up in other surveys 
that assess readership perceptions of bias. 
As the tension between McCaw 
as owner of the News-Press 
and the news department had been
 developing over time, some 
background is necessary.  As indi
cated above, Anna Davison is 
alleged to have been unlawful
ly fired in 2007; the News-Press 
claims she was fired for biased reporting.  On July 28, 2004, the 
News-Press published an article 
written by Davison that cov-
ered the reintroduction of bald eagle chicks to Santa Cruz Is-
land.  McCaw wrote on a copy of the article that it was very 
biased and that the article quoted
 the National Park Service and 
U.S. Fish and Wildlife.  She noted
 that the article did not point 
out the disadvantages to the reintroduction program.  It ended, 
ﬁ[Davison] has become like th
e reporter before her, a mouth-
piece.  Disgusting.ﬂ  She forwarded her comments and the arti-
cle to Joe Cole, who was publisher at the time. 
On August 1, 2004, the News-P
ress published an article by 
Barney McManigal about how so
me residents of a community 
had become fearful of walking outdoors because of a growing 
coyote population.  The article no
ted that coyotes had attacked 
five children in southern California, including a 3-year old who 
was killed, and how the community association had decided to 
remove and destroy the coyotes. 
 The article reported how some 
residents had lost pets and s
upported efforts to rid the commu-
nity of the coyotes while others
 had mixed feelings about see-
ing any animal destroyed.  A re
sident pointed out how the coy-
otes had rid her property of gophers and rats.  McCaw forward-
ed a copy of the article to then editor and vice president of the 
news department, Jerry Roberts,
 with a handwritten note indi-
cating that she felt the article was biased.  At the trial I asked 
McCaw to explain what, in her view, was biased about the arti-
cle.  She explained: 
 It was anti-coyote. . . .  And it was very negative toward those 

poor animals that were in danger
 of being annihilated because 
of the hysteria that was based 
on nothing. . . .  Well, I think, 
you know, there are other groups, in fact, my foundation 
brought in a group to discuss the issue with [the community] 
and tried to get them to stop this killing because there was re-
ally no reason for it.  It was mass hysteria by a couple of peo-
ple who had a problem wi
th coyotes. . . .  But if you start kill-
ing coyotes, you create a lot of other problems.  So it™s unin-
tended consequences that were 
not even being thought about.  
So those other groups were not evenŠ[the reporter] never 
even went to anybody else to see what the other side might be 
to this. 
 McCaw also sent an e-mail message to Cole indicating that the 

coyotes article was another piece 
of biased reporting.  She con-
tinued:  I™m sick of this.  We have talked to [Roberts] repeated-
ly about one-sided reporting and NOTHING seems to get 
done.  Another problem in yest
erday™s paper, [an architect 
who had sued McCaw] was again photographed on the 
FRONT PAGE. . . .  What is it that is not understood?  
How many conversations have 
we had with Roberts about 
this?  The last article, which I talked to [Roberts] about 
last week, was about the baby bald eagles from Alaska 
taken out to the [Santa Barbara Channel] Islands (Last 
Saturday™s front page story, lots of ink and color photos), 
which was only ONE side, that of Fish and Wildlife and 
National Park Service.  No 
dissenting voices.  Anna Da-
vison has been taken in by those guys and only wrote that 
side of it.  I was told she was supposed to have an envi-
ronmental background.  I™m th
ink[ing] there is no such 
thing at the paper. 
Today™s article was the same, only worse.  No one in 
the article expressed any outrage or opposition.  I don™t 
think I™m the only one who feels that way.  I wasn™t quot-
ed, nor was I even asked ([Roberts] never contacted me), 
so something is really wrong out there. 
 Cole spoke with Roberts ab
out many matters, including 
McCaw™s concerns about bias.  
He reported back to McCaw: 
 Lack of Balance in Environmental Stories.  [Roberts] said you 
were right with the eagle story.  He said the coyote story was 
done on deadline, which happens frequently in a daily paper.  
The newsroom wanted to publish something other than Bar-
ney Brantingham™s column about the coyote issue before the 
editorial ran.  It was not meant to
 be the definitive piece on the 
coyote issue.  We discussed the need to balance the stories by 
talking with all sides. 
 At the trial, McCaw pointed to an article prepared by Da-
vison and published by the News-Press on April 9, 2005, nearly 
2 years before Davison™s termination.  The article was entitled 
ﬁBullets fly as divisive pig 
hunt on Santa Cruz Island gets un-
der way.ﬂ  It began: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 466 
Opponents denounce effort as 
a killing spree.  Proponents: 
Eradication needed to help native species.  The National Park 
Service disclosed Friday that hunters have fired the first shots 
in a long and controversial camp
aign to rid Santa Cruz Island 
of the feral pigs that have roamed here for 150 years. 
 On April 15, 2005, the News-P
ress weighed in on the contro-
versy by running an editorial entitled 
ﬁOur Opinion: Killing 
spree off our coast.ﬂ
  The editorial criticized a local member of 
the United States House of Re
presentatives for supporting the 
ﬁ‚eradication™ﬂ programs.  The editorial continued: 
 Mrs. Capps isn™t alone in participating in the spin.  The 
reporting by news outlets, unfortunately including the 
News-Press, after a controlled media trip to the island 
failed to challenge park offi
cials about the former superin-
tendent™s revelations. 
Reporters clue readers into their own biases when they 
don™t aggressively pursue stories or use derogatory sound-
ing words, such as feral or i
nvasive, to describe wild crea-
tures that have lived on the island since the 1850s. 
 On March 26, 2006, another ar
ticle written by Davison was 
published by the News-Press.  This article concerned the relo-
cation of sea otters to the Santa Barbara Channel.  Davison™s 
article reported the protests of local abalone and urchin fisher-
men who feared that the reintroduction of the otters would be 
the end of their commercial fisher
ies and would be contrary to a 
deal struck between the fisherma
n and Government in 1987 that 
kept sea otters away from the waters near Santa Barbara.  
McCaw felt the article was bias
ed because it did not report 
ﬁanything about the otters in a positive fashion.ﬂ  On April 4, 
2006, the News-Press published a
nother article written by Da-
vison.  This article concerned 
the growth in the populations of 
foxes on the Channel Islands.  A
ccording to the article those 
foxes had been endangered animal
s.  McCaw circled Davison™s 
name on the article and wrote ﬁContinuing biased reporting.  

She™s a shill for the feds.ﬂ 
On April 8, 2006, McCaw sent a 
message to Cole that began: 
 Since you™ve been away, I™ve been doing a lot of thinking 
about the paper and what has not been happening.  I am ex-
tremely frustrated that my goals for the paper are not being 
achieved, in fact I feel they have been actively thwarted. 
 McCaw then detailed 21 items th
at she saw as continuing prob-
lems at the News-Press.  The first item was: 
 ﬁUsﬂ vs ﬁThemﬂ mentality.  This
 has been a very big problem 
for far too long.  Not because you haven™t heard a lot of my 
complaints about this, but because you have done nothing to 
stop it.  This will stop IMME
DIATELY even if it means fir-
ing the whole newsroom and hiri
ng new people, including the 
editors.  This has nothing to do with the purported wall be-
tween news and editorial, it has everything to do with biting 
the hand that feeds you. 
 Later McCaw continued: 
 Biased reporting.  If things weren™t already bad enough with 

her biased reporting, Anna Davison has now become a 
mouthpiece for the Feds and Nature Conservancy regarding 
Santa Cruz Island and the fisherman regarding otters.  Any-
thing we write about on the editorial pages, apparently some-
one feels the need to write the opposite on the news pages.  
Virtually every time we write something on the editorial page, 
she comes out with the latest press release from the Feds et al, 
see 4/4/06 article ﬁIsland foxes ma
y be in for a baby boomﬂ.  
Her ﬁarticleﬂ on 3/26/06 about the otter meeting is more of an 
opinion piece than a news report,
 saying the ﬁRelocation plan 
could jeopardize abalone, urchin,ﬂ (says who?); it was pejora-
tive, calling otters ﬁvoracious eat
ersﬂ and it was again biased 
in favor of the fishermen against the sea otter.  Her reporting 
has only one side and it™s hers. 
 This is a continuing problem, 
again not because you haven™t heard anything about it, but 
because you have done NOTHING about it, nothing has 
changed.  Since there has been no accountability, bad behav-
ior has been allowed to flourish.  Anna isn™t the only one 
guilty of this type of reporting,
 she™s just the most egregious. 
 McCaw ended: 
 I shouldn™t have to remind you or anyone else at the paper 
what my goals are, and it would be a waste of time anyway, 
since they will undoubtedly continue to be ignored and worse 
thwarted.  With that in mind, I am going to be making some 
major changes at the paper in the new future. 
 On about April 27, 2006, Cole resigned as publisher of the 
News-Press and McCaw and von 
Wiesenberger took over that 
position as copublishers. 
Two public events led some on 
the News-Press staff to be-
come concerned about the issue of
 journalistic integrity.  The 
first event dealt with the News-Press™ coverage of the arrest of 
Travis Armstrong, the News-Press™
 editorial page director, for 
driving under the influence on May 9.
2  Reporter and alleged 
discriminatee Dawn Hobbs prepared a report on the arrest and 
the News-Press published the report on page A-3 above the 
fold.  On May 17, von Wiesenberger sent a message to Roberts 

listing 12 questions and concerns, 
one of which pertained to the 
reporting on Armstrong.  It read: 
 Article on [Armstrong].  This 
was overkill, and was clearly 
given too much space.  Why?  The front page story in Tampa 
had no similarity to this one.  In that case, as was reported in 
the mainstream media, the executive editor called in the story 
herself so as not to allow anot
her paper to scoop hers.  That 
was not the case here.  Another fact that was different, she had 
a documented blood level, [Armstrong] did not.  It seems you 
have it in for [Armstrong] and permitted your personal views 
to color your news judgment.  I™d like to know why? 
 But the controversy continued concerning whether the News-
Press should report on Armstrong™s sentencing hearing.  The 
sentencing hearing covered matters such as Armstrong™s blood 
alcohol level as well as his sentence.  In preparation for the 
story, Hobbs tried to interv
iew Armstrong, but Armstrong re-
fused to be interviewed and in
stead claimed the newsroom was 
targeting him.  Although Hobbs prepared a story concerning the 
sentencing hearing, the News-Press refused to publish it; Arm-
                                                           
2 Unless otherwise indicated, the dates that follow are in mid-2006 
to early 2007. 
 SANTA BARBARA NEWS
-PRESS
 467
strong had raised the matter with
 McCaw, who then instructed 
that the article not be published. 
Among other things raised von Wiesenberger in his May 17 
message was ﬁwe need more local news, fewer opinions, and 
fewer columnists.ﬂ  On May 19, von Wiesenberger replied to 
Roberts™ response to von Wi
esenberger™s May 17 message
3  Von Wiesenberger indicated his real concern about two stories 
that had caused extensive damage with the News-Press™ adver-
tisers, commenting, ﬁWhile I expect you will characterize this 
criticism as us cowering to co
mmercial interest
s and bring out 
your book of Journalistic ethics, it has nothing to so with eth-
ics.ﬂ  It continued: 
 Biased reporting.  A good example is Anna Davison.  
She seems to have become the mouthpiece for government 
agencies and the Nature Conservancy, as every time there 
is a press release she writes an article.  Very troubling that 
she seldom has the ﬁother sideﬂ quoted and in virtually 
every one of her articles that last paragraph shows her bi-
as.  A good example is the h
eadline in her 3/26/06 article 
ﬁRelocation plan could jeopardize abalone, urchins,ﬂ in the 
paper and on line ﬁDining habits keep otters on unwanted 
visitors list.ﬂ  That appears to
 be her opinion, as there is 
nothing to indicate that either abalone or urchins are in 
danger because of otters or th
at they are ﬁunwanted.ﬂ  Her 
ending sentence in that ar
ticle was ﬁ‚If it was happening 
on the land and it was doughnut shops, you™d be con-
cerned,™ abalone fisherman Mr
. Rebuck told the crowd.ﬂ The broader message is that 
the newsroom is not meet-
ing our expectations.  This 
was expressed repeatedly to 
Joe Cole but I™m not sure you heard it.  The newspaper 
should be a ﬁmust readﬂ every day.  Front page stories 
should be local, local, local. 
 There should be many more 
local stories and fewer wire service stories.  What we want 
to see are compelling local news stories (not opinions or 
columns).  Since Dawn Hobbs 
is at the Police Department 
let™s get more local crime reporting (like a police blotter) 
and Sheriff reports.  I™ve sat in on enough newsroom meet-
ings to feel a lack of enthusiasm from a number of staff.  
You need to put a fire under the reporters and get them 
passionate about the news.  If they are on cruise control, 
replace them.  Maybe they are lulled into some false sense 
of security as the newsroom
 parades ﬁawards.ﬂ  Awards 
don™t pay the bills.  Readers an
d advertisers pay the bills.  
Our readership is declining and the readers are voting with 
their wallets and not renewing 
subscriptions.  The letter I 
had Carol copy you is indica
tive of the prevailing feeling 
in this community.  To renew a subscription because the 

subscribers only like the puzzles says that something is 
terribly wrong with the news in the paper. 
 The second public event involved actor Rob Lowe™s plans to 
build a house for himself and his family on a vacant lot in Mon-
tecito.  The size of the planned house apparently drew objec-
tions from Lowe™s neighbors and 
public hearings were held 
before the Montecito Planning Co
mmission on the matter.  It 
was standard practice at the News-Press to publish the exact 
                                                           
3 Roberts™ response was not offered into evidence. 
location of a controversial pr
oject under such circumstances 
and News-Press reporter Camill
a Cohee attended the hearing 
before the Montecito Planning 
Commission on June 21 to pre-
pare an article on the controversy.  That same day after the 
hearing Lowe, who is a persona
l friend of McCaw™s, called 
Armstrong and explained that there had been a meeting before 
the Montecito Planning Commiss
ion that day and he was con-
cerned about the publication of the address of the location 
where he was planning to build a home because he had small 
children; Lowe described how he 
had been involved in stalking 
incidents.  Lowe said he did not
 want the address printed in the 
newspaper.  Armstrong replied 
that he understood how Lowe 
felt and he would pass the information to editors in charge of 
the newsroom.  That same even
ing, Armstrong sent the follow-
ing e-mail to George Foulsh
am, the News-Press™ managing 
editor: 
 Rob Lowe called me and I told him I™d forward his concern 
onto the proper editors:  Mr. Lowe is concerned about the 
publication of the address and location of his new house be-
cause of the safety of his family.  He says he believes there 
will be a story on his house in the paper tomorrow. 
 On June 22, the News-Press ran 
a story that began on its front 
page written by reporter Cami
lla Cohee about Rob Lowe™s 
ﬁdream home.ﬂ  The story repor
ted how the Montecito Planning Commission had narrowly approved the plans for the house 
over the objections of some in 
that community.  The story also 
contained the address of the 
property at which Lowe™s house 
was to be built.  Lowe™s assistant called after the article was 
published and left a message that
 he was going to cancel his 
subscription to the News-Press
 because it had published the 
address.  On June 23, McCaw dir
ectly issued substantially iden-
tical reprimand letters to George
 Foulsham, Michael Todd, Jane 
Hulse, and Cohee; this was the first time that McCaw had di-
rectly disciplined News-Press staff.  The reprimand letters read: 
 This is an official letter of reprimand concerning yes-
terday™s front-page story about Actor Rob Lowe™s ﬁdream 
homeﬂ written by Camilla Cohee and edited by [George 
Foulsham, Michael Todd and Jane Hulse.] 
Mr. Lowe™s new home address was an unnecessary de-
tail in the story.  Including Mr. Lowe™s address has dam-
aged our credibility with the Lowe family and potentially 
damaged relations with other 
high profile readers.  As a 
result of this error the Lowe family cancelled their sub-
scription. 
It is now company policy that 
no addresses are to be 
published.  If an editor wishes to publish an address he/she 
will get the publishers™ approval.  This policy will prevent 
any excuses regarding this kind of privacy breach. 
Please be advised that future errors of this type will be 
cause for more severe disciplinary action, up to and in-
cluding, suspension and dismissal. 
This letter will be placed in your Personnel file. 
 The prior News-Press policy was to not publish the addresses 
of crime victims, but it had 
no policy concerning the publica-
tion of the addresses of celebrities.  Rather, in circumstances 
involving planning issues that we
re the matter of public hear-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 468 
ings the News-Press routinely published the address or location 
of the matter at controversy.  
Cohee responded to her reprimand 
in a letter to McCaw: 
 This letter is in re
sponse to a letter of reprimand issued 
to me following my coverage of a planning commission 
hearing regarding the proposed home of actor Rob Lowe. 
Firstly, I find it unfair that I would be admonished for 
writing a story in a manner consistent with the style and 
approach I have applied to every other land-use story I 
have covered for 
the News-Press. 
How can it be considered an ﬁerrorﬂ or ﬁcareless news 
judgmentﬂ to have included the location of a proposed pro-

ject when I have included th
at kind of detail countless 
times in the past when covering such stories. 
As a reporter assigned to co
vering the Montecito beat, 
I have never been told to appl
y a different standard to sto-
ries that might involve celebr
ities or ﬁhigh profileﬂ indi-
viduals.  In Montecito, that could end up being half the 
people in the room.In this case, including the specific loca-
tion of the 3.4 acre parcel 
was important to understanding 
the controversy before the commission Œ the impact Mr. 
Lowe™s property and proposed estate would have on sur-
rounding properties and homes. 
The project itself . . . and that address was referred to 
over and over throughout the day as were the properties 
and addresses of others in
 the neighborhood, many of 
whom are powerful, influential and/or multimillionaires. 
Aerial maps and site maps, as well as addresses, were 
posted around the room, and broadcast on public access 
TV, to give people a sense of the entire area.  A detailed 
analysis was done of each property, location and square 
footage, to give the commission a grasp of how the neigh-
borhood has evolved. 
I can understand why it might not be necessary to in-
clude a specific location for 
a publication outside of our 
area. 
We are a local newspaper, and it seemed important to 
give our readers the same [illegible] of facts provided to 
those of us who attended the meeting or who watched it on 
TV.  Our readers in Montecito
, in particular, would want 
to know where the property is located.  I interviewed Mr. 
Lowe and his attorney throughout the day of the hearing.  
They never mentioned anythi
ng about having a concern 
about the address.  I gave them my business card.  I am 
told that later in the same day, Mr. Lowe contacted Travis 
Armstrong.  I am not saying that I would have written the 
story differently, but in the future, if Mr. Armstrong re-

ceives tips or comments related 
to a daily story I™m report-
ing on, perhaps he could call me directly, call one of my 
editors directly, instead of sending off an e-mail and not 
waiting for a response.There is 
no guarantee that an e-mail 
sent after deadline will actually be received.  Lastly, I am a 
meticulous reporter, a stickler
 for detail, who has devoted 
10 years to making the News-Pre
ss the absolute best paper 
it can be.  I do not want my reputation and official file to 
be tarnished by breaking a po
licy that did not exist until 
after the fact. 
Now that I am aware of a new policy against including 
addresses, I agree to follow it. 
 McCaw replied that same day: 
 I™d like to address the issues 
here.  First, your response 
is not helpful and I™m disappointed that you want to argue 
about this. Common sense would dictat
e that publishing a resi-
dential address of a high profile person is not only 
thoughtless, it can be downri
ght dangerous. Apparently 
this was lost on the newsroom and in the editing process; 
no one was thinking about this 
and apparently no one had 
ever thought about this, otherw
ise this reprimand wouldn™t 
have been such a surprise. 
Just because you have included this information in 
other stories does not make it 
right nor does it obviate the 
need to be concerned about others safety. There was no 
logic to having the specific location identified; it added 
nothing to the story.  The location was not the issue.  What 
was the issue was an unhappy neighbor weighing in on the 
purported loss of a viewscape and secondarily the size of 
the house. Although the information may be
 ﬁout there,ﬂ it™s up to 
you as a reporter to be judicious
 about what to include.  In 
this case there was no point in putting this in, irrespective 
of whether or not the inform
ation was ﬁout there.ﬂ  You 
did not use good judgment and it was careless reporting.  
It was irresponsible of you to invade the owners™ privacy 
in such a way by not only publishing the address but the 
conceptual drawing of the house itself.  Public access TV, 
as you may be aware, proba
bly does not have 40,000 or 
more viewing; the paper re
aches that many and more. 
It is not your job to write for those in Montecito who 
may be curious nor is it your job to put information out 
there that is not germane to the story.  You seem to forget 
that the property was under Sheryl Berkoff™s name, not 
under Rob Lowe.  Using his name took the story to anoth-
er level.  And the placement in paper was absurd.  This is 
not a page one, above the fold story. Nowhere in your let-
ter have I seen any concern about the property owners, 
who are high profile and have small children.  You seem 
to be giving more importance to the idle curiosity of oth-
ers.  The fact that Mr. Lowe called Travis Armstrong in-
stead of you might indicate something.  The fact that 
Travis didn™t speak to one of the editors directly might in-
dicate something as well, but
 blaming Travis for not get-
ting this information in the ma
nner you want is like shoot-
ing the messenger.  There shouldn™t need to be a policy 
regarding addresses, this is
 a matter of common sense. 
The fact that I had to write a letter of reprimand about 
this indicates to me that we
 have some very serious prob-
lems at the News-Press. The letter of reprimand will stay 
in the file. 
 Todd also responded to McCaw 
concerning his reprimand.  
In pertinent part he stated: 
 Including the address was inte
ntional, appropriate and 
even necessary for the best understanding of the storyŠ
 SANTA BARBARA NEWS
-PRESS
 469
even a casual reading of an edited Web version leaves one 
wondering why a story about a piece of property neglects 
to mention where that property might be. 
No one disputes that a newspaper™s owner and/or pub-
lisher has the absolute right to make and enforce whatever 
policies they feel are appropriate. . . .  But to punish hard-
working people doing the right thing whose ﬁviolationﬂ 
occurred 
ex post facto 
borders on the malicious and de-
famatory. 
. . . . 
That someone might be unhappy with a newspaper sto-
ry after it appears, and might
 even cancel their subscrip-
tion, is one of the many costs for the vigorous application 
of journalism, and a price I 
thought we all implicitly ac-
cepted in whatever role we have at a newspaper.  And that 
anyone has privacy rights that exceed those given to aver-
age citizens seems to abrogate what we might term the 
Storke Doctrine: ﬁPublish the 
news that is public property 
without fear of favor of friend or foe.ﬂ 
 The News-Press™ handling of th
e Rob Lowe matter raised a 
concern among some that, as Melinda Burns described, ﬁfor a 
publisher to squelch that pract
ice on behalf of a Hollywood 
actor seemed to set very bad precedent for openness and fair-
ness and honesty in reporting. . . .ﬂ 
On June 22, Yolanda Apodaca, 
the New-Press™ director of 
human resources, gave employ
ees a memorandum that some 
viewed as a ﬁgag order.ﬂ   It was titled ﬁBusiness Conduct poli-
cyŠREVISEDﬂ and read, in pertinent part: 
 Confidentiality 
 Employees may have access 
to confidential infor-
mation about the New-Press 
business, advertisers and 
news stories before their publica
tion.  It is essential that 
the confidentiality of these matters be maintained and pro-
tected at all times. 
This includes the unauthori
zed disclosure, release, 
sharing or leaking of any proprietary, personnel or other 
information involving the New-Press to other news organ-
ization or media outlet. 
Such disclosures are stric
tly prohibited and will be 
subject to disciplinary action, up to and including immedi-
ate termination.   
Any confidential information acquired as a result of 
employment with the New-Pre
ss may not be used for per-
sonal advantage or profit, nor be divulged for the ad-
vantage or profit of anyone else. 
 On July 3, Armstrong became acting publisher as McCaw 
and von Wiesenberger left for vacation.  On July 5, George 
Foulsham, managing editor, and Don Murphy, deputy manag-
ing editor, resigned from their positions at the New-Press.  
Other resignations quickly followed.
  On July 6, Roberts sent to 
McCaw a message asserting: 
 With all due respect, whatever your intentions may 
have been, your actions in regard to the newsroom over 
the past two weeks have been
 widely perceived, both in-
side and outside the paper, as unwarranted, hostile to loyal 
employees and violative of fundamental principles of pub-
lic interest journalism. 
At a time when we should be
 celebrating the talent and 
teamwork that led to our strongest ever showing in the 
CNPA competition, we instead have a newsroom under 
siege by the owner, whose actions are viewed as damaging 
to the paper, arbitrary and disrespectful towards commit-
ted, hard-working staff members. 
. . . . 
I wish to make clear that I strongly disassociate myself 
from your issuance of letters of reprimand . . . regarding a 
story involving a controversial construction project pro-
posed by the actor Rob Lowe.  I believe the reprimands 
not only are unjustified, but al
so damage the professional 
reputations of these professiona
l journalists. . . .  The fact 
that you disciplined these people for violating an alleged 
ﬁpolicyﬂ which was not in effect at the time of the story 
only makes the letters more questionable. 
Whether or not to publish Rob Lowe™s addressŠwhich 
had already been widely publicized during a lengthy hear-
ing and in public documents
Šis a journalistic judgment 
call on which honorable people can disagree.  Based on 
my 32 years of experience working in every capacity in 
newsrooms, however, it is 
not a matter for which formal 
discipline is meted out. For the record, I also wish to regis-
ter my profound disagreement with the June 9 order, given 
to me by your co-publisher through your attorney, to kill a 
news brief following up an earlier story about Travis Arm-
strong™s drunk driving case. 
It is routine in drunk driving cases involving public 
figures such as Armstrong (see our coverage of a similar 
situation involving the spokesman for the City Administra-
tor) to report in follow-ups both the blood alcohol level 
. . . as well as the disposition of the case.  For the News-
Press to suppress such information in the case of a high-
profile employee who in many
 ways is the face of the 
newspaper, represents a depl
orable double standard that 
violates journa
listic ethics. 
 The letter criticized von Wiesenberger™s earlier reference to 
Robert™s bringing out his book of
 journalistic ethics, claiming 
that it was ﬁan important, industry-
wide set of standards, values 
and guidelines for ethical newsgathering.ﬂ  Roberts also com-
plained about von Wiesenberger™s
 criticism that Roberts had 
run stories that had upset advertis
ers.  Roberts said it was trou-
bling that von Wiesenberger was inferring that the newspaper 
not run stories that might upset 
advertisers, claiming that this 
breached the wall between the newsroom and the business de-

partment ﬁwhich underpins the 
most fundamental tenets of 
public interest journalism.ﬂ  In
 the message Roberts gave the 
30-day notice required under his cont
ract of his intent to quit 
and indicated that he would info
rm the newsroom of his deci-
sion that day.  After reading the message Armstrong decided 
that Roberts should leave the prem
ises that day rather waiting 
for the 30 days to expire. 
Roberts™ resignation that day 
stirred emotions.  Employees 
gathered as he was being esco
rted from the newsroom by Arm-
strong and Apodaca; some employees sobbed and hugged each 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 470 
other and tried to hug Roberts.  
Jane Hulse shouted, ﬁFuck you, 
Travis.  Haven™t you done enough?ﬂ  Armstrong then told 
Hulse that because she too had already resigned and she too 
needed to leave the building.  Hulse then again directed the 
expletive to Armstrong.  Then Roshell also shouted, ﬁ[F]uck 
you,ﬂ at Armstrong.  I return to this incident below.  That day, 
July 6, more people resigned from
 their positions at the News-
Press.  They included Jane Hulse, city editor; Michael Todd, 
business editor; Gerry Spratt, sports editor; Scott Hadley, senior 
reporter; Chuck Schultz, courts
 reporter; Shelley Leachman, 
college issues reporter; Joshua Molina, city of Santa Barbara 
reporter; Barney Brantingham, a columnist who had worked for 
the News-Press for 46 years; as well as Cohee.  On July 7, Ger-
ry Spratt, sports editor, resigned.
  Other resignations followed: 
Scott Hadley, senior writer on July 12 and Colin Powers, 
presentation editor, on July 18.  They all resigned to protest 
what they perceived as McCa
w™s and von Wiesenberger™s un-
ethical interference in the news
-reporting function of the news-
paper. B.  Union Organizing Effort 
The resignations spurred employees
 to seek out the Union.  
Melinda Burns, who was fired 
on October 27 and who is an 
alleged discriminatee in this case, contacted the Union; she 

arranged a meeting at her home on 
July 6.  About 30 employees 
met there with Marty Keegan, the Union™s representative; the 
Union™s attorney was also present.  Other meetings followed 
during which Burns and other employees signed the Union™s 
authorization cards.  During one of the meetings, Keegan dis-
tributed a contract that a union had with Newsday in New 
York.   Employees reviewed the 
contract and discussed how the grievance and arbitration procedure in that contract might pro-
vide them with some protection in light of the discipline the 
News-Press had imposed on reporte
r Camilla Cohee in the Rob 
Lowe matter.  Melissa Evans, an
 alleged discrimi
natee, in par-
ticular recalled reading the by
line protection language in the 
contract that read: 
 Newsday has a practice of consulting with reporters when 
necessary and practical before making major changes to their 
work.  A byline will not be used over the employee™s objec-
tion. 
 They also reviewed and discusse
d the following that Burns had 
discovered online and that appeared on the letterhead of the 
Newspaper Guild of Greater Philadelphia: 
PLEDGE OF NON-INTERFERENCE WITH 
EDITORIAL PRODUCT 
The Employer recogni
zes that it is essential to the In-
quirer and the Daily News that its employees who are en-
gaged in the gathering, writing or editing of the news shall 
remain free to fulfill their respective functions and respon-
sibilities without interference, disruption, or threats of re-
taliation from any source, including from the directors, of-
ficers, agents and shareholders of PMH, or any related en-
tities. 
Therefore, the Employer agrees that these editorial 
functions shall at all times re
main independent of the own-
ership and control of PMH, and no director, officer, agent, 
or shareholder of PMH shall 
attempt in any manner, di-
rectly or indirectly, to influence or interfere with the edito-
rial policies and functions of
 the Inquirer and the Daily 
News as described above, or th
e decisions of the Publisher 
involved therein. 
The Guild shall have, in addition to those remedies 
available at law, the right to pursue to immediate arbitra-
tion any breach, or attempted breach, of this provision of 
the agreement.  The parties agree in such event, the arbi-
trator shall have the authority to enjoin the Employer, its 
officers, agents, shareholders, etc. from such conduct, and 
to fashion such other relief that arbitrator considers appro-
priate to protect the members involved. 
 Philadelphia Newspapers, Inc.             Newspaper Guild of 
                      Greater Philadelphia, 
                       Local 38010 
 By: ___________________    By: _____________________ 
 Dated: _________________   Dated: ___________________ 
 During one of these meetings the employees prepared a letter 
with a list of the demands they 
wanted to present to the News-
Press.  The letter, dated July 
13 and addressed to Armstrong, 
read: 
 We, the newsroom employees of the Santa Barbara News-
Press, can no longer remain silent about the intolerable condi-
tions at the newspaper we love. 
 We respectfully request that you: 
 1. Restore journalism ethics to the Santa Barbara 
News-Press: implement and maintain a clear sepa-
ration between the opinion/business side of the pa-
per and the news-gathering side.   
2. Invite back the six newsroom editors who recently 
resigned:  Jerry Roberts, newsroom editor; George 
Foulsham, managing editor; Don Murphy, deputy 
managing editor; Jane Hulse, city editor; Michael 
Todd, business editor and Gerry Spratt, sports edi-
tor. 
3. Negotiate a contract with the newsroom employees 
governing our hours, wages, benefits and working 
conditions. 
4. Recognize the [Union] as our exclusive bargaining 
representative. 
 We look forward to discussing these issues further with you. 
 Thank you. 
 That same day a group of about 15 employees, including Burns, 
delivered the letter to Armstrong in his office.  After they 
walked into his office, Armstrong stood and told the employees 
to back away, that he felt uncom
fortable.  Barney McManigal, 
also an alleged discriminatee in
 this case and the spokesperson 
that day for the employees, replied that they just wanted to give 
him the letter.  Armstrong then accepted the letter.  Another 
employee said that they would like an answer within 72 hours.  
The employees then returned to work. 
 SANTA BARBARA NEWS
-PRESS
 471
On July 14, the Union and its supporters held a noontime ral-
ly in De La Guerra Plaza in front of the entrance to the News-
Press building.  The rally was to protest the ﬁgag orderﬂ that the 
employees felt had been imposed by the News-Press concern-
ing the employees™ ability to speak to the media about the 
events that recently occurred 
there.  At noon about 20 employ-
ees emerged from the front doors of the News-Press led by 
Burns; Dawn Hobbs, whose eval
uation in December and whose 
discharge on February 5 are the subject of unfair labor practice 
allegations in this case, and Starshine Roshell, whose column 
was later canceled and is also 
the subject of an unfair labor 
practice allegation in this case, followed at Burns™ side.  The 
rally was attended by about 
200 onlookers.  Burns began the 
rally by stepping up to the mi
crophone, introducing herself, and 
said that although she knew everybody was there eager to hear 
about what had been happening at the News-Press and they 
wanted very much to talk about it but they had been ordered not 
to talk to the media.  Burns said that if they broke the new rule 
they could be fired, she said 
she was very sorry but she could 
not talk to them that day, and she stepped back into the line of 
News-Press reporters who were 
present near the microphone.  
The employees then placed duct tape over their mouths.  An-
other reporter then stated that 
a majority of the staff had com-
mitted to joining the Union and he read the four demands that 
the employees had presented to Armstrong the day before.  The 
event received wide coverage by the Santa Barbara press, tele-
visions stations, and bloggers. 
 The News-Press itself covered 
the event on its front page the ne
xt day.  That coverage had 
photographs of the event that included Burns and Roshell.  It 
was also reported in the Los 
Angeles Times; a photograph of 
the event that included Burns accompanied that report.   
On July 17, the News-Press delivered its response to the em-
ployees™ July 13 letter.  That letter, signed by Apodaca, stated 
that the News-Press respected the employees™ right to decide 
whether or not to have union re
presentation but that the News-
Press did not think that union representation was in the best 

interest of the newspaper, employees, or readers.  The letter 
indicated that the News-Press 
believed that more could be ac-
complished working together w
ithout the outside interference 
of a third party, and the News-Press declined the requests to 
recognize the Union and invite back the editors who had re-
signed.   A response was also gi
ven verbally that day by an 
attorney for the News-Press to the newsroom employees.  
Among other things, he said that 
the matter of ethics could not 
be included in a union contract.   
On July 18, another event was he
ld at De La Guerra Plaza.  
The purpose of the event was to protest the perceived collapse 
of ethics at the News-Press.  At noon about 15 employees, in-
cluding Burns and Roshell, filed out of the News-Press building 
and assembled in a line.  They held four signs each listing one 
of the four demands referred to above.  Burns held one of those 
signs.  About 600 people attended 
this event.  Speakers at this 
event included the mayors of the cities of Santa Barbara, Go-
leta, and Carpentaria.  This event too was widely covered the 
local media as well as by the Washington Post
.  On July 18, McCaw sent a me
morandum to staff and friends 
that read: 
 I want to personally congratulate the whole team for 
your great work in receivi
ng two first and five second 
place awards from the Califor
nia Newspaper Publishers 
Association on Saturday.  This is further proof that the 
News-Press is still the great paper it has always been, 
thanks to our dedicated and talented staff. 
We are rapidly moving forward to complete our new 
team in the newsroom.  While there are still some difficul-
ties ahead, we are picking 
up momentum and should be 
back on track very shortly.  Our search for a new editor is 
well underway. 
My responsibility as owner is to balance the needs of 
the paper, the business and journalism.  I respect the tradi-
tions of journalism and believe that the best way to run a 
paper is to hire good people and let them do their job, and 
that is exactly what I am doing.  While it is a fact that ten-
sions will always exist between the news staff and man-
agement, discussions and debate
 lead to better news cov-
erage.  I firmly believe that this is healthy and promotes 
excellence in journalism, a principle to which I am deeply 
committed.  In the future, I expect this type of debate to 
focus on professional issues, not personal matters. 
To make the News-Press an 
even more professionally 
and personally rewarding pla
ce to work, I welcome your 
comments, recommendations and feedback so we can have 
an open dialogue to work collectively and collaboratively 
as we further improve the quality, coverage and accuracy 
of our paper. 
I am deeply appreciative of the loyalty and expressions 
of support from the hundreds of News-Press employees 
who unfortunately, were caught 
in an emotionally charged 
situation.  The many calls 
and letters of support from the 
community have also been gratifying.  My heartfelt appre-
ciation and thanks goes to each of you for continuing to 
get the paper out from under these trying conditions.  
Please be assured that I will keep you updated with any 

developments as they occur. 
 On July 20, another event was 
held in De La Guerra Plaza 
and about 12Œ15 employees, includi
ng Burns, attended.  Marty 
Keegan, the Union™s lead organizer, read the demands and stat-
ed that they were giving the News-Press 45 days to work things 
out.  The group also announced a 
campaign to persuade readers 
to cancel their subscriptions as 
of September 5, if the demands 
were not met.  The group distri
buted pledge cards that read: 
 Save the Santa Barbara News-Press 
 I, _____________, support the Santa Barbara News-
Press newsroom staff in its effort to restore journalistic in-
tegrity to the paper, obtain recognition and negotiate a fair 
employment contract. Cancel my subscription by Sept. 5, 
2006, if the employees™ demands have not been met to 
their satisfaction. 
 Name: 
Address: 
Phone: 
E-mail: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 472 
It should be noted that one of 
the four original demandsŠinvite 
the former editors back to their positionsŠwas omitted and was 
not thereafter linked to the subscription cancellation campaign.  
This event was covered by the local media.  The News-Press™ 
coverage was accompanied by a photograph showing Keegan 
and several employees, including
 Roshell, holding up the sub-
scription cancellation cards at the event. 
On July 25, the News-Press 
published an opinion article 
written by McCaw.  In that article McCaw gave her position on, 
among other things, the recent 
resignations, freedom of the 
press, and the union organizing
 campaign.  In the article 
McCaw stated: ﬁViolations of 
our paper™s policies and stand-
ards are what brought on this conflict.ﬂ 
In the evening of July 26, a community forum was held at a 
theatre in downtown Santa Barbar
a.  This event was sponsored 
by the Santa Barbara Communi
ty Action Network and was 
titled ﬁHonest News and the Free Press, What Can We Do 
Now?ﬂ  Burns was one of the speakers at the event which was 
attended by several hundred peopl
e.  Burns spoke about how 
the News-Press as it had existed for 150 years was in real dan-
ger because the journalists were under assault from manage-
ment. She said that nine top 
journalists had resigned because 
the owner of the News-Press wa
s interfering in the news.  
Burns said that McCaw had rece
ntly imposed a gag order pro-
hibiting the employees from maki
ng disloyal remarks about the 
newspaper but Burns said her first loyalty was to her profes-
sion.  Burns said that the que
stion was whether the newspaper 
would reflect the world views of McCaw or would it reflect the 
views and the lives and the vision of the entire community.  She 
explained that in order to restor
e journalistic integrity to the 
News-Press the employees had decided to form a union and she 
described the demands that had been submitted to the News-
Press.  She told the audience that the journalists who remained 
desperately wanted to practice their profession in an atmos-
phere of respect for 
journalism ethics and she was asking for 
the help of the community by signing the subscription cancella-

tion cards.  Two employees, one 
of whom was Roshell, handed 
out the subscription cancellation cards at the end of the event.  
The next day, the News-Press ran an article about the event that 
quoted some of the remarks Burns had made.   
Thereafter, News-Press employ
ees, including Burns, began 
distributing the subscription cancellation cards at events such as 
the Saturday farmer™s market in downtown Santa Barbara.  
Burns collected more than 100 cards; she turned them over to 
Hobbs.  The subscription cancellation effort became the center-
piece of the Union™s campaign concerning the News-Press as 
the Union took placed advertisements in the Santa Barbara 
Independent and on a local radio station during the month of 
September. On July 30, the News-Press began publishing columns writ-
ten by Laura Schlessinger.  In her August 3 column, 
Schlessinger reported on a coup
le who sided with the News-
Press and against the Union™s s
ubscription cancellation effort 
by buying a second subscription to the News-Press.  
Schlessinger encouraged readers to do the same. 
Scott Steepleton played a role 
in many of the decisions that 
are the subject of the unfair labor 
practice allegations in this.  In 
July Steepleton was promoted to 
city editor and he held a meet-
ing with the news department
 employees to announce his pro-
motion.  During the meeting,
 the employees questioned Stee-
pleton concerning McCaw™s involve
ment in the news depart-
ment.  Steepleton responded by saying that because McCaw 
was the owner ﬁshe had the right to be part of whatever she 
wants to be part of.ﬂ  By late
 July Steepleton was aware of the 
fact that the Union was promoting a campaign to have readers 
cancel their subscriptions to the News-Press by a September 5 
deadline and that employees who supported the Union were 
handing out the yellow cancellation cards to get readers of the 
News-Press to do so.  On Au
gust 10, Steepleton was again 
promoted, this time to associate editor.  This put Steepleton in 
charge of the overall management
 and supervision of the news 
department.  He succeeded Charles Boucher, who had been 
interim editor after Roberts re
signed on July 6.  Steepleton 
testified that in Augus
t he relayed the content of the July meet-
ing he had with employees, desc
ribed above, to McCaw ﬁwhere 
it seemed to me like [the employees] wanted to [do] what they 
wanted to do when they wanted to do it without any input from 
management.ﬂ  At the trial the New-Press claimed that this 
evidence supports its argument that the union campaign was 
directed at telling McCaw ﬁthat she can™t be involved in run-
ning her own newspaper.ﬂ  I paus
e to comment on this testimo-
ny.  First, there is no specific evidence supporting Steepleton™s 
description of the July meetin
g he had with the employees.  
Moreover, it is completely at odds with the record as a whole in 
this case.  In other words, it st
rikes me as an obvious exaggera-
tion that serves to undermine Steepleton™s credibility as a wit-
ness.  I comment more on the cr
edibility of Steepleton™s testi-
mony below. 
The Union filed a petition wi
th the NLRB on August 10 to 
represent a unit of news departme
nt employees.  The next day, 
the News Press reported on the fi
ling of the petition and quoted 
Ira Gottlieb, the union attorney, and Agnes Huff, a spokes-
woman for the News-Press.  The article continued: 
 ﬁThe filing of a petition is simply the initiation of the 
NLRB process and we will cooperate full with them,ﬂ 
Mrs. McCaw said in a statement. 
Newspaper spokeswoman Agnes Huff said in a state-
ment late Thursday that ﬁaft
er repeated strong-arm at-
tempts to unionize the Santa Barbara News-Press without 
going through the NLRB process, union leaders today 
conceded defeat and filed a petition with the NLRB.ﬂ 
ﬁThese ugly tactics, known as
 a ‚corporate campaign,™ at-
tempted to force the paper into accepting a union without 
an election.  Tactics included personal attacks against 
management and the owner of 
the paper, encouraging the 
public to cancel subscriptions
 and advertising through the 
‚yellow card™ boycott, and continuing to spread lies and 
misrepresentations about work
ing conditions at the paper.ﬂ 
. . . . 
ﬁA tragedy is unfolding at the News-Press and we have 
to stop it,ﬂ reporter Melinda Burns said in a statement.  
ﬁWe desperately need to practice our profession in an at-
mosphere of openness and fair
ness, so essential to the 
freedom of the press.  Only 
a union contract can guarantee 
that we will be treated with respect.ﬂ 
 SANTA BARBARA NEWS
-PRESS
 473
Added crime reporter Dawn Hobbs: ﬁWe are dealing 
with an intolerable situation 
at a newspaper that had previ-
ously garnered many top journalism awards.  The union 
will serve as a tool to restore the newsroom to its prior 
top-notch status.ﬂ 
In her statement, Mrs. McCaw rejected charges about a 
breach of journalistic integrity and meddling on the part of 
management. ﬁFurther attempts at Teamster extortion will not be tol-
erated,ﬂ added Mrs. McCaw.  ﬁWe are fully committed to 
protecting the livelihood of our
 News-Press employees.  
The paper will continue to publish daily, long after this 
campaign is a distant memory.ﬂ 
 On August 10, Steepleton announced a number of adjust-
ments he made to the work assignment of many employees in 
the newsroom.  Roshell, Evan
s, Hobbs, and Davison were 
among those given additional duties. 
On September 5, the Union and 12 of its supporters held a 
press conference.  There Keegan announced that because their 
demands had not been met he 
was asking the community to 
cancel their subscriptions to th
e News-Press.  The media, in-
cluding the News-Press, again reported this event.  Burns 
among other employees was in a photograph that was featured 
in that coverage. 
On September 24, a rally and fu
ndraiser was held in De La 
Guerra Plaza.  The rally was to let the community know that the 
NLRB-conducted election was coming in a few days and that 
the employees attending the rally were confident that the Union 
would win the election.  The dema
nds were again stated and the 
employees asked for the support of the community.  The fund-
raiser followed the rally and th
e attendants were asked for con-
tributions to raise money for journalists who were leaving the 
News-Press.  About 200Œ300 people 
attended the rally and it 
was covered by the local media.  The Santa Barbara Daily 
Sound headlined the event in its September 25 edition.  With it 
appeared a photograph of Dolores Huerta, a farm laborer organ-
izer, delivering remarks at the rally with a raised clenched fist.  
In the background were several employees including Burns.  A 
banner bearing the message ﬁCan
cel Your Newspaper Todayﬂ 
was also displayed.  This bann
er, measuring 8-feet wide and 4-
feet high, becomes involved in the discharge of six employees 
discussed later in this decision. 
The election was held on September 27; the Union won by a 
vote of 33 to 6.  The election was covered by local media and 
was picked up by the Associated Press.  The Santa Barbara 
Daily Sound headlined coverage of
 the election in its Septem-
ber 28 edition.  Among the photogr
aphs included in the cover-
age was one of Hobbs hugging Burns in the aftermath of the 
union victory.  Burns was also in two other photographs that 
were part of the coverage.  The Santa Barbara Independent
 contained photographs of the Union™s supporters; Burns ap-
peared in one of the photographs. 
The News-Press filed objections to the election and a hearing 
was held before Judge William 
L. Schmidt on January 9 and 
10.  On March 8, Judge Schmidt recommended that the objec-
tions be overruled and August 16, 2007, the Board adopted 
Judge Schmidt™s recommendations and certified the Union as 
the collective-bargaining representative of the unit employees. 
The News-Press ran several editorials concerning the union 
organizing effort.  On November 
9, in an editorial entitled 
ﬁOur Opinion: Union compromises journalism ethics,ﬂ
 the 
News-Press commented on the role that union money played in 
county elections and asserted that
 the Union had a long history 
of political donations and dealin
gs.  It quoted a matter from a 
New York newspaper that claimed that a union™s political con-
tributions had made editors and staff concerned about the pa-
per™s coverage of the news.  It 
stated, ﬁFor journalists who be-
lieve in independence and being impartial, [the union™s] tactics 
and practices present ethical problems.ﬂ  Another editorial, 
dated November 14, read 
ﬁOpinion: No place for union bias.ﬂ
  The editorial referred to ﬁmeas
ure D,ﬂ a tax increase proposal 
that was defeated by the voters in a recent election.  It discussed 
how the yes on measure D committee had used the News-Press™ 
nameplate, photos, and story for a 
ﬁslickﬂ brochure and that this 
gave the impression that the 
News-Press was supporting meas-
ure D.  This incident is discussed in more detail later in this 
decision.  The editorial continued: 
 Reporting must be straightforward, a goal the News-
Press management strives for at
 all times.  During the past 
election, another challenge was to make sure that readers 
didn™t perceive a pro-union bias
 in some stories about can-
didates backed by particular unions. 
. . . . 
Still, we™re troubled if or when readers or candidates 
say they believe they detect pro-union bias in election and 
other stories. 
 A December 12 piece read: 
ﬁOpinion: Teamsters, ethics, & big 
spendingﬂ and began: 
 As we™ve previously noted, the News-Press is standing 
firm against allowing outside 
union organizers to influence 
news coverage or interject bias into reporting. 
The Teamsters organization wants to represent certain 
reporters and copy editors at
 this newspaper, and we™ll 
take it seriously when readers say they believe they detect 
pro-union bias in stories.  However, there is no evidence in this case that the News-Press 

ever claimed that prounion biased articles were ever written by 
its staff.  The December 12 piec
e continued, describing a report 
concerning a lawsuit brought by the U.S. Justice Department 
against the Teamsters in 1989 concerning racketeering and 
organized crime.  The article then again referred to the New 

York newspaper matter continuing: 
 Readers know the influence that unions in general 
have on local elections.  Union dues can go to support 
candidates, even if individu
al union members don™t want 
their money to go to these campaigns. 
But where else does money taken from the paychecks 
of union members end up?  In 
the case of the Teamsters, 
does the money pay for a top-heavy bureaucracy and well-
paid union bosses? A reform-m
inded group, calling itself 
Teamsters for a Democratic Union, maintains a lengthy 
list of union bosses who are in the ﬁ$150,000 clubﬂ and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 474 
ﬁ$100,000 clubﬂ in terms of salaries paid for by union 
dues.  The opinion piece continued in a 
similar vein by describing 
how Teamsters officials allegedly receiving multiple salaries 
and holding meetings in ﬁposh resorts.ﬂ 
III.  CREDIBILITY OF THE WITNESSES
 The facts in this decision are 
largely based on a composite of 
the testimony of Melinda Burns, Tom Schultz, Barney 
McManigal, Anna Da
vison, Dawn Hobbs, Starshine Roshell, 
Melissa Evans, Karna Hughes, and Rob Kuznia.  Even taking 
into account the fact 
these witnesses are alleged to be discrimi-
natees and therefore stand to benefit from the outcome of this 
case, I nonetheless conclude that 
their testimony was truthful.  
Their demeanor was serious and 
believable and they tended to 
corroborate each other.  The testimony they gave was supported 
by documentary evidence and fit convincingly with the record 
as a whole.  Burns, a long-term
 veteran of the News-Press, in 
particular impressed me with 
her careful, thoughtful responses; 
she seemed to understand the vita
l importance to tell the truth 
in this proceeding.  For these reasons I rely on her testimony as 
a foundation for many of the facts in this case.  I was also im-
pressed with Schultz™ testimony; it was rich is detail and flowed 
naturally.  I have relied heavily
 on his testimony concerning the 
allegations in the complaint stemming from events of August 
24 set forth below.  I questione
d Schultz rather extensively 
about the August 24 matter and hi
s demeanor while responding 
as well as the content of his testimony reinforced my conclu-
sion concerning the reliability of his testimony.  I deal with the 
News-Press™ challenge to Schultz™ credibility below. 
As indicated below, Linda Strean testified on behalf of the 
General Counsel.  I have considered the fact that she admitted 
being a personal friend of Jerry 
Roberts and worked with him 
not only at the News-Press and but 
at another newspaper also.  I 
nonetheless credit Strean™s testimony to the extent it is cited in 

this decision; to that extent 
her demeanor was 
impressive and 
her testimony was consistent with other evidence in this case.  
In assessing the testimony of Michael Todd I have taken into 
the fact that he was part of the group that resigned on July 6 
and that he earlier had received a written warning related to the 
Rob Lowe incident described above and then, after he wrote a 
message to McCaw protesting th
e warning, he was suspended 
for an allegedly unrelated matter that had occurred weeks earli-
er.  Nonetheless, I rely on his testimony to the extent that it 
described the editing procedures 
in the newsroom and his work-ing relationship with Burns.  In
 that regard his testimony was 
largely uncontested.   Sarah Sinc
lair worked for the News-Press 
for over 20 years until her resignation in February 2007; during 
that time she held various management positions in the adver-
tising department.  I found her te
stimony, also largely uncon-
tested, to be credible.  Andrea Huebner worked for the News-
Press from April 1999 until her 
termination on September 12, 
2006.  Huebner™s demeanor was 
convincing and her testimony 
on key matters was corroborated by
 the testimony of other wit-
nesses.  I rely on it also.  Marty Keegan, the Union™s lead or-
ganizer, was also a witness in this proceeding.  His testimony 
largely corroborated that of other employee-witnesses concern-
ing the organizing campaign and 
too was mostly uncontested.  
In addition, he provided testim
ony concerning the pledge of 
noninterference set forth above.  
His demeanor was sincere and 
convincing and I credit his testimony. 
The testimony of Robert Guiliano
 requires more explanation.  
He had difficulty answering so
me questions directly and 
seemed eager to voice his opinions on matters even when not 
asked.  Even more troubling wa
s Guiliano™s concession that he 
did not believe the penalty of perjury applied to testimony in 
NLRB hearings because, according to Guiliano, Steepleton had 
lied during the hearing before Judge Schmidt and yet received 
no punishment.  Accordingly, I ha
ve been cautious in relying 
on Guiliano™s testimony alone.  I give an example of how I 
dealt with Guiliano™s testimony.  Guiliano testified that he had 
a conversation with Davison af
ter she received her 2006 eval-
uation from Steepleton; this is de
scribed in more detail below.  
During that conversation, according to Guiliano, Davison ex-
pressed concern about the low ra
tings that Steepleton had given 
her.  Guiliano had recently attended 6 days of management 
training and learned to give sta
ff clear expectations of what 
needed to be done and then foll
ow up afterward.  Guiliano told 
Davison that he would give her 
assignments at the beginning of 
the week and then at the end of the week he would send her 
something in writing indicating that she had completed her 
assignments and she was doing a good job.  Guiliano testified 
that he then reported all this to Steepleton, but Steepleton ve-
toed the plan, saying that Gui
liano could not tell Davison that 
she is doing a good job while Steepleton was telling Davison 
that she was doing a poor job.  I have decided to credit Guili-
ano™s testimony in this regard because Davison credibly cor-
roborated the first part of this 
testimony, documentary evidence 
supports the management traini
ng portion of it, and Steepleton 
did not credibly deny the last part. 
I have decided not to credit Steepleton™s testimony except to 
the extent that it involves 
purely background and uncontested 
matters or when it constitutes admissions against the interest of 
the New-Press and then only to the extent it is contained in this 

decision.  I have scattered in
stances concerning Steepleton™s 
credibility in other parts of this decision when it seemed more 
appropriate to do so in a given context rather than repeat the 
entire context again here.  Steepleton seemed overeager to an-
swer in the affirmative to blatantly leading questions.  For ex-
ample, Steepleton testified in ge
neral concerning meetings he 
had with McCaw in August where she allegedly stated that she 
wanted bias out of the newspape
r.  The next question along this 
line was: ﬁNext, when Mrs. Mc
Caw told you that bias was 
something that she wanted to ge
t out of the newspaper did she 
or did she not indicate to you that she wanted you to be vigilant 
about that?ﬂ Steepleton answered
, ﬁAbsolutely.ﬂ  Take the mat-
ter of obscenity in the newsroom
.  Steepleton was asked a se-
ries of questions by counsel fo
r the General Counsel.  Did Rob-
erts swear quite a bit in the newsroom?  Steepleton answered, 
ﬁIf he did swear, he didn™t swear in my presence.ﬂ  Didn™t 
Foulsham routinely swear in the 
newsroom?  ﬁNot in front of 
me.ﬂ  Didn™t Hulse occasionally sw
ear in the office?  ﬁNot that 
I recall.ﬂ  Did you ever hear To
dd swear in the newsroom?  ﬁI 
don™t think so.ﬂ  Keep in mind that before his promotions to 
management positions in July
 2006 Steepleton was a senior 
writer and therefore was not someone around whom others in 
 SANTA BARBARA NEWS
-PRESS
 475
the newsroom might fear cursing.
  Steepleton™s demeanor while 
answering those questions was entirely unimpressive; it had a 
smirking quality to it. 
Yolanda Apodaca also appeared 
as a witness.  I conclude 
that her testimony was generally credible.  Her demeanor was 
confident and she was careful not exaggerate in a way that 
might benefit the News-Press.  Her testimony fit comfortably 
with other undisputed parts of this record.  Although much her 
testimony did not concern many disputed factual issues, I have 
relied on it, with one exception noted below, to the extent it is 
contained in this decision.   For example, the General Counsel 
sought to prove that the News-P
ress had a progressive discipli-
nary policy largely through the 
testimony of Guiliano; Apodaca 
testified that there was no such formal policy.  I credit her more 
convincing testimony over that of Guiliano™s. 
Travis Armstrong also gave testimony in this case.  Concern-
ing the Rob Lowe incident, he testified that the News-Press had 
a prior practice of not publishing
 the home addresses of celebri-
ties and that practice was base
d on common sense.  However, 
this testimony is uncorroborated
, contradicted by a number of 
other more credible witnesses and by the correspondence on 
this matter from McCaw herself.  I do not credit this testimony.  
More credibility issues concerning Armstrong are discussed 
below.  Armstrong™s general de
meanor as a witness was not 
particularly impressive; the co
ntent of his testimony seemed 
exaggerated more to make a point th
an to relay the facts.  I rely 
very little on his testimony in my
 findings of fact in this case. 
Wendy McCaw appeared as a witness in this case.  She testi-
fied that as early as 2002 and 2003 she had complained about 
perceived bias in the reporting 
of Burns, who was fired for 
alleged bias reporting and who is 
a discriminatee in this case.  
But McCaw™s testimony was given in answer to leading ques-
tions and was without specific c
ontext or supporting details.  
Her demeanor as a witness was 
not sufficiently persuasive to 
convince me to accept this unco
rroborated testimony.  In other 
respects I have credited her testimony, to the extent set forth in 

this decision.  But, as explaine
d below, I do not credit her tes-
timony concerning whether six of
 the alleged discriminatees 
would have been fired anyway under a theory of after acquired 
evidence of misconduct. 
I have also considered von Wi
esenberger™s testimony.  I 
have credited those portions of hi
s testimony that appear in this 
decision, but I have not done 
so otherwise because von Wie-
senberger appeared prone to exaggerate to enhance the litiga-
tion prospects of the News-Pre
ss.  For example, among the 
points raised in the May 17 messa
ge he sent to Roberts, re-
ferred to above in the paragraph concerning the reporting of 
Armstrong™s arrest, von Wiesenberger wrote: 
 The ﬁOkiesﬂ series seems questionable.  While I appreciate 
the idea of an in depth look at the immigration issue, the title 
is at the same time disparaging (the term ﬁOkiesﬂ was a de-
rogatory term) and biased, to the extent it forms the conclu-
sion that the analogy sticks, while the reader [should] be the 
one who comes to the conclusions. 
 This comment focused on the use of
 the term ﬁOkies,ﬂ it made 
no comment that the content was 
biased.  Yet at trial von Wie-
senberger testified that the article was ﬁwas just one-sided, and 
our readers were very disappointed with it.ﬂ  Conveniently, the 
article was written by Burns, an alleged discriminatee in this 
case.  I do not credit von Wiesenbe
rger™s testimony in this re-
gard.  Rather, his earlier comments concerning the use of 
ﬁOkiesﬂ with no complaint of bias more accurately reflects his 
impressions at the time.  In 
that same message von Wiesen-
berger told Roberts: 
 I believe Joe Cole had told you not to do a Tuesday column.  I 

need to reiterate no column.  That real estate is for the col-
umnist that you were asked to find.  Have you found anyone? 
 By the time of trial von Wiesenbe
rger™s testimony was, after 
being asked the leading question, ﬁAnd why were you stopping 
the column
s?ﬂ ﬁWe were 
stopping the column
s in the newspa-
per because we felt that the column
s were not what people 
wanted to read.ﬂ (Emphasis adde
d.)  This testimony came de-
spite the fact that there was no mention in the message of any 
decision to stops column
s; to the contrary the message referred 
to other columns with no indication that von Wiesenberger that 
he wanted those column
s to be canceled too.  And this is apart 
from the fact the message quoted above shows that von Wie-
senberger was instructing Roberts to search for a new columnist 
at that time.  Again, von Wiesen
berger™s testimony fits conven-
iently in the News-Press™ argu
ment concerning why it cancelled 
the column of Starshine Roshell, described in detail below.  
Von Wiesenberger was not a convincing witness. 
Finally, the News-Press presen
ted the testimony of John Irby 
as an expert in the field of journalism.  To the extent he testi-
fied that in his many years of experience in that field that he 
had never heard of a wall separating editorial pages from the 
news pages, I simply 
discredit that testimony as unbelievable.  
To the extent that he was focusing on the existence of a ﬁwallﬂ 
as opposed to a ﬁseparationﬂ then his testimony was merely 
misleading.  I questioned Irby di
rectly on this issue; both his 
demeanor and the content of his 
answers were not persuasive.  I 
conclude that his testimony was influenced by the fact that he 
was a paid witness. 
IV.  LEGAL OVERVIEW
 Seventy years ago, the United
 States Supreme Court held 
that the Act constitutionally applies to news organizations such 
as the News-Press.  
Associated Press v. NLRB, 
301 U.S. 103 
(1937). Several allegations in the complaint allege violations of Sec-
tion 8(a)(1).  In general, the test in resolving these allegations is 
whether the employer™s conduct 
tends to interfere with, re-
strain, or coerce employees in the exercise of their rights pro-

tected by the Act.  This test is an objective one; that is, the ex-
istence of actual coercion 
is not required.  See 
California Acryl-
ic Industries v. NLRB, 
150 F.3d 1095, 1099 (9th Cir. 1998).  In 
applying this test the Board ta
kes into account the ﬁeconomic 
dependence of the employees on their employers, and the nec-
essary tendency of the former . . . to pick up the intended impli-
cations of the latter that might 
be more readily dismissed by a 
more disinterested ear.ﬂ  
NLRB v. Gissel Packing Co., 
395 U.S. 575, 617 (1969). 
The allegations discussed belo
w concerning the discharges 
of Burns, Davison, and Guiliano,
 the cancellation of Roshell™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 476 
column, and the lower evaluations turn on assessing the moti-
vation of the News-Press.  In re
solving that matter, I apply the 
shifting burden analysis described in 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp., 
462 U.S. 393 (1983).  Under that analysis 
the General Counsel must prove by a preponderance of the 
evidence that union animus was a motivating factor in the em-
ployer™s adverse employment action.  The elements that the 
General Counsel needs to prove to meet this burden include 
showing that the employees enga
ged in union or other protect-
ed, concerted activity, the employer was aware of the activity, 
and the employer was hostile towards that activity.  See 
Con-solidated Bus Transit, 
350 NLRB 1064, 1065Œ1066 (2007).  
Moreover, as the Board stated in 
Real Foods Co., 
350 NLRB 
309, 312 fn. 17 (2007): 
 Unlawful motive may be demonstrated not only by direct evi-
dence but by circumstantial evidence, such as timing, dispar-
ate or inconsistent treatment, 
expressed hostility toward the 
protected activity, departure from 
past practice, and shifting or 
pretextual reasons being offered 
for the action [citations omit-
ted]. 
 When an employer provides inc
onsistent or shifting reasons for 
its actions, a permissible inference is that the reasons proffered 
are mere pretexts designed to mask an unlawful motive.  
GATX Logistics, Inc., 
323 NLRB 328, 335 (1997), enfd. mem. 165 
F.3d 32 (7th Cir. 1998) (published in full 160 F.3d 353 (7th Cir. 
1998)).  If the General Counsel meets this burden, then the 
burden shifts to the employer to show by a preponderance of 
the evidence that it would have taken the action even in the 
absence of the employees™ union activity.  
Consolidated Bus 
Transit, id. 
As noted above, a purpose of th
e union activities of the em-
ployees was directed toward what they viewed as a need to 
restore journalistic integrity at the News-Press.  The News-
Press, however, takes the position that the matter of journalistic 
ethics or integrity is solely one for management to decide.  It 
contends that efforts by employee
s to have a voice in the matter 
of ethics through their collective-bargaining representative are 
activities not protected by
 the Act.  In applying 
Wright Line 
in 
this case I must therefore address this issue.  In doing so I note 
that this case does not involve
 8(a)(5) allegations where the 
precise limits of permissive a
nd mandatory subjects of bargain-
ing would be properly addressed.
  Nor do I necessarily decide 
what aspects encompassed by this topic will, in the end, be 
bargainable subjects.  Rather, I simply examine whether there is 
room for collective bargaining on
 the issue of journalistic integ-
rity under current law as applied to the general fact situation of 
this case.  The starting point in
 this analysis is the First 
Amendment protection of Freedom 
of the Press.  As the News-
Press correctly points out, this protection belongs to the pub-
lisher of a newspaper and not to the reporters in their role as 
employees.  
Eisenberg v. Alameda Newspapers, Inc., 
74 
Cal.App. 4th 1369 (1999).  The Board takes into, as it must, the 
protections the First Amendment 
extends to publishers.  In 
Peerless Publications, Inc., 
283 NLRB 334 (1987), the Board 
addressed the concerns expressed in 
Newspaper Guild Local 10 
v. NLRB, 
636 F.2d 550 (D.C. Cir. 1980), concerning the 
Board™s earlier decision in 
Peerless Publications, Inc., 
231 
NLRB 244 (1997).  First Amendment protections also must be 
taken into account to assure 
that a newspaper™s freedoms of 
speech and of the press are not offended by the Board™s reme-
dies.  Passaic Daily News v. NLRB
, 736 F.2d 1543 (D.C. Cir 
1984). In Peerless 
the Board concluded that a newspaper could uni-
laterally implement, without ba
rgaining first with a union, a 
code of ethics that was essent
ially based on ethical concerns 
designed to enhance the credibility of the newspaper.  The 
Board stated: 
 We affirm the view that protection of the ﬁeditorial integrity 
of a newspaper lies at the core of
 publishing control,ﬂ and that 
in order to preserve such, a news publication is free to estab-
lish reasonable rules designed to prevent its employees from 
engaging in activity which would ﬁdirectly compromise their 
standing as responsible journalists and that of the publication 
for which they work as a medi
um of integrity,ﬂ without nec-
essarily being required to bargain initially. [Footnotes omit-
ted.]  [Id. at 334.] 
 The fact situation in 
Peerless, 
therefore, differs from the facts 
in this case because here the employees, attempting to act 

through their collective-bargaining
 representative, were seeking 
to restore
 editorial integrity of the News-Press.  The Board 
stated in 
Capital Times Co., 
223 NLRB 651, 653 (1976), over-
ruled on other grounds 
Peerless Publications, Inc., 
283 NLRB 
334 (1987), that regulations app
earing to undermine employ-
ees™ integrity would normally a
ffect terms and conditions of 
employment since it could strike at the heart of the individuals™ 
reputations.  As Burns testified in this case: 
 To keep its credibility, a newsroom has to have inde-
pendence from the editorial side of the paper. . . . The edi-
torial side is the opinion si
de.  The publisher™s opinion is 
in the editorials.  The news 
side has to have the independ-
ence and freedom to report the news, gather the news . . . 
and not to be pressured by the publisher to report it or 
gather it in a certain way. 
. . . . 
I don™t think I want to work for a vanity press where 
every article in the paper reflects the editor™s, the publish-
er™s or the owner™s views, but 
rather I want to be a serious 
journalist.  I want to able to report the news as truthfully as 
I can and as fairly as I can without a publisher telling me 
how to write it. 
 Hobbs testified that journalistic 
integrity was necessary to help 
establish the credibility of th
e individual journalists whose 
byline often appeared with the articles they wrote.  Evans testi-
fied how their credibility as journalists would affect their ability 
to develop relationships with s
ources and thereby impact their 
ability to perform their jobs.  So it may be that the collective-
bargaining process will allow more flexibility under the cir-
cumstances in this case than in a situation where a newspaper is 
imposing ethical standards to enhance the newspaper™s credibil-
ity.  That might especially be true here, where the News-Press 
presents itself as a credible newspaper and expects its employ-
 SANTA BARBARA NEWS
-PRESS
 477
ees to maintain high ethical st
andards yet engages in conduct 
that employees believe undermines their credibility as journal-
ists.  As stated above, the employees discussed the possibilities 
of obtaining a collective-barg
aining agreement containing a 
byline protection clause simila
r to those obtained by another 
union in representing reporters at 
another newspaper; they also 
discussed the pledge of noninterfere
nce.  All of this shows that 
there may be room for bargaining on the matters of journalistic 
integrity, depending on the particular fact situation and the 
language proposed. 
Even in fact situations covered by 
Peerless 
the Board cau-
tioned that a newspaper™s degree 
of control over editorial integ-
rity is not opened-ended but must
 instead be narrowly tailored 
to protect the core purpose of
 the newspaper.  It held: 
 [T]he rule must on its face be (1
) narrowly tailored in terms of 
substance, to meet with particularity only the employer™s le-
gitimate and necessary object
ives, without being overly 
broad, vague, or ambiguous; and (2) appropriately limited in 
its applicability to accomplish the necessarily limited objec-
tives. 
 Applying that test to this case, the News-Press™ ethical stand-

ards, seen from the view of some employees, could be viewed 
vague and ambiguous as demonstrat
ed by the discipline issued 
to Camilla Cohee, who believed she was acting accordance 
with the News-Press™ standards 
but was disciplined nonetheless 
for standards that were clarified after the fact.  As the General 
Counsel aptly stated in his brief: 
 The fact that Cohee had violated no policy of [the News-

Press] and that her article wa
s vetted through the editorial 
process (consisting of [the News-Press™] managers) prior to 
publication, illustrates the arbi
trary and vague nature of how 
the disciplinary process would 
be applied.  Employees could 
not know if their articles, even
 if approved through the news-
room™s editorial process, would 
subject them to discipline for 
ﬁcareless news judgmentﬂ b
ecause there was no defined 
standard.  Would that standard be determined by publisher 
and editorial board member McCaw?  Would it depend upon 
whether the content of an article upset a personal friend of 
McCaw™s, as Cohee™s article had done? 
 Certainly collective bargaining mi
ght be able to address this 
matter.  As describe
d below, the cases of the discharges of 
Burns and Davison for alleged bi
as also point to vagueness in 
the News-Press™ ethical standards concerning bias.  Not only 
did these employees disagree with
 the allegations of bias, but, 
more importantly, the News-Press™ management itself initially 

saw no bias as they approved the 
articles for publication.  Col-
lective bargaining might assist 
in better defining the obligations 
of employees under these circumstances.  Also, a grievance 
arbitration procedure might assist in assuring that even when a 
newspaper lawfully unilaterally imp
lements an ethics code with 
penalties that the penalties are enforced in an even-handed 
manner.  For example, as agai
n described below, Davison™s 
alleged biased story at first warranted only a reprimand and 
then for no stated reason was converted into a discharge. All of 
this supports the conclusion that 
the matter of journalistic integ-
rity may be a matter over wh
ich employees may bargain 
through its collective-bargaining re
presentative.  Finally, as the 
General Counsel notes in his re
ply brief, others who supported 
the Union™s effort remained empl
oyed by the News-Press; this 
undercuts the News-Press™ cla
im that it was genuinely con-
cerned about the effort to restore journalistic intergrity as op-
posed to ridding itself of prominent union supporters.  I there-
fore reject the News-Press™ argument that the employees™ ef-
forts, through supporting a union, to ﬁrestoreﬂ journalistic in-
tegrity to the newspaper was not protected by the Act.  I also 
find it unnecessary to resolve the Union™s argument, made in its 
brief, that this conduct remained protected even if was unrelat-
ed to the employees™ terms a
nd conditions of employment. 
The allegations of the complaint concerning discharge of the 
six employees and the two-days 
suspension issued to a number 
of employees turn on whether th
ey engaged in misconduct such 
that would deprive them of th
e protection that the Act would 
otherwise provide.  Atlantic Steel Co., 
245 NLRB 814 (1979).  
In such cases the 
Wright Line 
analysis is unnecessary.  
Honda of America Mfg., 
334 NLRB 751, 753 (2001).
4  As the Board 
stated: 
 The Supreme Court has placed its imprimatur on the principle 
that our Act protects language 
during protected activity that 
ﬁmight well be deemed actionable per se in some state juris-
dictions.ﬂ 
Linn v. Plant Guards Local 114, 
383 U.S. 53, 58 
(1966). ﬁBoth labor and management often speak bluntly and 
recklessly, embellishing their respective positions with impre-
catory language.ﬂ Id. [citation 
omitted].  Such ﬁfreewheeling 
use of the written and spoken word . . . has been expressly 
fostered by Congress and approved by the NLRB.ﬂ  
Letter 
Carriers v. Austin
, 418 U.S. 264, 272 (1974).  The protection 
that our Act provides employ
ee verbal and written expres-
sions during the course of protected activity is not without 
limitation. Otherwise protected activity may become unpro-
tected ﬁif in the course of enga
ging in such activity, [the em-
ployee] uses sufficiently opprobrious, profane, defamatory, or 
malicious language.ﬂ  
American Hospital Assn
., 230 NLRB 
54, 56 (1977). Nonetheless, ﬁ[T]he most repulsive speech en-
joys immunity provided it falls short of a deliberate or reck-
less untruth.ﬂ 
Linn, supra at 63. 
 Whether language is protected under the Act does not turn on 
the inaccuracy or lack of merit of an employee™s statements 
absent deliberate falsity or maliciousness.  
CKS Tool & Engi-
neering, Inc. of Bad Axe, 
332 NLRB 1578, 1586 (2000). 
During the course of the campaign the union supporters used 
statements such as ﬁDon™t let McCaw control the newsﬂ and 
ﬁHelp us take back the News-Press.ﬂ  From that the News-Press 
argues that the employees were attempting to gain entrepre-
neurial control of the newspaper.
  But these statements, in the 
context of this case, are simply insufficient to support that con-
                                                           
4 See 
Bridgestone Firestone South Carolina, 
350 NLRB 526 (2007), 
where the Board, without explanation, applied a 
Wright Line 
analysis in 
assessing the lawfulness of disciplin
e imposed on an employee while 
speaking in favor of unionization dur
ing a lunchroom conversation with 
coworkers.  Moreover, the Board there cited 
Honda of America Mfg., 
334 NLRB 746 (2001), which did not apply the 
Wright Line 
analysis and Aluminum Co. of America, 
338 NLRB 20 (2002), which explicitly 
rejected the Wright Line 
analysis under such circumstances. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 478 
tention.  In any event I credit Schultz™ testimony that the union 
campaign was not part of an effo
rt to let the reporters rather 
management control the content of
 the newspaper.  I also take 
into account the settled proposition that the motives of employ-
ees for participating in activities protected by the Act are irrele-
vant as long as the purpose of 
that activity relates terms and 
conditions of employment.  
Dreis & Krump Mfg. Co. v. NLRB, 
544 F.2d 320, 328 fn. 10 (7th Cir. 1976).  The News-Press 
points NLRB v. Electrical Workers Local 1229 (Jefferson 
Standard), 
346 U.S. 464 (1953), and argues that certain state-
ments made by the union supporte
rs were disloyal.  But state-
ments such as ﬁBanish the Biasﬂ and ﬁMcCaw Obey the Lawﬂ 
are clearly protected by the Act and are not disloyal.  
Beverly 
Health & Rehabilitation Services, 
346 NLRB 1319, 1321Œ1322 
(2006), and cases cited therein.  See also 
Community Hospital 
of Roanoke Valley v. NLRB, 
538 F.2d 607, 610 (4th Cir. 1976).  
It is also well settled that employees may urge consumers to 
withhold patronage from an employer with whom the employ-
ees have a labor dispute.  
Equitable Life Assurance Society of 
the US, 343 NLRB 438 (2004); 
Arlington Electric, Inc., 332 NLRB 845, 846 (2000), and cases cited therein.  It follows that 
the appeals made by the employ
ees here to have subscribers 
cancel their subscriptions to the News-Press were not disloyal; 
rather it conduct protected by the Act. 
Finally, I note that while one of the four original demands of 
the employees was to have the News-Press invite back some 
managers who had earlier resign
ed, that demand faded out as 
the union campaign progressed and before the News-Press 
engaged in any of the conduct alle
ged in the complaint in this 
case.  I, therefore, find it unnecessa
ry to analyze whether, as the 
Union argues in its brief, that conduct itself was protected by 
the Act.  I likewise find it unnecessary to analyze 
Smithfield 
Packing Co. v. NLRB,
 2007 U.S. App. Lexus 28030 (4th Cir. 
2007), cited by the News-Press in its reply brief. 
In its brief the News-Press cites 
Five Star Transportation, 
349 NLRB 42 (2007), and similar case
s.  However, those cases 
are clearly distinguishable.  As the Board majority pointed out 
in Five Star
, the employees there made ancillary attacks on the 
quality of the employer™s servic
es and those matters were unre-
lated to any labor dispute or working conditions.  In this case I 
have concluded above that none of the comments made by the 
employees, when viewed in context, fall into that category. 
Having set forth the facts, expl
ained my credibility resolu-
tions, described the applicable le
gal principles, and disposed of 
preliminary legal issues, I now address the specific allegations 
in the complaint. 
V.  UNFAIR LABOR PRACTICE ALLEGATIONS
 A.  Cancellation of Roshell™s Column 
The complaint alleges that on about August 17 the News-
Press canceled the weekly column of Starshine Roshell because 
she supported the Union.  Th
e New-Press contends that 
Roshell™s column was eliminated as part of a new business 
model that eliminated all columns written by New-Press em-
ployees. 
As indicated above, Roshell was an active and visible sup-
porter of the Union.  Roshell began working for the New-Press 
in 1995.  She wrote a column that appeared on the front page of 
the Life Section of the Sunday 
edition of the newspaper; the 
News-Press does not consider that
 section to be in the news 
portion of the newspaper.  It cove
red topics such as trends, pop 
culture, sex, romance, parenting, and relationships.  Roshell™s 
columns were very popular among the News-Press™ readers and 
the News-Press used her photogra
ph, among others, in its mar-
keting advertisements.  In 2003 Ro
shell won a first place award from the California Newspaper P
ublishers Association in the 
category of columns, commentary, 
and criticism.  In addition to 
her column, Roshell wrote an average of two stories per week.  
These stories were mostly for th
e Life Section of the newspa-
pers and covered topics such as
 human interest, home, garden, 
and food.  She also wrote theater and music reviews. 
The following are excerpts from Roshell™s 2004 evaluation: 
 Starshine is one of the most creative and innovative 
writers in the newsrooms.  This year, she generated a sev-
en-part fictional serial aimed directly at children to lure a 
new readership. 
Her bi-weekly column is now weekly and it has a loyal 
readership.  When it doesn™t run we hear about it.  Her 
topics have ranged from toy 
parties to speaking more Yid-
dish to thong underwear and the death of the low-rise 
jeans (trend) as well as cheer
leading camps, sexy songs 
and the grocery strike. 
. . . . 
Starshine™s work is creative, smart and clean. 
. . . . 
For the last two years, Starshine has thought of, out-
lined and executed two out-o
f-the-mainstream serials.  
This year, it was the children™s serial, ﬁHocus Bogus.ﬂ  In 
this respect, she is fearless. 
 And her 2005 evaluation contained: 
 Talent galore that is poured every week into a popular 
Sunday column on the Life section front. 
. . . . 
Meticulously written copy with an occasional glitch.  
She™s creative and pushes the envelope. 
. . . . 
Starshine and her editor need to figure out how to get 
more of her in the News-Press.   
. . . . 
Major writing contributions this year included: 
Several nights™ gala coverage of the 2005 film festival 
for Page 1 as well as Leonardo DiCaprio interview. 
 It will be recalled that at one of the rallies described above 
the employees placed duct tape ove
r their mouths.  On July 30, 
the News-Press published a column by Roshell entitled ﬁ
It™s a 
sticky subject: Creative uses for duct tape.ﬂ
  The article con-
cluded: 
 There are downsides to duct tape, of course. 

ﬁI recently had occasion to discover that it doesn™t 
taste that great,ﬂ confe
ssed a colleague of mine. 
He joined me and other 
News-Press reporters for a 
press conference this month,
 when we slapped duct tape 
over our mouths to protest a company communication pol-
 SANTA BARBARA NEWS
-PRESS
 479
icy that we believed is too re
strictive.  Covered by media 
nationwide, the event taught me two new uses for duct 
tape: 
It™s great for making a loud statement without saying a 
word. 
When removed briskly and 
with no small amount of 
courage, it saves you a bundle on lip-waxing. 
 The next week, on August 6, th
e News-Press published another 
column written by Roshell and entitled 
ﬁWhat I know about 
reporters: It™s not about the money.ﬂ
  It included the following: 
 Our newsroom recently lost some impassioned jour-
nalists, the kind of folks who dropped into the office on 
weekends because it was their 
favorite place to be.  Many 
of them were mentors to me, and the chance to marvel at 
their particular passion for the trade was no small part of 
why I enjoyed coming to work. 
. . . . 
These folks (who, it™s worth noting, had the most fine-
ly tuned b.s. detectors I™ve 
ever encountered) challenged 
me to ask the tough questions, look at both sides of every 
issue and keep my own bias out of my news stories.  And 
last month, when they felt those basic journalistic tenets 
were being compromised by th
e paper™s management, they 
left their posts.  But far more of us chose to stay. 
Some observers of the curr
ent News-Press controversy 
question our integrity for continuing to work here.  Others 
pardon us on the assumption that we can™t afford to leave.  
The truth is that many of the folks who resigned couldn™t 
afford to leave either. 
. . . . 
Credibility is a reporter™s 
commerce.  Without it we 
are not journalistsŠwe are typist
s.  So we guard it careful-
ly, like a dancer protects her legs, a surgeon her hands.  If 
[Laura] Schlessinger ca
n trust me, you can, too, when I tell 
you the News-Press staff writer
s would never put job secu-
rity over journalistic integrity. 
 As mentioned briefly above,
 on August 10 Steepleton made 
a number of additional work a
ssignments to newsroom em-
ployees, including Roshell.  St
eepleton gave Roshell the new 
task of ﬁNews-feature stories of the day: Taking the best of the 
wire and localizing it for A-1, and 
Life section as appropriate.ﬂ  
Huebner, the News-Press™ life 
section editor and Roshell™s 
supervisor at the time, clarified with Steepleton that this was an 
additional assignment for Roshell as time permitted.  Huebner 
conveyed this to Roshell, who 
was on vacation at the time.  
Roshell responded by e-mail dated August 14: 
 Hi guys, 
 I was on vacation when these changes were announced, but 

[Huebner] filled me in on the plan.  Sounds like fun!  I look 
forward to helping out the news
 section when my Life sched-
ule permits it.  Thanks for thinking of me. 
 On August 16, 6 days after the Union filed its petition to rep-
resent the News-Press employees, Steepleton told Huebner that 
Roshell™s column was being canceled under a new policy.  
Steepleton told Huebner that the new policy was being imple-
mented so as to remove the appearance of bias in the news 
pages and that all columns written by staff were going to be 
cancelled.  He also indicated that another purpose of the new 
policy was to make more space for other stories.  Because there 
were several freelance writers whose columns appeared in the 
Life Section, Huebner asked if 
the new policy applied to them 
too.  Steepleton said no, only to 
staff written columns.  Huebner 
asked if the staff written sports columns were going to be can-
celed and Steepleton replied that 
they were not being canceled 
at that time.  The result was 
that under the new policy as an-
nounced by Steepleton the only column then being canceled 
was Roshell™s.  The next day 
Huebner contacted Steepleton on 
the matter and explained that because Roshell™s column was the 
only one being canceled under the 
new policy it gave the ap-
pearance that the paper was retaliating against Roshell because 
of her union support; she asked Steepleton to consult with his 
superiors on this matter.  Steepleton declined to do so.  Huebner 
then informed Roshell that her column was being canceled 
pursuant to a new policy.  After being asked by Roshell, Hueb-
ner explained that only Roshell™
s column was being canceled at 
that time.  Roshell then met with Huebner and Steepleton.  
Roshell stated that she wanted a clarification on why her col-
umn was cancelled.  Steepleton answered that there was a new 
business model that called for 
more reporting.  He said, ﬁRe-
porting, reporting, reporting.ﬂ  He explained that there were not 
going to be any more personality 
columns.  Roshell asked about 
the Schlessinger column.  Steepleton replied, ﬁLet me restate 
that.  No staff-written personality columns in the news or Life 
sections.ﬂ  Roshell asked if any other columnist were going to 
be canceled and Steepleton said
 he did not know whether the 
new business plan would apply to 
sports columnists.  She asked 
if she would continue to write the theatre and music reviews as 
she had done in the past, and whether other reporters would 
continue to write restaurant and dance reviews.  After Steeple-
ton told her that she would, Roshell asked, why because those 
reviews contained her opinion?  
Steepleton explained that those 
reviews were on a single topic. 
During the time period that Roshell™s column was eliminated 
Mark Patton wrote a sports column; he was hired as a column-
ist.  Maria Zate compiled a weekly column of local real estate 
deals, but this was not the type of a column where she ex-
pressed opinions.  Neither of these columns was eliminated. 
On September 10, News-Press 
photojournalist Ana Fuentes 
wrote an opinion piece that was published by the News-Press.  
In that article Fuentes describes how Michael Todd had on 2 
consecutive days told her that someone wanted to kill her.  In 
the article Fuentes tells how Guiliano described these com-
ments as a ﬁjokeﬂ or ﬁdark humor.ﬂ  Fuentes commented how 
none of the reporters in the newsroom had approached her 
about the incidents to prepare a story about them.  She de-
scribed how she as a farmworker™s daughter and her family 
were included in articles in the News-Press covering the Nuevo 
Oakies/Mixtec exhibits and recep
tion but she asked in the opin-
ion piece:  Where is your inclusion now?  Where is the protection 
and interest you seemed so dedicated to document? No 
more grant-making coffers to appease, so you do not care. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 480 
. . . . 
The current labor union placards read: ﬁBanish the bi-
as.ﬂ  Every time I read this, I say to myself, I wish they 
would.  I wish they would banish the bias.  Some of those 
same people are still working in the newsroom, just as bi-
ased as ever.  Not one asking me how I feel, what hap-
pened, are you OK?  Not even out of journalistic curiosity 
or instinct. 
. . . . 
The underlying message is that I am dispensable.  
They looked the other way because it benefited them.  
They marginalized and discomforted my life.  They made 
a mockery of my life and my profession, and yet they are 
being given accolade
s and awarded for their ethics.  Pon-
tificating on journalistic ethi
cs at roundtable discussions. 
 The next day Roshell asked Apodaca why Fuentes was allowed 
to write an opinion column after Roshell™s column had been 
canceled.  Apodaca replied that the circumstances were differ-
ent; at the trial Apodaca explained that the circumstances were 
different in that Fuentes™ column ran in the opinion pages while 
Roshell ﬁwanted to write her column in the news pages.ﬂ  As 
pointed out above, however, Roshell™s column did not run in 
the news section of the newspaper and in this instance I do not 
do not credit Apodaca™s after the fact testimony. 
On October 3 Roshell resigne
d from her position at the 
News-Press;5 she had worked there for 11 years. 
Steepleton testified that he made the decision to cancel 
Roshell™s column.  However, he also testified that on July 6, the 
same date that Roberts and a 
number of others resigned from 
the News-Press, he received a call while still on vacation from 
Travis Armstrong, the News-Press™
 editorial page director.  
During that conversation Arms
trong offered Steepleton the position of city editor and Steepleton accepted.  Together they 
decided that Steepleton should not
 longer continue to write a 
column that he had been writing for the News-Press.  Also, 
according to Steepleton as part of a reorganization the ﬁdecision 
was that we were going to eliminate columns that 
reporters
 wrote in our newspaper [emphasi
s added].ﬂ  Steepleton, how-
ever, provided no other details concerning this conversation.  
He did not provide the context in which the alleged decision to 
eliminate reporter-written column
s was made.  Nor did he at-
tempt to reconcile this testimony 
with his earlier testimony that 
he made the decision to cancel Roshell™s column.  Steepleton 
identified Amy Orozco, who was 
not a reporter but instead was 
an editor for the News-Press as someone whose column was 
eliminated.  In respons
e to the leading ques
tion, ﬁWas that can-
cellation part of this reorgani
zation?ﬂ Steepleton unsurprisingly 
answered, ﬁYes.ﬂ  Steepleton also testified that columns written 
by Steven Murdoch, Rochelle Ross, Helen Thomas, Bill Etling, 
and Randy Alcorn were also eliminated.  He testified that these 
                                                           
5 The News-Press offered testimony concerning a numbers of e-
mails exchanged between Steepleton and Roshell after her column was 

canceled; this testimony and these documents were received in the 
record in the absence of
 objections.  I have reviewed those documents 
and conclude they are not probative of any matter at issue in this pro-

ceeding. columnists were stringers
6 and not employees and there is no 
evidence that these persons were
 also reporters as opposed to 
simply columnists.  Nor did he provide the dates on which 
those columns were canceled.  However, in response to the 
question, ﬁNow the columns that were eliminated were these 
columns of employees of the paper or were they columns of 
independent stringers or both?ﬂ St
eepleton clarified that it was 
both.  Barney Brantingham also had a column with the News-
Press; his column ended when he
 resigned on July 6.  As indi-
cated above, on July 30 the News-Press began publishing a 
column by Laura Schlessinger. 
 Earlier in his testimony upon 
examination by the Union™s atto
rney, Steepleton, identified 
Schlessinger as a ﬁstringer,ﬂ 
but conveniently Schlessinger 
column did not fit under the column-elimination decision be-
cause Schlessinger was not also a reporter.  I do not credit 
Steepleton™s testimony that Roshell™s column was eliminated as 
part of a broader policy to eliminate columns.  Rather, I con-
clude he fabricated this rationale
 and then gerrymandered it so 
that it conveniently applied only to Roshell. 
Analysis 
The cancellation of Roshell™s popular and award winning 
column was akin to a demotion.  Applying the 
Wright Line 
analysis, Roshell was among the 
more active and visible union 
supporters.  She expressed that support in the two columns that 
she wrote, as described above.  
Animus towards that activity by 
the News-Press is shown above 
by the antiunion campaign it 
conducted as described above a
nd below by the many viola-
tions of the Act that followed quickly after the cancellation of 
Roshell™s column.  Timing supports the General Counsel™s case 
in two respects.  First, the column cancellation followed by a 
number of days the two columns Roshell wrote expressing her 
support for the Union.  Second, the cancellation was made 
shortly after the Union filed its petition to represent the em-
ployees in the news department. 
I turn now to determine whether the News-Press has shown 
that it would have terminated Roshell™s column even in the 

absence of her union support.  To be sure, the News-Press had 
expressed its view that there were too many columns appearing 
in the newspaper, and this concern predated the arrival of the 
Union on the scene.  In fact, as
 described above, some columns 
were eliminated but I have c
oncluded that the News-Press has 
failed to show by credible evid
ence that they were eliminated 
as part of a new business plan or model that would include the 
elimination of Roshell™s column.  Importantly, the News-Press 
had recently added Schlessinger™s column and continued to run 
the sports column.  Finally, to 
the extent that the News-Press 
relies on Steepleton™s testimony 
to explain a lawful reason for 
canceling the column, I have conc
luded that his testimony is 
not credible.  In conclusion, I fail to find any lawful explanation 
to support why the News-Press cancelled Roshell™s column, so 
I do not even get to the point of assessing whether the News-
Press has met its burden of showing that it would have canceled 
the column for such reason.  Rather, this conclusion serves to 
buttress a finding that the cancellation was unlawful. 
                                                           
6 Steepleton described a stringer as 
someone who is not employed by 
the News-Press but is a contract per piece typewriter. 
 SANTA BARBARA NEWS
-PRESS
 481
The News-Press argues that even if it did cancel Roshell™s 
column because of the prounion slant of her last two columns it 
had a First Amendment right to 
do so.  But I have concluded 
above that while those two articles played a prominent role in 
the decision to cancel Roshell™s column, her other union activi-
ties likewise entered into the decision.  More importantly, the 
News-Press™ First Amendment ri
ght certainly would have al-
lowed it not to publish those columns if it chose not to.  It could 
have instructed Roshell not to 
cover the union organizing effort 
in her columns.  For example, the record shows that McCaw 
and von Wiesenberger were dissatisfied that the content of 
columns written by Martha Smigless had shifted from being 
gossip-oriented to being politica
l; they directed Smigless™ supe-
rior to have Smigless refocus the column back to its original 
intent.  The News-Press did neither of these; instead it canceled 
Roshell™s column altogether.  This the Act forbids and the First 
Amendment cannot be stretched so
 broadly as to preempt the 
Act in this regard.  
Passaic Daily News, 
266 NLRB 898 (1983), remanded 736 F.2d 1543 (D.C. Cir. 1984), modified 276 NLRB 
605 (1985).  Because Roshell resigned her employment with 
the News-Press the General Counse
l does not seek a restoration 
order of the column.  By cance
ling publication of the column 
written by Starshine Roshell because she supported Union, the 
News-Press violated Section 8(a)(3) and (1). 
B.  Threats and 2-Day Suspensions 
The complaint alleges that on or about August 24 Steepleton 
unlawfully threatened employees with discipline if they en-
gaged in an ﬁemployee delegation.ﬂ
7  The complaint also alleg-
es that on August 31 the News-Press issued 2-day suspensions 
to the following employees because they supported the Union:
8 Al Bonowitz, Kim Favors, Karn
a Hughes, Rob Kuznia, Lara 
Milton, Mike Traphagen, Dawn
 Hobbs, George Hutti, Barney 
McManigal, Tom Schultz, and Al
an McCabe.  Lastly, the com-
plaint alleges that on August 31 Apodaca unlawfully threatened 
to discipline employees if they engaged in an ﬁemployee dele-
gation.ﬂ 
On August 24, the employees prepared and signed the fol-
lowing:  Dear Wendy McCaw, 
 Please respect our wish to be represented by a union 
without fear of threats or harassment. 
In recent weeks, some of us have been taken off our 
beats, removed from night editing jobs and summoned to 
Human Resources to answer qu
estions about our stories.  
One union supporter was punished with loss of her col-

umn.  The car of another supporter was photographed be-
cause of pro-union slogans in the window. 
                                                           
7 That term was never fully explai
ned at trial.  But whatever it 
meant, the allegation clearly cove
rs the events described below. 
8 I allowed the General Counsel to 
amend the complaint to add Alan 
McCabe to the list of employees.  The News-Press objected on 10(b) 

grounds. However, the charge in Case 31ŒCAŒ27965 was timely filed 
and clearly allows McCabe™s name to 
be added to this allegation in the 
complaint.  Also, at the hearing the General Counsel withdrew the 

name of Melissa Evans from this allegation. 
Now we are confronted with a conflict of interest poli-
cy that requires us to seek an editor™s permission before 
speaking in public on our own free time about our efforts 
to unionize. Finally, some of managers 
have been pressured to dis-
suade us from forming a union. 
These actions are 
unprecedented at the News-Press and 
clearly seek to rob us of our
 individual liberties.  Please 
stop trying to intimidate us.  Let us make up our own 
minds about joining a union. 
 The letter appears to have 25 signatures.  The first signature 

was that of alleged discrimina
te Melinda Burns, whose dis-
charge is discussed below.  It 
was followed by the signatures of 
alleged discriminatees Dawn
 Hobbs and Tom Schultz. 
That same day around 3:30 p.m.
 about 15 employees assem-
bled in the newsroom for the pur
pose of delivering the letter to 
McCaw.  The employees then walked to McCaw™s office locat-
ed some 50Œ60 feet from the newsroom.  Steepleton, who was 
nearby, called Apodaca and told her that the employees had 
gotten up and were walking through the newsroom; he asked 
Apodaca what he should do.  Apodaca advised Steepleton to 
tell the employees to return to work.  Steepleton then did so but 
only some of the employees heard him.  There is an enclosed 
reception office area in front of McCaw™s office through which 
access is gained to McCaw™s office.  The employees knocked 
on the outside door, but the employees received no response 
from either office.  The employees then decided to deliver the 
letter to Apodaca instead.  Her o
ffice is located downstairs from 
the newsroom and McCaw™s office.  Upon arriving at Apo-
daca™s office an employee knocked on the door; the employees 
waited outside because they could see through the window that 
someone was in the office with Apodaca.  Apodaca then 
opened her door and spoke to the employees from there; the 
employees remained outside her 
office.  Schultz explained to 
Apodaca that they wanted to deliver a letter to McCaw but 
McCaw was not there.  Hobbs asked if there was a lawyer pre-
sent to whom the employees coul
d deliver the letter.  Apodaca 
said she would try and locate McCaw for them and Apodaca 
went inside the office, made a 
telephone call, ca
me to the door, 
and told the employees that McCaw was not available but Apo-
daca would try and make an appointment for the employees to 
meet McCaw.  The employees 
and Apodaca agreed that the 
employees would try to meet again with McCaw at 4 p.m.  The 
employees returned to the ne
wsroom passing Steepleton on the 
staircase and resumed working.  The entire event lasted about 
10 minutes.  There was no yelling or chanting or stomping of 
feet or any type of disruptive behavior.  There is no contention 

that this was done on worktime 
as opposed to the afternoon 
breaktime.  At around 4 p.m., Schultz called Apodaca and 
asked if McCaw was available. 
 He also asked if von Wiesen-
berger might be available.  Apodaca put him and hold and then 
told Schultz that von Wiesenberger
 was not available.  So the 
employees decided to simply give the letter to Apodaca and 
they began gathering to go down to her office.  At that point 
Steepleton told the employees to sit back down or they would 
be sent home.  The employees 
then sat down.  Schultz respond-
ed that he had just spoken with Apodaca and had made ar-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 482 
rangements with her for the employees to bring the letter to her.  
Schultz asked if he could call Apodaca because she was expect-
ing the employees to bring the letter to her.  After Steepleton 
agreed Schultz called Apodaca 
and explained what had just 
transpired; they agreed that Schultz himself could bring the 
letter to her.  He then did so. 
That same day Schultz sent the following e-mail message to 
Apodaca: 
 On behalf of myself and the other signatories to our letter to 

Mrs. McCaw, thank you for handling our request earlier to-
day.  I appreciate your efforts to determine whether she, Mr. 
Von Wiesenberger, or perhaps one of their attorneys might be 

available to personally accept our letter. 
 Apodaca later replied, ﬁYou™re Welcome.ﬂ 
On August 31, 7 days later, 
Steepleton sent 
the employees 
the following letter: 
 Please be advised that you are being suspended with-
out pay for a period of two workdays. . . . 
On Thursday, August 24, you and a group of other 
employees assembled in the Newsroom en masse and were 
told by me that you could meet in the lunch room if you 
wanted to assemble, but you could not do so in the News-
room and you needed to get back to work.  You ignored 
these instructions. 
You proceeded to march to Mrs. McCaw™s office, as-
sembled there a group of 11 or more, occupying the small 
area in front of the anteroom.  Even though there was no 
one at her assistant™s desk in
 the anteroom, someone in the 
group knocked loud enough so that Mrs. McCaw would 
hear knocking and come out of her office and be surprised, 
confronted, and intimidated physically by your group.  
When she did not (she was not in her office) someone 
yelled ﬁlet™s try the side doorﬂ but did not when another 
yelled, ﬁthe girl is not there then she is not there.ﬂ 
This action was a clear an
d outrageous attempt to 
physically intimidate Mrs. McCaw and everyone else in 
the workplace by the imprope
r and alarming confrontation 
undertaken after clear instructio
ns to return to work.  I 
then instructed you to return
 to work a second time; you 
again ignored my specific direction.  Instead, you contin-
ued to disrupt other workers by parading through the 
building, interfering with their work activities, the activi-
ties and movement of employee
s and others on the stairs 
and in the hallways.  You then interrupted a meeting in 
Yolanda Apodaca™s office. You are hereby advised that any repeat of such action, 
or any similar action, will lead to the immediate termina-
tion of your employment. 
 No evidence was submitted to support the various assertions in 
the suspension letter that the employees had engaged an attempt 
to physically intimidate anyone or disrupt the work of others.  
The suspensions were never imposed. 
On August 31 Apodaca issued a memorandum addressed to 
all newsroom staff that read: 
 As you are all aware, last
 Thursday, August 24th, dur-
ing the middle of the work day, a group of about 11 of our 
newsroom employees marched en masse through the 
building, causing a disruption. 
 Twice they were directed 
to return to work by [Steepleton], but they refused.  The 
group assembled in front of the co-publisher™s office and 
continued to interfere and di
srupt the workplace, intimi-
date and interfere with workers and impede access to the 
hallways and stairwells as they proceeded to march 
through the building. 
This type of disruption and insubordination is unac-
ceptable and will not be tolerated.  We will not permit em-
ployees to threaten and intimidate other employees in this 
way or any other manner. 
Any employee who engages in this or similar behavior 
in the future will be subject to discipline up to and includ-
ing termination. 
 Again, no credible evidence was submitted at the trial to sup-
port the assertions in the memo
randum that the employees en-
gaged in the activities had threatened, intimidated, or interfered 
with anyone or had im
peded anyone™s access. 
Late the night of August 24 Hobbs sent Schultz an email 
message that among other things
, congratulated him on doing a 
great job that day.  He replied 
early the next morning, in perti-
nent part: 
 Today was very interesting.  I think the fact that we dragged it 
out as long as possible was a great thing.  I felt really confi-
dent about how I handled the phone and all that, and that eve-
rybody was so calm even as [Steepleton] got UNGLUED.  
Their signals were CROSSED 100 percent.  [Steepleton] and 
[Apodaca] were on totally different pages.  I luuuuved that. 
 As indicated above, I have re
lied on Schultz™ testimony, 
among others, in finding the facts in
 this section of the decision.  
The New-Press challenges Schultz™ credibility that the letter-
delivery was free intimidation or 
disruption based on an e-mail 
message he sent to about 25 persons still later that morning that 

read: 
 Re:  update on today™s delivery! 
 Peeps, we rocked the house, crossed their wires and 
got em unglued.  Way to go.  Anybody feel free to grab 
me for the full run down on the letter delivery. 
. . . . 
Lastly, please let your c
ontacts know that our yard 
signs and window posters are AVAILABLE.  Anybody 
who wants these should be able 
to have a pile delivered on 
their doorstep.  Let™s canvas [Santa Barbara] with these 
bad ass (not to mention old-sk
ool letter pressed) placards. 
 When read in context with the surrounding circumstances, I 
conclude that the email was nothing more than a self-
congratulatory message phrased 
in generational slang describ-
ing what Schultz perceived to be 
a successful outcome to what I 
conclude was conduct protected by law. 
On September 5, a piece labeled 
ﬁOur Opinion:  Union tac-
tics, bias aren™t welcomeﬂ
 was published by the News-Press.  
The piece-related tactics used by the Union and indicated that 
what ﬁthis community and our 
employees should not have to 
put up with is any sort of intimidation by anyone even remotely 
 SANTA BARBARA NEWS
-PRESS
 483
connected to the organizing ca
mpaign.  The News-Press man-
agement already has needed to take steps to make sure that 
disruptive behavior doesn™t co
ntinue inside the News-Press 
building.ﬂ On September 5, Sc
hultz sent another 
e-mail message that 
read in part: 
 [H]earing loss . . . must be due to the sonic boom we created 

during our blitzkrieg through the newsroom on our way to 
Wendy™s office.  Dammit, I must have banged on that sauce 
pan to close to my head righ
t before jackhammering our de-
mands into the floor at HR. 
 This was obviously a facetious 
response to the News-Press™ 
descriptions of the events of A
ugust 24.  It confirms that these 
messages sent by Schultz were not m
eant to be taken literally.    
On September 7, McCaw an
d von Wiesenberger sent a 
memorandum to all employees
 that read, in part: 
 We regret that in last few weeks those of you who are 
personally and professionally de
dicated to your jobs are 
being placed in an uncomfortab
le and difficult situation by 
a small group of employees.  The way in which a large 
number of newsroom staff 
marched en masse throughout 
the building a couple of weeks ago was a deliberate at-
tempt by them to confront, threaten, and physically intimi-
date all of us in the buildi
ng and interfere with our work. 
These aggressive actions created emotional and physi-
cal threats among our staff and will not be tolerated.  The 
News-Press intends to maintain a safe work environment 
and protect the welfare of all its employees.  Such actions 
violate our company policies,
 professional standards and 
are an impediment to our ongoing business operations. 
Disciplinary notices have been
 sent to those employees 
who engaged in this unacceptable behavior.  They have 
been advised that any repeat intimidating behavior will 
lead to further disciplinary action. 
. . . . 
We fully expect the union to 
continue their usual pres-
sure tactics in an effort to force the company to give in to 
their demands.  This includes 
the subscription cancellation 
campaign being waged. . . . 
Analysis 
In Quietflex Mfg. Co., 
344 NLRB 1055 (2005), the Board 
comprehensively reviewed existing law concerning work stop-
pages by employees for the purpose of protesting their working 
conditions.  I apply the law descri
bed in that case.  The work 
stoppage here was brief, las
ting only about 10 minutes.  The 
march was peaceful and not disrup
tive.  This distinguishes this 
case from 
Detroit News, 341 NLRB 947 (2004), and similar 
cases cited by the News-Press in its brief.  The march was in 
part to protest the unlawful conduct by the News-Press.  The 
employees had no grievance procedure available to them that 
could have resolved the subjects 
of their protests.  I conclude 
that the march was activity that is protected by Section 7 of the 
Act.  Although the suspensions were not carried out, the letters 
of suspension were not retracte
d; Apodaca testified that she 
considered them to be disciplin
ary reprimands.  Moreover, in 
the September 5 opinion piece th
e News-Press indicated that it 
would continue to prevent what it labeled as intimidation and 
disruptive behavior but what 
I have concluded was activity 
protected by the Act.  And in
 their September 7 memorandum 
to the staff McCaw and von Wiese
nberger wildly mischaracter-
ized the march on August 24 and indicated that if the employ-
ees again engage in that activity they will again be disciplined.  
I find that by issuing letters of
 suspension to Al Bonowitz, Kim 
Favors, Karna Hughes, Rob Ku
znia, Lara Milton, Mike 
Traphagen, Dawn Hobbs, George
 Hutti, Barney McManigal, 
Tom Schultz, and Alan McCave because those employees en-
gaged in protected concerted ac
tivity, the News-Press violated 
Section 8(a)(3) and (1).  I have
 also described above how when 
the employees began to resume their protected concerted activi-
ties Steepleton threatened to send 
them home if they continued.  
Apodaca also threatened the employees with discipline if they 
again engaged protected union activity.  I find that by threaten-
ing to discipline employees if they engage in protected concert-
ed activity the News-Press violated Section 8(a)(1). 
C.  Termination of Melinda Burns 
The complaint alleges that on about October 27 the New-
Press fired Melinda 
Burns because she supported the Union.  
The New-Press asserts it fired Bu
rns for bias in her reporting.  
Burns did not receive any written warnings or discipline of any 

type during her employment at the News-Press. 
Some background is needed in the operation of the news de-
partment in the News-Press.  Steepleton, as associate editor, is 
in overall charge of the newsroom.  Reporting to Steepleton are 
a business editor, a life section editor and associate life section 
editor, and a sports editor.  After a story is written it is sent to 
the editor who assigned the reporter to write it.  The assigning 
editor reviews it and checks it for grammar, misspellings, com-
pleteness, and bias, among other th
ings.  If the story is lengthy 
and in depth then the assigning editor may review it several 
times as it is being created and discuss it as needed with the 
reporter.  From there the story is reviewed by another editor 
who again reviews the story for, among other things, any bias.  
After review by the other editor the story goes to the copy desk 
where a headline is created by a copy desk editor.  In other 
words, one of the key functions of
 the editors is to review the 
stories prepared by reporters to assure that the stories are not 
biased.  And the identification a
nd elimination of bias is a pro-
cess that starts but does not end with the reporter.  In this regard 
it is important to note that there is no evidence that the role 
editors played in attempting to eliminate bias or that the stand-
ards that they were to apply concerning what constituted bias 
were changed by McCaw and von Wiesenberger when they 
became copublishers. 
Burns worked for the New-Press for 21 years.  At the time of 
her termination she was a senior writer, a position she had oc-
cupied since 1995; as such she worked on projects that took 
time to create such as investigative reports.  She was 1 of only 
3 senior writers among the staff of about 25 reporters for the 
New-Press.  During her work w
ith the New-Press, Burns re-
ceived about 15 awards and 5 fellowships.  In 2000, the News-
Press touted Burns™ achievements 
in its advertising.  In 2003, 
the New-Press nominated her for a 
Pulitzer Prize for reporting.  
Burns graduated from Harvard 
University magna cum laude 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 484 
and worked for Los Angeles Ti
mes before joining the New-
Press. 
On October 1, the New-Press 
published a page-one article 
authored by Burns bearing the headline 
ﬁDanger Zones.ﬂ  In 
general, the article concerned safety issues for children arriving 
at school and the increase in traffic at schools during the drop-
off and pickup times.  The article reported on the death of a 12-
year old who was riding a bicycl
e on his way to school.  At the 
time the article was published voters in Santa Barbara County 
were considering whether to approve measure D; if passed this 
would raise the sales tax to provide funding for various trans-
portation projects in the county.
  The article reported on how 
measure D, if passed, would provide funds for safety improve-
ments around schools.  It also 
reported the viewpoint of oppo-
nents of measure D that other sources of income should be used 
to improve school safety.  Stee
pleton edited the article and 
approved it for publication.  Burns had written about 10Œ15 
stories for the News-Press about measure D before the October 
1 article. 
Thereafter, proponents of measure D used portions of Burns™ 
article, along with the New-Press™ logo, in a brochure they 
prepared and circulated to members of the community.  It is not 
uncommon for interest groups to 
use articles from the press to 
their advantage in their advertising.  The New-Press, however, 
had previously ﬁvociferously opposed Measure Dﬂ in its edito-
rial pages and it issued a statement to inform the public that it 
should not be misled by the broc
hure into believing that it now 
supported the measure.  On 
October 25, the New-Press pub-
lished an article written by Steepleton concerning the matter. 
On October 10, the New-Pre
ss published another page-one 
article written by Burns headlined 
ﬁAxis of Inequality.ﬂ
  Keep 
in mind that the copy editors and not the reporters create the 
headlines.  Burns explained at the trial that her assignment was 
to cover an activist forum and she accurately did so.  Under 
those circumstances, there was no obligation to seek out other 
viewpoints because she was not writing a comprehensive story 

on immigration issues.  Steeplet
on gave her the assignment to 
cover the activist forum.  The same day the article ran von Wie-
senberger received an email message from the publisher of the 
Montecito Journal stating: 
 If Melinda Burns™ front page article on immigration isn™t a 

perfect example of liberal bias and/or advocacy journalism, I 
don™t know what is.  Perhaps you folks just reprinted a La 
Casa de la Raza press release by mistake? 
 Von Wiesenberger forwarded 
the message to McCaw who 
noted:  Couldn™t agree with him more.  Need to discuss this with 
[Steepleton] as well as her upcoming article.  Ask [the pub-
lisher of the 
Montecito Journal
] if he would like to send a let-
ter to the editor for publication about this.  He needs to know 
he™s right about this. 
 Meanwhile, Burns continued to report on measure D.  On 
October 14, she reported on how a taxpayers group opposed to 
the measure had asked for the State to investigate the use of 
public funds by an organization in favor of the measure.  On 
October 15, the News-Press pub
lished another page-one story 
Burns wrote on measure D.  Both
 articles were approved for 
publication by editors of the News-Press. 
Steepleton testified that he made
 the decision to fire Burns; 
that decision was made without 
any warning to Burns that she 
had engaged in any conduct that 
might warrant di
scharge.  The 
October 27 termination letter St
eepleton gave Burns provides a 
lengthy explanation of the reasons
 for her termination; relevant 
portions are set forth below: 
 Reporters have a solemn obligation to report both sides 
of the issues about which they write.   
A reporter may not inject personal views into the arti-
cles.  They must always be balanced.  Possibly, there is no 

greater duty of a reporter.  The public relies upon it.  De-
spite counseling, admonition and warnings over the past 
five years, you have ignored
 this duty and consistently 
produced biased and one-sided reporting which promotes 
your own personal views.  You have been given repeated 
warnings, and every opportunity to improve, however, you 
have chosen not to so.  We are therefore compelled to ter-
minate your at-will employment agreement. . . . 
Your history of biased reporting has been well docu-
mented in your personnel file for years by many managers: 
 In 2001:  Your annual review stated: 
ﬁMelinda tries to be impartial always, but . . . 
it can be difficult to curb unintentional bias 
on intimately familiar subject matter.ﬂ  Edi-
tors at the time reminded you ﬁto get many 
voices from all sides of an issue.ﬂ 
 In 2002, your evaluation by then Managing 
Editor Linda Strean stated that ﬁ(Melinda) 
has been criticized in the past for letting her 
own strong feelings creep into her stories.  
That still occurs, but she is trying to be on 
guard against it.ﬂ 
 Your 2003 review, signed by then City Edi-
tor Jane Hulse, and Linda Strean stated:  

ﬁWe are seeing a troubling trend in her writ-
ing.  Her personal vi
ews on environmental and social issues are creeping into her stories 
which keep her from presenting a full, unbi-
ased picture of the subject matter.ﬂ 
 In your 2005 evaluation then Managing edi-
tor George Foulsham wrote: ﬁI do believe 
she carries a green bias, and while she might 
disagree with that assessment, she has made 
a conscious effort to address concerns in that 
regard.ﬂ  Despite this documented full and long history of bi-
ased reporting, you have utterly failed to change your 
ways.  It is evident that y
ou choose to remain biased in 
your reporting.  On October 10, 2006, in an article entitled 
ﬁAxis of Inequality,ﬂ you reported on an immigrant™s 
rights discussion at La Casa de la Raza and failed to in-
clude any opposing viewpoints.  
This is an important issue 
to many in our community and it is imperative that both 
sides be presented.  You failed to do so. 
 SANTA BARBARA NEWS
-PRESS
 485
Another article, one which triggered this decision, was 
your report on ballot Measure D that ran on October 1, 
2006.  Pro-Measure D supporters thought portions of your 
article were so weighted in their favor that they used them 
as campaign literature.  Portions of your article ended up 
in a campaign mailer from the ﬁYes on Dﬂ campaign dis-
tributed to thousands of voter
s.  Upon examination, your 
article contained only perfuncto
ry reference to the views 
against the Measure compared
 with advocacy by you for 
the [M]easure.  Your later Me
asure D reports that ran on 
October 14 and 15 also did not adequately present opin-
ions of those who might have a viewpoint that differs from 
the pro-Measure forces.  Clearly
, you have axes to grind, 
and you express it in the stories you write.  The additional 
reports that ran on October 14 and 15 only contained a 
single perspective and what had clearly been presented as 
your viewpoint, and did not ad
equately present this ballot 
issue.  The present management does not believe the for-
mer management should have to
lerated your biased report-
ing for so long.  We believe it is not the responsibility of 
management to continue to steer you away from bias or 
edit your stories to remove your bias.  The responsibility 
to keep out bias is yours and 
the duty to be impartial is a 
personal one for which you are personally responsible.  
Your supervisors are not responsible to monitor your arti-
cles for bias. 
In light of the repeated warnings and years of caution-
ing and counseling, your unwillingness to change your 
ways is inexcusable.  You have been given five years to 
improve your reporting and have chosen not to.You are 
reminded that the confidenti
ality provisions in the em-
ployee handbook require you to maintain the private in-
formation concerning your empl
oyment at the News-Press. 
We will respect your privacy and will not initiate any 
comments upon the reasons for this termination.  Howev-
er, should you initiate, either directly or through your 

many long-term connections 
with fellow journalists, pub-
lic comment on the same, we will respond with the true 
facts concerning the termination, including your long his-
tory of biased reporting, which almost every supervisor 
and manager for whom you reported made it a point to 
note in your personnel file. 
 In the 2001 evaluation (actually for the year 2000) referred 
to in the termination letter, Burns was rated as ﬁconsistently 
exceeds expectations,ﬂ the hi
ghest rating possible under the 
rating system used that year.  The entire quote regarding her 
alleged bias in that evaluation,
 only portions of which appears 
in the termination letter, is: 
 Melinda tries to be impartial always, but as with any senior 

status/veteran reporter, it can be
 difficult to cu
rb unintentional 
bias on intimately familiar subject matter.  She is constantly 
vigilant, and city editors watch for any environmentalist bias 
that could slip into stories and remind Melinda to get many 
voices from all sides of an issue. 
 In her evaluation for 2001, not 
mentioned in the termination 
letter, Burns received an overall score of 6 out of a possible 7.  
The evaluation contained the comment, ﬁMy only concern, and 
I should say that it ha
s not been a serious 
problem at any time, 
is that she has a very strong liberal stance, and occasionally 
seems initially reluctant to contact or play up a contrary view.ﬂ  
Burns received a rating of 6 in that category of the evaluation.  
There are no complaints of bias in Burns™ 2002 evaluation.  In 
the 2003 evaluation referred to in
 the termination letter Burns 
was rated as ﬁConsistently averag
e.  Improvement required.ﬂ In 
the category of the evaluation that referenced the concerns over 
her bias.  Burns™ 2004 evaluation, not mentioned in the termi-
nation letter, states, ﬁShe has been criticized in the past for 
letting her own strong feelings cr
eep into stories.  That still 
occurs but she is trying to be on guard against.ﬂ  She received a 
rating close to being ﬁConsistently Excellentﬂ in that category 
of her evaluation. In the 2005 evaluation referred to in the ter-
mination letter the mention of Burns ﬁgreen biasﬂ occurred in 
the category ﬁAccuracy/quality of work.ﬂ  In that category 
Burns received a numerical rati
ng of 5, the highest possible 
score and the highest rating Burns received in any of the eight 
categories listed in the evaluation.  The ﬁProfessionalﬂ category 
in that evaluation contains the following comment: ﬁMelinda is 
very professional and polite, an
d now that we™ve addressed my 
concerns of bias I believe she™s a more balanced reporter too.ﬂ 
Burns™ termination letter mentions the article she wrote on 
October 1 as the incident that 
triggered her termination.  As 
indicated above, Steepleton edited the article and approved it 
for publication; he conceded that he did not think it was biased 
at the time he reviewed it.  He testified that he received a verbal 
reprimand ﬁaround this time for allowing biased reporting to 
get into the newspaper.ﬂ  Of co
urse editors reviewed the other 
articles mentioned in the lett
er and they approved them for 
publication without sending them back to be rewritten to elimi-
nate bias; Steepleton conceded th
at he did not investigate who 
had performed that editing.  Concerning the portion of the ter-
mination letter describing how pr
omeasure D forces had used a 
portion of the article Burns had written, Steepleton conceded 
that politicians or proponents of
 measures frequently use news-
paper articles in their campaign literature.  In the termination 
letter, Steepleton refers to an article written by Burns entitled 
ﬁAxis of Inequality,ﬂ
 Steepleton conceded that typically the 
copy desk, and not the reporters, creates the headlines for sto-
ries.  Steepleton also conceded that not all articles must contain 
both side of an issue.  For example, reporting on an event or 
conference would not require contacting the other side. 
Linda Strean worked at the 
News-Press as managing editor 
from June 2003 until March 2005 after having worked at the 
San Francisco Examiner as page
 1 editor, various management 
positions at the San Francisco Chronicle and several other 
newspapers.  Strean also taught 
a journalism class at the Uni-
versity of California, Berkeley, 
Graduate School of Journalism.  
While working at the News-Press, Strean frequently reviewed 
Burns™ work; she signed off on Burns™ 2003 evaluation that 
Steepleton quoted in Burns™ termination letter as well as Burns™ 
2004 evaluation not mentioned in that
 letter.  Strean did detect 
bias in Burns™ reporting, but it
 was not a consistent problem 
and that when she pointed out the problem in the context of a 
story Burns was invariably coop
erative and addressed the con-
cern by revising the story.  She explained: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 486 
Every reporter brings a set of experiences and opinions to 
their work and so it™s sort of a constant job of an editor to 
make sure that that doesn™t creep into the work and bias also 
appears in stories that™s not through any fault of the reporters.  
Sometimes it™s inexperience.  
Sometimes it™s not knowing all 
the stakeholders who need to be addressed in a story and 
that™s when an editor comes in, as well, to try and make sure 
that allŠall points are kind of covered. 
 Based on her experience at the News-Press Strean explained: 
 An editor is there to be an extra set of eyes on a story and to 

try and read it in the way a reader might and make sure that all 
stakeholders are represented in a story, that it™s told fairly and 
it™s told accurately. . . . 
 Strean described Burns as ﬁone of the finest reporters I™ve ever 
worked with.ﬂ 
Michael Todd worked at the News-Press from March 2000 
until he resigned as part the gr
oup resignations on July 6, 2006.  
Todd directly supervised Burn
s from September 2003 until his 
resignation.  He desc
ribed himself as right of center while 
Burns was left of center, but those perspectives together lead to 
balanced reporting on the many contentious issues covered by 
Burns. Analysis 
I again apply the 
Wright Line 
analysis in resolving the issue 
of whether Burns™ termination wa
s unlawful.  Burns was one of 
the two leaders in the News-Press supporting the Union.  She 
was one of the Union™s most vi
sible supporters, as fully set 
forth above.  The News-Press™ hostility towards the union ac-
tivities of the employees is doc
umented above and below.  The 
termination came barely a mont
h after the Union overwhelm-
ingly won the election in which Burns had played such a signif-
icant role.  The termination came 
in the midst of the continuing 
effort by the employees to gain immediate recognition and in 
the middle of a continuing unla
wful campaign by the News-
Press to thwart that effort.  I ta
ke into account the fact the ter-
mination came without warning to an award winning, 21-year 
veteran employee with an othe
rwise unblemished work record.  
I conclude the General C
ounsel has amply met his 
Wright Line
 burden. I turn now to examine the reco
rd to see if the News-Press 
would have fired Burns even if she had not supported the Un-
ion.  In the termination letter Steepleton quoted from prior 
evaluations of Burns that mentioned concerns for bias.  But in 
context those concerns were not significant enough for the 
News-Press to even deny Burns a bonus, much less merit disci-
plinary action.  Rather, the fact that the comments in the eval-
uations were taken out of contex
t only serves to show that the 
News-Press was seeking to create 
support for its decision to fire 
Burns where none existed. 
The October 10 article concerning immigration is also men-
tioned in the termination.  But Burns™ assignment was to cover 
an activist forum and she accurately did so.  Under those cir-
cumstances there was no obligation to seek out other view-
points because she was not writing a comprehensive story on 
immigration issues.  Steepleton ga
ve her the assignment and he 
conceded that not all articles must contain both side of an issue.  
For example, reporting on an event or conference would not 
require contacting the other side. 
 I note that the various editors 
approved this article for publication; they are assigned accord-
ing to the News-Press™ own proce
dures to search for bias, yet 
they apparently found none.  Nor were any of these editors 
informed by the News-Press that they were not properly doing 
their jobs.  This fact is important because it refutes any conten-
tion that the News-Press, with
 McCaw and von Wiesenberger 
as co-publishers, was trying to refine or change the past stand-
ards of what constituted bias. 
 Under these circumstances I 
conclude that the News-Press ha
s failed to show any shortcom-
ings by Burns concerning this article. 
The event that triggered Burns discharge, according to the 
News-Press, was her c
overage of measure D in her October 1 
article.  In support of its contention that the article was biased, 
the News-Press points to the fact the proponents of measure D 
reprinted portions of Burns™ article.  But as Steepleton conced-
ed it is not unusual for proponents to use News-Press publica-
tions for their partisan benefit an
d, of course, it does not neces-
sarily followed that when they do so the articles were biased.  
In this regard there is no evidence that the News-Press has a 
policy of disciplining, much less
 terminating, employees whose 
articles are used for partisan purposes.  To the contrary, there is 
no evidence that the News-Press has done so in the past or in-
tends to do so in the future.  The bottom line for the News-
Press™ argument is that Burns™ article was biased because Stee-
pleton said it was.  Keep in 
mind that Steepleton himself had 
reviewed the article and approv
ed it for publication, and he 
never explained what 
made him apparently 
change his mind.  
And while it is indeed the prerogative of the News-Press to 
define bias and to change the de
finition of bias, it may not use 
unsupported assertions as a pretex
t to mask unlawful conduct.  
In that regard no one ever told Burns that the October 1 or Oc-
tober 10 articles published by th
e News-Press were biased until 
that information appeared in her termination letter weeks later.  
Finally, it is important that the News-Press bears the burden at 

this point of persuading by a preponderance of the evidence not 
only that Burns engaged in mi
sconduct but that it would have 
fired her for that conduct.  Here
, the News-Press failed to show 
that it had ever fired anyone fo
r alleged biased reporting.  This 
fact serves to distinguish 
Merrillat Industries, 
307 NLRB 1301 
(1992), cited by the News-Press in 
its brief.  In that case the 
employer presented persuasive ev
idence that it had fired anoth-
er employee for petty theft, the same reason it fired the alleged 
discriminatee. At the trial the News-Press 
pointed to corrections it pub-
lished on certain facts in the article Burns wrote on measure D.  
However, there is no mention of this in Burns™ termination 
letter; instead the letter focuses exclusively on the matter of 
bias; nor did anyone testify that 
the corrections played any role 
whatsoever in Burns™ termination.  I conclude this evidence 
was presented as afterthought in a transparent and ultimately 
unsuccessful effort to buttress its case for terminating Burns. 
I conclude that the News-Press has failed to show it would 
have terminated Burns even if she had not engaged in union 
activities.  It follows that by discharging Burns because she 
engaged in union activity the 
News-Press violated Section 
8(a)(3) and (1). 
 SANTA BARBARA NEWS
-PRESS
 487
Returning to the continuing union campaign, the Union ran 
an advertisement on the radio criticizing the News-Press for 
firing Burns and urging listeners to cancel their subscriptions.  
It also contained the appeals ﬁDon™t let McCaw control the 
newsﬂ and ﬁHelp us take back 
the News-Press.ﬂ  On November 
11, the union supporters held a candl
elight vigil.  Signs reading 
ﬁMcCaw Obey the Lawﬂ were displayed at that event. 
On November 11, the Union and its employee supporters 
held an evening candlelight vigil protest outside The Biltmore 
Hotel in Montecito to protest Burns™ discharge.  The Biltmore 
was the site of the annual News-Press Life Time Achievement 
Awards. 
The News-Press, in turn, used its termination of Burns for its 
own purposes in a piece publishe
d in the newspaper on Febru-
ary 28 that contained the following: 
 The Facts: Yes, there was bias in the Newsroom at the 
Santa Barbara News-Press.  So much so that an independ-
ent study conducted in 2005 revealed that over 60% of the 
readers believed that the news was biased.  One reporter™s 
recent story regarding a political campaign was so biased 
that proponents for the campai
gn used it as a mailer to 
voters.  These biased reporter
s have either quit or been 
dismissed.  Now the Teamsters 
want to bring back the bias 
to the News-Press by forcing the paper to re-hire these ex-
employees.  We think Santa Barbara deserves at least one 
non-biased news reporting company.  Don™t you? 
. . . . 
Honoring the tradition, maintaining the standard, con-
tinuing the excellence.  Santa Barbara News-Press, today, 
tomorrow and beyond. 
D.  Interrogations 
The complaint alleges that on about December 15 Steeple-
ton, through a written affidavit distributed to employees, inter-
rogated employees about their 
protected concerted activities 
and on that same date also (verbally) interrogated employees 
about their protected concerted activities. 
On December 5, the New-Press distributed the following 
memorandum from McCaw to all New-Press employees: 
 Our company manufactures a product, 
Santa Barbara 
News-Press, 
a newspaper of daily circulation.  I made a 
significant investment when I purchased 
Santa Barbara 
News-Press.  
As the owner of the business, it is common 
sense that I have the right to have significant input into the 
content of the product that we produce.  For anyone to 
suggest otherwise is just plain wrong. 
Like any other newspaper, we are free to express opin-
ions on the Editorial Page of 
the newspaper.  With respect 
to news, sports, and features
 content of the paper, we 
strive for good, fair, accurate 
reporting.  Every day, there 
are many choices of stories to place into the newspaper.  
There are always more stories available than the number 
we choose to print. The decision of the content of the pag-
es of the newspaper is solely
 that of management.  Union 
or no union, that is not going to change. 
All of you know that a union is attempting to organize 
our newsroom employees.  In 
the election, the union won.  
However, we believe that the union engaged in miscon-
duct before the election, and we filed objections in an at-
tempt to get another election so
 that employees can make a 
free, uncoerced choice.  In the event that our objections 
are not successful, we will begin the collective bargaining 
process with the union.  If our objections are successful, 
the union victory will be set as
ide and a new election had.  
We are awaiting the decision of the National Labor Rela-
tions Board on these issues. 
Every employer has the right to expect the loyalty of 
its employees.  All employees owe a duty of loyalty to 
their Employer.  No less an authority that the United States 
Supreme Court has ruled that it 
is disloyal for an employee 
to publicly disparage the quali
ty of the Employer™s prod-
uct.  The Court ruled that was disloyal.  The Court ruled 
that disloyalty is clearly cause for discharge. 
Very recently, the United States Court of Appeals 
ruled that it was lawful for a Company to discharge an 
employee who publicly disparaged the management of the 
Company.  The Court ruled that those communications 
were ﬁunquestionably detrimenta
lly disloyal.ﬂ  The Court 
went on to say that an employee loses the protection of the 
National Labor Relations Act if the employee™s public at-
tack constitutes insubordination, disobedience, or disloyal-
ty.  The fortuity of the coexistence of a labor dispute af-
fords the employee no substantial defense.  We are cer-
tainly going to respect the rights of employees to engage 
in activity protected by the National Labor Relations Act.  
We are also going to protect 
our management right to ex-
pect the loyalty of our employees.  Public disparage-
ment/disloyalty of the management of 
Santa Barbara 
News-Press and/or the newspaper 
it produces will not be 
tolerated, and appropriate discipline will be imposed. 
Please do not allow yourself to be ﬁusedﬂ by a small 
group of employees who, in reality, are attempting to grab 
from management the right to determine the daily content 

of the pages of our newspaper.  This they cannot and will 
not do.  McCaw admitted at trial that she issued the memorandum be-

cause employees had been displaying signs such as ﬁBanish the 
Biasﬂ and ﬁMcCaw Obey the Law.ﬂ  She believed that those 
signs were disloyal. 
The New-Press has a written policy covering confidentiality.  
In July that policy was clarified to explicitly allow for employ-
ees to discuss wages, etc., and 
to allow employees to communi-
cate with a labor organization and the media concerning union-
ization. 
Craig Smith is a blogger in Santa Barbara; he had been re-
porting on events at the News-Press.
  Steepleton testified that 
he learned that someone has ﬁleakedﬂ the December 5 memo-
randum to Smith and it appeared 
in his blog.  Steepleton testi-
fied that under his understanding of the News-Press™ confiden-
tiality policy the December 5 memorandum ﬁshouldn™t be 
leaked to anybody, meaning weŠwe should not give that in-
formation out.ﬂ On about December 15, Steep
leton called each employee 
from the newsroom individually into the conference room at the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 488 
facility; Apodaca was also presen
t for some of the interviews.  
Steepleton told each employee that he was investigating a leak 
of information outside the Company, that he was trying to find 
out who leaked the information, and he required each employee 
to fill in their name, acknowledge receipt of the December 5 
memorandum from McCaw and si
gn a statement as follows: 
 At no time have I provided [the December 5 memo-
randum] to anyone, copied or re
produced [it] or showed it 
with someone outside the newsroom, including Craig 
Smith. 
Executed this 15th day of Dec. under penalty of per-
jury, in Santa Barbara, California. 
 Thirty-two employees and mana
gers signed the statement.  
Some employees refused to sign
 the affidavit; they were not 
disciplined.  Some employees indi
cated that they were going to 
provide the Union™s attorney with a copy of the affidavit; Stee-
pleton did not voice any objections to those employees. 
I describe the specifics of tw
o employees who were involved 
in this matter.  Steepleton handed the December 15 memoran-
dum to Dawn Hobbs at her desk 
and asked her to sign it.  As 
described below, Hobbs was a 
leading union activist who is 
also the subject of two unfair labor
 allegations in this matter.  
She asked why she needed to sign it and Steepleton answered 

because she was being order to and if she did not she would be 
considered insubordinate and proper action would be taken 
against her. Hobbs said that because she considered the memo-
randum to be a legal document she wanted to call the Union™s 
lawyer first before she signed it.  Hobbs then called the lawyer.  
About 15 minutes later she learne
d that Schultz had been asked 
to go to conference office; she accompanied Schultz there.  
Once there Steepleton told them that it did not involve a disci-
plinary matter and instructed Hobbs to return to her desk.  
Schultz then entered the conference room.  Steepleton asked 
Schultz if he had distributed the December 5 memorandum for 
publication.  Schultz replied, ﬁFor publication?  No.ﬂ  Steeple-
ton then asked Schultz if he ha
d given it to anyone.  Schultz 
answered that he had given it to the union attorney.  Steepleton 
wrote that down and proceeded to ask who else Schultz had 
given it to.  Schultz admitted that he had given it to ﬁMarty 
Keegan, our Union organizer.ﬂ  Steepleton then summoned 
Hobbs to the conference room where he asked her if she had 
provided the December 5 memorandum from McCaw to any-
one outside the building.  Hobbs answered that she had given 
documents given to the Union™s lawyer but was not sure if the 
December 5 memorandum was one of them.  After Steepleton 
raised his eyebrows she explained that there was so much ﬁpa-
per flyingﬂ from Apodaca and McCaw she couldn™t remember 
if it was she or someone else to
 sent the December 5 memoran-
dum to the Union™s lawyer.  
Steepleton asked whether Hobbs 
was going to sign the December 15 memorandum and she an-
swered that she would not, that she needed to hear back from 
the Union™s lawyer. 
Analysis 
I first determine whether the interrogations covered union 
activity.  The questioning was so 
broad in scope that it reasona-
bly tended to cover conduct protect
ed by the Act, such as dis-
seminating the December 5 memorandum to the Union.  After 
all, the December 5 memorandum
 explicitly focused on the 
union organizing campaign and th
reatened discipline to em-
ployees who disobeyed its conten
ts.  It therefore should not 
have been surprising to the News-Press that employees would 
provide it to the Union.  But the questioning of the employees 
covered whether the employees had done so.  Indeed, the testi-
mony of Hobbs and Schultz confirms the fact that the question-
ing reasonable tended to cover th
e employees involvement with 
the Union.  And even after one employee indicated that he had 
provided the information to the Union, Steepleton did not nar-
row the scope of his questioning.  Whatever legitimate purpose 
the News-Press may have had, the 
broad nature of its interroga-
tions of employees exceeded that purpose.  
ATC of Nevada, 348 
NLRB 796 (2006). 
I now examine whether the interr
ogations were unlawful.  In 
doing so, I consider all the surrounding circumstances to decide 
whether they were coercive.  
Rossmore House, 269 NLRB 
1176, 1177 (1984), enfd. sub nom. 
HERE Local 11 v. NLRB, 
760 F.2d 1006 (9th Cir. 1985).  The interrogations were con-
ducted by Steepleton, the highest
 supervisor in the news de-
partment.  The employees had 
to answer the questions under 
penalty of perjury.  There is li
ttle doubt that a threat of disci-
pline hovered over the questioning.  The fact that only news-
room employees were subjected to the interview despite the 
fact that the December 5 memo
randum was distributed to all 
employees of the News-Press only serves to heighten the coer-
cive nature of the interviews.  I find that by coercively interro-
gating employees concerning thei
r union activities, the News-
Press violated Section 8(a)(1). 
E.  Performance Evaluations and Bonuses 
The complaint alleges that in mid-December the News-Press 
issued substantially lower performance evaluations and then, 
based on those lowers evaluations
, failed to award performance 
bonuses to Anna Davision, Dawn
 Hobbs, Melissa Evans, and 
Karna Hughes because those employees supported the Union.   
Steepleton prepared each of these evaluations.  He conceded 
that he knew that each of these employees supported the Union.  
As the News-Press conceded in
 its opening statement, ﬁHobbs 
apparently appeared to be the central figure in the union organ-
izing effort.ﬂ  In fact Hobbs a
nd Burns were the two leaders in 
the organizing drive.  The most visible and vocal union sup-
porters worked at the city desk area at the News-Press.  Evans, 
Hobbs, and Davison worked at the city desk at the News-Press.  
Burns had also worked there before she was fired.  McManigal, 
Kuznia, Schultz, all visible union supporters who were later 
fired by the News-Press, also worked at the city desk. 
The evaluation process was changed for the 2006 evaluations in that Steepleton decided that he would do the evaluations for 
the news department employee
s except for copy editors and 
sports.  Employees in the last two categories were evaluated by 
their direct supervisors, Char
les Boucher and Barry Punzal, 
respectively.  Before Steepleton began to directly evaluate these 
employees the assistant city edit
or or secondary editor positions 
did the evaluations for the news
room employees.  The process 
was changed, according to Stee
pleton, because the narrative 
portions of the evaluation did not match up with the higher 
 SANTA BARBARA NEWS
-PRESS
 489
scores given.    When confronted with evidence of employees 
whose overall scores were increased over the previous year by 
Steepleton, Steepleton si
mply testified that he did not conclude 
that earlier evaluations were inaccurate.  He gave no specifics 
to support this conclusion and a reading of those evaluations 
does not support his bare assert
ion.  Moreover, it was Apo-
daca™s job to review all evaluations to insure that the narrative 
portions matched the numerical sc
ores and there is no evidence 
from her that she was concerned that the narrative portions did 
not support the numerical scores.  I again do not credit Steeple-
ton™s testimony concerning why 
he and he alone decided to 
write certain evaluations for th
e year 2006, especially taking 
into account that he had superv
ised those employees for a peri-
od of only several months that 
year and after the union organiz-
ing campaign had begun July.  Rather, I look to see if there was 
another unspoken reason to explai
n Steepleton decision to write 
the evaluations himself.
9  In doing so, I note that all employees 
working for the city desk and evaluated by Steepleton in 2006 
received lower overall ratings that year than in the previous 
year. 
The overall ratings in the 2006 ev
aluations were 2.8 out of a 
possible 5 for Evans (compared to 3.9 in 2005); 2.1 out of a 
possible 5 for Hughes (compared to 3.625 in 2005 and 3.875 in 
2004); 2.7 for Hobbs (compared to the highest possible rating 
in 2000 5.75 out of a possible 6 in 2001, 3.73 out of a possible 
5 for 2002, 3.8 for 2003, 3.6 in
 2004, and 3.56 for 2005); and 
2.3 for Davison (compared to 3.7 for 2005, and 3.3 for either 
2004 or 2003).  It is significant to
 note that because employees 
needed an overall rating of at l
east 3 to receive a bonus, none of 
these employees received one despite the fact that they all had 
received bonuses for each of the previous years described 
above.  Neither Steepleton nor anyone else from the News-
Press warned these employees that their performance was dete-
riorating in 2006. 
Concerning Hughes, Steepleton noted in her evaluation sev-
eral times and at trial that Hughes was repeatedly late in sub-

mitting her Public Square columns; that it was supposed to be 
completed 2 days in advance.   A more accurate formulation of 
when the Public Square columns were to be completed appears 
in Hughes™ 2004 evaluation: 
 One of the goals was to have the Public Square ready up to 2 

days before publication date.  It
 has been indicated that this 
has happened ﬁfor the most part.ﬂ  [Hughes] should strive to 
make sure this is business as usual.  And, if possible get far 
ahead as possible.  This would help her Metro editors, espe-
cially if a late breaking story hits their desks. 
 Hughes received a rating of 4 out of a possible 5 in that catego-
ry in her 2004 evaluation.  Hughes credibly testified that her 
practice in submitting those columns did not change since 
2004.  Her 2005 evaluation had no reference to any timeliness 
problems concerning the submission of her Public Square col-
umns.  I note that in 2006, the ye
ar she received the low evalua-
                                                           
9 In addition, as the General Counsel points out in his brief, Steeple-
ton asserted that he did not want 
employees being evaluated by their 
friends, yet he evaluated his wife
 and gave her a perfect score. 
tion from Steepleton, Hughes was 
offered a promotion by her 
superiors. Steepleton testified concerning 
several incidents to support 
his lower evaluation of Evans.  
Evans covered the religion beat for the News-Press.  As described above, on August 10 Steeple-
ton emailed the staff concerni
ng ﬁNewsroom assignments.ﬂ  
The email noted that: ﬁthe following new assignments will take 
effect: . . . Melissa Evans: KŒ12 
education.  News and features 
from the schools.ﬂ  Steepleton rela
ted an incident where some-
one reported to him that Evans sa
id that the News-Press was no 
longer covering religion.  Steepleton talked to Evans about the 
matter and Evans explained that
 she thought the email message 
meant that she now had the education beat instead of the reli-
gion beat.  Steepleton clarified 
that the education desk assign-
ment was in addition to her religion assignment.  Thereafter, 
Evans covered both areas.  During the evaluation period Evans 
took 5 weeks of medical leave.  
At the hearing, the News-Press™ 
attorney asked Steepleton, ﬁWas there any issues with Ms. Ev-
ans concerning substance abuse?ﬂ  Steepleton answered, ﬁYes.ﬂ  
After objections, I required that 
the News-Press first link the 
substance abuse allegations to Ev
ans™ evaluation before I heard 
further evidence on the matter.  When I asked Steepleton to 
point out where in the evaluation that issue was raised he quot-
ed, ﬁMelissa sometimes
 seems caught up in things other than 
work affecting her time in the office.ﬂ and ﬁMelissa had been 
out more than a month during my time as associate editor.ﬂ  
Steepleton testified that these were polite references to the sub-
ject of substance abuse.  Howeve
r, Evans credibly testified that 
her medical condition did not cause 
her to be distracted at the 
office and that she was never told by anyone that she appeared 
distracted.  In a two-page response to her evaluation Evans 
wrote, ﬁI was shocked when I 
received my performance evalua-
tion by Scott Steepleton.ﬂ  In
 that response she wrote: 
 It was noted that ﬁMelissa sometimes seems caught up in 
things other than work, affecti
ng her time here in the office.ﬂ  
I was given no specific examples of when my attention was 
focused elsewhere, and disagree with that statement.  My at-
tention is always focused on work. 
 I conclude that Steepleton™s connection of Evans™ ﬁdistractionﬂ 
to a substance abuse 
problem was done simply to create a rea-
son for going delving into Evans™ medical condition.  A more 
likely explanation for the ﬁdistractionﬂ comment is that it re-
ferred to Steepleton™s perceptio
n that Evans was engaging in 
union activity during working hours.  Support for this inference 
appears below in reference 
to Davison™s evaluation. 
Steepleton also described anothe
r incident involving Evans.  
This involved a story Evans had written about a religious study 
group.  By the time the story was completed the group was 
ending its spring sessions, so then city editor Hulse and Evans 
decided to hold the story until the group began again after the 
summer.  According to Steeplet
on, he received a telephone call 
from a woman who asked about the story that Evans had writ-
ten; the woman wanted to know when the News-Press was 
going to run the story.  After St
eepleton asked fo
r some details 
the woman explained that Evan
s had interviewed her several months earlier and the story stil
l had not run.  Steepleton in-
formed the woman that the story was set to run in near future.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 490 
Steepleton then spoke with Evans about the matter.  Evans 
advised him that she and Hulse 
had decided to hold the story 
because they agreed it would make more sense to run the story 
while the group was beginning a new session in the fall.  Evans 
called the person who had calle
d Steepleton; that person as-
sured Evans that the information 
and quotes in the article were 
still current; Evans told this to Steepleton.  The News-Press ran 
the story on August 17. 
A point of contention concerning Hobbs™ evaluation is the 
News-Press™ assertion Hobbs shouted, ﬁfuck youﬂ to Armstrong 
on July 6 as he was escorting Robert
s out of the facility.  In this 
regard, Armstrong testified that 
Hulse and Hobbs, rather than 
Hulse and Roshell, shouted the curse words at him as he was 
escorting Roberts from the facility on July 6.  He testified that 
he saw Hobbs shout the words at
 him.  However, he acknowl-
edged that he did nothing concerning the matter at the time or 
in the days or weeks following th
e incident.  Rather, he waited 
until August 9 to send the following e-mail to McCaw and 
Apodaca: 
 I waited to send this complaint formally to you both 
until after I was no longer in the acting publisher position, 
so that the human resources 
department can investigate it 
without me in that top role. 
I™d like to lodge a complaint against the insubordinate 
and unprofessional behavior of Dawn Hobbs on the morn-
ing of Thursday, July 6 when I asked Jerry Roberts to 
leave the News-Press building upon his submitting his res-
ignation letter. 
As is widely known, Metro 
Editor Jane Hulse was the 
first that morning to swear at 
me saying ﬁfuck you Travis.ﬂ 
As I walked Mr. Roberts to the stairway, I also distinctly 
heard Ms. Hobbs joining in and saying ﬁfuck you, Travisﬂ 
while she was standing near Mr. Roberts™ former office. 
Upon my return to the newsroom to address the staff, 
Ms. Hobbs was crying, rudely interrupted me, and stated, 
ﬁWhat did you do to make Jerry quit?ﬂ  I replied that Mr. 
Roberts resigned on his own.To 
this she replied in a rude 
manner, ﬁI think you know what
 it is.ﬂ  Her confrontation-
al manner and profanities are troubling. 
 According to Steepleton this co
nduct caused him to give Hobbs 
the lowest possible rating in th
e professionalism category in her 
evaluation.  Steepleton was not present for the July 6 events; he 
did not first ask Hobbs whether sh
e made the remark before he 
attributed it to her in the evaluation.  He relied solely on the 
report from Armstrong that Hobbs had done so; he did not talk 
to other witnesses to the event.  Significantly, Apodaca was 
present with Armstrong while Roberts was being escorted from 
the newsroom.  Apodaca testified in this proceeding but gave 
no support for Armstrong™s testimony.  No one ever disciplined 
or warned Hobbs about the matter after it occurred.  Upon re-
ceiving the evaluation, Hobbs denied making that remark and 
testified convincingly at trial 
that Roshell and Hulse shouted, 
ﬁfuck youﬂ to Armstrong as he was escorting Roberts out of the 
building but she did not.  Instead she was sobbing as the events 
were unfolding.  Hobbs™ testimony was corroborated by Hueb-
ner, Roshell, and Evans.  I 
do not credit Armstrong™s testimony 
at trial. 
In Hobbs™ evaluation Steepleton stated: 
 Her previous editors, including Jane Hulse and Don Murphy 
warned while they were still here that [Hobbs] was too cozy 
with the cops.  Reporters can not be too cozy with anyone.  
That leads to bias. 
 It will be recalled that Hulse resigned as part of July 6 events.  
Steepleton testified about one 
instance in 2006 where he as-
signed Hobbs to do a story involving the Santa Barbara police 
department and, according to Steepleton, ﬁ[S]he refused to do 
the story.ﬂ  The story concerned a canine unit training that was 
supposed to occur in a local park but the Parks Department 
turned on all the sprinklers that day so the canine training never 
happened.  Hobbs protested that she did not think it was much 
of a story, but after Hobbs talked to Apodaca about the matter 
she ﬁultimately agreed to do a story, mentioning that.ﬂ  From 
that incident Steepleton testifie
d he concluded that Hobbs was 
too cozy with the cops.  Also, Steepleton pointed to earlier 
evaluations of Hobbs where this comment was made.  And he 
testified that while still senior
 writer he had ﬁ[n]umerous con-
versations [with Hulse], about 
her copy being late, about her 
swearing.  She had someŠshe 
had some coarse words she 
would sayŠcomplaints about her still being too cozy with the 
Cops.ﬂ  There is no explanation 
why the city editor would have 
ﬁnumerous conversationsﬂ with him concerning the work per-
formance of another writer.  I again conclude that Steepleton™s 
testimony is exaggerated if not totally fabricated. 
Steepleton pointed to one inci
dent involving Davison that 
had occurred in July and ended up in her evaluation.  Recall 
that in July the News-Press wa
s coping with the staffing issues 
created by the resignations that had occurred on July 6.  Da-
vison had stepped forward in the days following the resigna-
tions to perform editing work so the newspaper could get out.  
After she heard that others were receiving a bonus for their 
efforts, she requested a bonus also
.  Later, Steepleton asked her 
fill in as assistant city editor in a full-time capacity on the 2 to 
11:30 p.m. shift; Davison was work
ing 9 a.m. to 6 p.m. at that 
time.  She asked Steepleton how long the new assignment 
would last and Steepleton said th
at he did not know.  Davison 
said that she would consider it but that she was waiting to get a 
response to her request for a 
bonus.  Her bonus request was 
later denied.  Neither Steepleton nor Davison raised the matter 
again.  Based on this Steeplet
on gave her the 
lowest possible 
rating in two categories in her evaluation, thereby indicating 
that Davison ﬁDoes not meet 
standards.  Improvement re-
quired.ﬂ  At the trial in this 
case, Steepleton added that he ob-
served Davison engaging in ﬁnonproductive work during work-
ing hoursﬂ and that he took that into account in giving Davison 
those low scores.  He conceded, ﬁI would imagine that she was 
conducting union activity during work hours, yeah.ﬂ  Steeple-
ton continued: 
 I observed her and others walking table-to-table-to- table Œto-
table.  I would walk up.  It would get silent.  This was in the 
middle of what I know to be a union organizing campaign.  I 
didn™t overhear the conversations but I think anybody would 
assume what was going on during working hours. 
  SANTA BARBARA NEWS
-PRESS
 491
The other employees included Evans, Burns, and Hobbs.  When 
Steepleton gave Davison her 200
6 evaluation Davison protest-
ed; she asked if Steepleton had read the self-evaluation she had 
prepared of her work performance.  Steepleton conceded that 
he did not.  Later, Davison raised
 the matter of her unread self 
evaluation with Apodaca.  Apodaca said that it would have 
been a good idea for Steepleton to have read it, especially be-
cause Steepleton had been in charge only since August.  Apo-
daca reviewed Davison™s evaluation and expressed surprise.  
Davison asked if there had been an effort to look at the scores 
given to reporters at the city desk like her, all visible union 
activists.  Apodaca then pulled up a spreadsheet on her comput-
er and explained, ﬁ[O]h, my god, I see what you mean.ﬂ  In her 
2005 evaluation for the category ﬁAccuracy/Quality of Workﬂ 
Davison received a 5.  In 2006, Steepleton downgraded Da-
vison to a 3 in that category; he provided no explanation, either 
in the evaluation or at trial to support this rating.  Davison dis-
cussed her evaluation with Guiliano who agreed that it was 
unfair.  He devised a plan to se
t goals that she could meet and 
thereby get a better evaluation in the future, but Steepleton later 
told Guiliano, who then told Da
vison, that he could not do so. 
The News-Press points to ratin
gs given to other employees 
who it claims were union supporters.  Tom Schultz, Barney 
McManigal, and Rob Kuznia we
re all active and visible union 
supporters and alleged discriminate
es in this case.  Each had 
their overall rating reduced by
 Steepleton from 3.5 on 2005 to 3 
in 2006 but each nonetheless received bonuses in both years.  
Kim Favors went from 3.2 to 3.
37; her union activity was lim-
ited to wearing the union T-shirt to work on Fridays.  Tom De 
Walt went from 3.4 to 5.0; he wore the union T-shirt to work a 
handful of times.  Marilyn Mc
Mahon went from 2.87 to 3.8; 
Apodaca testified that she saw a television broadcast of a union 
rally and McMahon was in that broadcast; there is no evidence 
that Steepleton was aware of this, however.  John Zant™s ratings 
for the same time periods increased from 4.1 to 4.6; Zant is an 
alleged discriminatee in this 
case.  However, Zant was not 
evaluated by Steepleton in 2006 because he worked in the 
Sports Department and Steeple
ton allowed Barry Punzal to 
evaluate those employees.  Mark Patton™s overall rating in-
creased from 3.9 to 4.6, Dennis 
Moran™s went from 3.0 to 3.5, 
and Amy Weinstein went from 3.8 
to 4.8, but they too were 
evaluated by someone other than
 Steepleton.  Allan McCabe™s 
overall ratings fell from 3.8 to 3.5;
 he participated in the march 
on August 24 and wore a union T-shirt to work on Fridays with 
other union supporters; he however was evaluated in 2006 by 
Charles Boucher.  Lara Milton 
went from 3.7 to 3.5; she too 
was evaluated by Boucher in 20
06.  Maria Zate™s overall per-
formance ratings increased form 3.1 in 2005 to 3.5 in 2006; 
Apodaca testified that she believed Zate was a union supporter 
because she had seen Zate carry a bag with the Union™s horse 
head logo on it.  Tim Schultz (d
ifferent from al
leged discrimi-nate Tom Schultz) went from 3.5 
to 4.0.  Tom Jacobs went 
from 4.12 to 4.5; Apodaca testified that she saw Jacobs at noon 
union rally.  Whatever union activity these latter employees 
engaged in, it did not approach the level of support for the Un-
ion shown by Davison, H
obbs, Evans, and Hughes. 
Analysis 
Davison, Hobbs, Evans, and Hughes each received signifi-
cantly lower evaluations than they had in previous years.  As a 
result they did not receive the bonus payments that they had 
received in those previous years.  Davison, Hobbs, Evans, and 
Hughes were among the strongest supporters of the Union and 
the News-Press knew this.  The 
news desk was the center of 
union support and three of these four employees worked there.  
The News-Press™ hostility toward the unionization effort is 
described both above and below.
  The fact that Steepleton un-
dertook to perform evaluations himself, despite his short tenure 
as head of the news department
, adds to the General Counsel™s 
case.  The negative evaluations came in the midst on the ongo-
ing exercise of the Section 7 rights of the employees and in the 
midst on a continuing unlawful cam
paign by the News-Press to 
stifle those rights.  I conclude
 that the General Counsel has 
fulfilled his initial burden under 
Wright Line. The News-Press points to the fact that other supporters of the 
Union either received higher evaluations in 2006 or, if they 
were lower, they nonetheless continued to receive bonuses.  But 
as described above, the prounion employees who received 
higher evaluations were, for the most part, evaluated by some-
one other than Steepleton.  Rather than tending to exonerate the 
News-Press, this evidence actually strengthens the General 
Counsel™s case.  Focusing on the evaluations Steepleton made, 
other visible union supporters al
so received lower evaluations 
although they retained an overall
 rating just barely high enough 
to receive a bonus.  And those 
employees who received higher 
evaluations were not nearly as
 visibly active in supporting the 
Union as Davison, Hobbs, Evans, and Hughes.  The News-
Press also argues that point drop
 in the evaluations were rela-
tively minor, but the retort to this argument is that the drop was 
significant enough to deny these employees the bonuses that 
they had been given in previous years.  The News-Press argues 
that the lower evaluations were part of a greater effort by Stee-
pleton to tighten up evaluations, but I again do not credit Stee-

pleton™s testimony. 
I turn now to address the major reasons presented by the 
News-Press for the lower evaluations it gave to each employee.  
Concerning Hughes, Steepleton not
ed in her evaluation several 
times and at trial that Hughes was repeatedly late in submitting 
her Public Square columns, but
 I have concluded Steepleton™s 
testimony was somewhat exagge
rated and Hughes™ submission 
of the Public Square columns did not worsen in 2006 compared 
to prior years.  In those prior years, Hughes received a rating of 
4 out of a possible 5 in the category covering the columns in 
her 2004 evaluation and her 2005 evaluation had no reference to any timeliness problems con
cerning the submission of her 
Public Square columns.  I c
onclude that the News-Press has 
failed to show it would have
 given Hughes a lower evaluation 
even if she had not supported the Union. 
Concerning Evans, Steepleton de
scribed how he had talked 
to Evans about how the News-Press was to continue to cover 
religion and how Evans explained that she thought that Steeple-
ton™s earlier e-mail message meant that she now had the educa-
tion beat instead of
 the religion beat.  Steepleton clarified that 
the education desk assignment was in addition to her religion 
assignment.  Thereafter Evans covered both areas.  This ap-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 492 
pears to have been a simple and quickly rectified misunder-
standing and the News-Press presented no evidence to show 
this was the type of work performance that finds its way into 
employee evaluations.  Next, Steepleton testified that Evans 
had a substance abuse problem th
at interfered with her perfor-
mance.  But I have not credited Steepleton™s testimony either 
that this matter was mentioned in the evaluation or that it af-
fected Evans™ work performance.  Steepleton™s fabricated tes-
timony on this sensitive matter only shows that the News-Press 
was searching after-the-fact to justify the lower evaluation it 
gave to Evans.  Finally, Steepleton described the story Evans 
had written about a religious study group that she and Hulse 
decided to hold until the group began again after the summer 
and how Evans advised Steepleton 
of this.  I do not credit Stee-
pleton™s testimony to the extent that it describes any fault or 
shortcomings by Evans in this matter or that the News-Press 
would routinely note such in an evaluation.  I conclude that the 
News-Press had failed to establ
ish that it would have given 
Evans a lower evaluation even if she had not supported the 
Union. Turning to Hobbs, the News-Press contends that she merited 
a lower evaluation because she shouted, ﬁFuck youﬂ to Arm-
strong.  I have determined abov
e, however, that Hobbs did not 
do so.  Nor do I consider this a matter of a good faith but mis-
taken belief on the part of the News-Press.  Armstrong did not 
report this matter until weeks after it occurred and the News-
Press did not investigate it to 
determine if Armstrong had been 
mistaken.  It did not even ask 
Apodaca, another supervisor who 
was present at the time, whether Hobbs had made the remark.  
At best, the News-Press seized upon this mere accusation with 
a total unconcern as to its accu
racy.  I have also discredited 
Steepleton™s other rather feeble attempts to justify the lower 
evaluation he gave to Hobbs.  I conclude that the News-Press 
has failed to establish that it 
would have given Hobbs the lower 
evaluation even if Hobbs had not supported the Union. 
Finally, turning to Davison,
 I have described above how 
Steepleton asked her fill in as assistant city editor in a full-time 
capacity on a different shift.  Davison said that she would con-
sider it but that she was waiting to
 get a response to her request 
for a bonus.  Her bonus request wa
s later denied.  Neither Stee-
pleton nor Davison raised the matter again.  Based on this Stee-
pleton gave her the lowest possi
ble rating in two categories in 
her evaluation, thereby indicating that Davison ﬁ[d]oes not 
meet standards.  Improvement 
required.ﬂ  But 
what the News-
Press failed to do is show how th
is incident would normally be 
cited in an evaluation much less justify such low marks.  More-
over, Steepleton conceded he gave Davison the lower evalua-
tion in part because he believed she was conducting union ac-
tivity during working hours.  Also, in her 2005 evaluation for 
the category ﬁAccuracy/Quality of Workﬂ Davison received a 
5.  In 2006, Steepleton downgraded
 Davison to a 3 in that cate-
gory; he provided no explanation, 
either in the evaluation or at 
trial to support this rating.  Fi
nally, Davison discussed her eval-
uation with Guiliano who agreed th
at it was unfair.  He devised 
a plan to set goals that she could meet and thereby get a better 
evaluation in the future, but Steepleton later told Guiliano, who 
then told Davison, that he could not do so.  Here again, I con-
clude that the News-Press has fa
iled to meet its burden under 
Wright Line. By giving lower evaluations 
to Anna Davision, Dawn 
Hobbs, Melissa Evans, and Karna Hughes because they en-
gaged in union activities, thereby depriving them of annual 
performance bonuses, the News-Pre
ss violated Section 8(a)(3) 
and (1). 
F.  Removal of Buttons and Signs 
The complaint alleges that on about January 8 the News-
Press instructed an employee to remove a button reading 
ﬁMcCaw Obey the Lawﬂ and instructed employees to remove 
signs that also read ﬁMcCaw Obey the Lawﬂ from their private 
vehicles parked in the News-P
ress™ parking lot.  The News-
Press admits these allegations in
 its answer to the complaint. 
The employees had been displayi
ng those signs in their vehi-
cles and wearing those buttons while at work.  Steepleton ad-
mitted that he told Hobbs to remove the ﬁMcCaw Obey the 
Lawﬂ button she was wearing. 
 He explained his conduct by 
stating that the News-Press had 
decided this was not a personal 
fight against McCaw and therefore it was the News-Press™ posi-
tion wearing the button was not 
appropriate conduct.  Hobbs 
removed the button.  Hobbs al
so removed the sign she had on 
display in her vehicle. 
Analysis 
At the hearing, the New-Pre
ss contended that it was permit-
ted to require the removal of the signs and buttons because ﬁwe 
had the absolute right to tell the employees to remove the sign 
because it was defamatory.ﬂ  But here even the vigorous asser-
tion of a right fails to convert th
at assertion into a serious legal 
argument.  I have already concluded above that employees have 
the right to display these buttons
 and signs.  This is buttressed 
by the fact that I have conclu
ded that the News-Press has, in 
fact, violated the law.  McCa
w was not only the owner and co-
publisher of the News-Press, bu
t as described above she had 
interjected herself personally in the effort to defeat the Union.  
As the Union aptly stated in a written motion it filed, ﬁAs much 
of the record in this . . . case s
hows, this is a debate that McCaw 
and her representatives are quite willing to participate in as 
aggressors, while claiming victim status when the employees 
. . . rejoin in kind.ﬂ  By inst
ructing employees to remove but-
tons from their clothing and sign
s from their vehicles reading 
ﬁMcCaw Obey the Law,ﬂ the News-Press violated Section 
8(a)(1). G.  Termination of Anna Davison 
The complaint alleges that on about January 25 the News-
Press fired Anna Davison beca
use Davison supported the Un-
ion.  Davison worked as a st
aff writer since October 2002.  
While at the News-Press Da
vison won a commendation from the Newspaper Publishers Associ
ation for a three-part series 
she wrote on the Channel Islands in 2006.  In 2005, Davison 
received a fellowship from the California Endowment to attend 
a seminar in Los Angeles on cove
ring healthcare matters.  In 
2004, she received a fellowship from the Council for the Ad-
vancement of Science Writing to travel to the University of 
Arkansas to attend a science seminar.  The News-Press con-
tends Davison was fired for bias 
reporting in an article written 
 SANTA BARBARA NEWS
-PRESS
 493
by her and published by the News-Press on January 15.  This 
matter concerns whether the article showed bias on the subject 
of tree removal from some street
s in downtown Santa Barbara.  
In Davison™s 2005 evaluation, the last one before her involve-
ment with the Union, the News-Press commented: 
 Anna™s writing sparkles.  She writes with flair, hu-
mor,Šwhen it™s called forŠand clarity.  She is one of the 
best writers in the newsroom, a pro at using just the right 
word for something.  She is the one we turn to when we 
want that certain ﬁtouchﬂ to the story.  When the story is in 
her hands, we don™t need to worry about it; we™re confi-
dent it will come in good shape 
with little editing required.  
Accuracy has never been a problem. 
. . . . 
Anna always goes the extra mile to make a story better 
than just acceptable.  She always does a thorough job of 
researching something before writing about it so that her 
stories carry [an] air of authority.  We™d like to see her 
come up with more story ideas and dive into them. 
. . . . 
Anna is always a professional in her dealings with 
sources, people in the newsroom, and in writing her sto-
ries.  Her ethics are solid, and she strives to be fair to all 
sides in her writing.  She often volunteers to help editors 
and willingly takes on daily 
assignments from editors. 
 Davison supported the Union by signing an authorization 
card and attending the public rallies sponsored by the Union.  
She wore the union T-shirt to work on Fridays along with other 
union supporters.  She also wore union buttons while at work.  
As indicated above, her signature was the fourth of about 25 on 
the August 24 letter to McCaw.  She appeared in several of the 
photographs that ran in newspape
rs covering the union rallies 
described above.  On January 2, 
the employees sent a letter to 
McCaw and von Wiesenberger complaining about the lack of 
sufficient staff; that letter 
was signed by about 18 employees, 
including Davison, as part 
of ﬁThe Organized Newsroom 
Staff.ﬂ On January 9 and 12, the News
-Press ran opinion pieces crit-
icizing the city of Santa Barbara for cutting down trees on 
Lower State Street in downtown Santa Barbara as part of a 
redevelopment and beautificati
on program that also involved 
tearing out and replacing the sli
ppery sidewalks in that area.  
The editorial commented, however, that the public uproar that 
had occurred concerning the removal of trees on Upper State 
Street did not happen this time.
  The News-Press also published 
articles concerning the tree removal phase of the project. 
On September 9, Davison was 
assigned to cover the Santa 
Barbara beat.  On January 12, Davison began preparations for a 
Santa Barbara story concerning the replacement of slippery 
tiles on Lower State Street.  She walked to that area and noticed 
that the trees already had been cut down and removed.  She 
spoke to shop owners and othe
rs about the project; no one 
seemed particularly concerned about it.  She returned to her 
office where she called Santa Barbara Mayor Marty Blum, who 
provided Davison with some information of the project.  She 
interviewed another person who was a leader in the beautifica-
tion project in that area.  She reviewed earlier articles in the 
News-Press to search for leads to contact for someone who 
might have concerns about the 
tree removal aspect of the pro-
ject and then called an organi
zation, Santa Barbara Beautiful, 
which had in the past opposed tree
 removal.  She left a message 
asking to speak to someone by the end of day, but her call was 
not returned.  The story was originally intended to run the next 
day, Saturday, on page 3 or 4 of the paper, but it was decided to 
hold the story until Monday and feature it on the front page.  
Davison revised the story to ma
ke it more appropriate for a 
front page piece.  The story was then edited and approved by 
Robert Guiliano, the News-Press™ assistant city editor. 
On January 15, the News-Pre
ss published the article pre-
pared by Davison.  The article was entitled 
ﬁWalk This Wayﬂ
 and was accompanied by a photograph of a worker in a hardhat 
working on the sidewalk.  Th
at photograph contained the 
statement, ﬁThe tiles on Lower State Street are being ripped up 
and replaced with brick pavers 
to make the busy stretch safer 
for pedestrians.ﬂ  A smaller 
photograph showed drilling work 
being done near a tree stump.  The article reported on how the 
tiles on Lower State Street in downtown Santa Barbara were 
being torn up and replaced with brick pavers to make the street 
more pedestrian-friendly.  Accord
ing to sources in the article, 
the old tiles were slippery when wet.  The article mentioned 
that as part of the effort, 51 st
reet trees were being cut down or 
moved ﬁto the chagrin of some locals.ﬂ 
The same day the article was published Guiliano attended a 
meeting with McCaw and von Wiesenberger; Steepleton was 
on vacation at the time and Guiliano 
was selected to fill in for 
him while he was away.  At this point the facts concerning 
Davison™s discharge merge with the facts leading to Guiliano™s 
discharge discussed in 
the next section of this decision.  At the 
meeting McCaw said that she felt Davison™s article was biased 
because it was a positive story about the downtown sidewalk 
replacement at the expense of 51 trees.  She pointed out that 
this was directly against what the News-Press had been saying 
in its editorials against cutting down the trees.  She expressed 

concern that there were not more details from the perspective of 
people who opposed replacing th
e sidewalks and removing the 
trees.  McCaw also stated that she did not like the fact that San-
ta Barbara Mayor Blum was quoted so often in the article; the 
News-Press had been very critical of the mayor in its editorial 
pages.  McCaw told Guiliano to 
reprimand Davison.  Guiliano 
then told Davison of his discu
ssion with McCaw; Davison said 
it seemed ridiculous to be crit
icized for quoting the mayor of 
the city and that she had contacted a source on the tree removal 
issue but that the person did not return her call in time for the 
story deadline.  Guiliano suggested that she continue to contact 
that source and prepare another story from the perspective of 
those who opposed replacing th
e sidewalks and removing the 
trees.  Guiliano reported all of this to Steepleton in an email 
message.  Guiliano did not reprim
and Davison; instead he re-
fused to do so. 
Davison then continued to pur
sue leads concerning the tree-
removal issue.  On January 22, she received an email message 
from Desmond O™Neill, a self-procl
aimed tree lover, who stat-
ed: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 494 
If you want to pass this on, by all means, but it really comes 
from me as a member of the Ci
ty Trees Advisory Committee, 
not as a member of [Santa Barbara Beautiful]: 
 The plan for renovating the 400Œ500 blocks of State 
Street has been in the works for more than two(2) years, 
and has gone through public hearings with the Downtown 
Organization, Street Tree A
dvisory, Landmarks, Architec-
tural Review, Old Town Merchants, Parks and Recreation, 
City Council . . . the list is long and the hearings and dis-
cussions have been prolonged and public.  The final deci-
sion to go ahead was made by the City Council months 
ago, and the City has been 
purchasing the materials and 
preparing the project ever since. 
It should have come as no surprise to anyone even 
vaguely interested in street 
trees, that portion of State 
Street, or City business. . . . Why the News-Press would 
belatedly raise a Hoe and Cry over this, and try to generate 
a controversy where really none exists, is beyond my un-
derstanding, but there has been a lot of stuff going on at 
the News-Press recently which has been beyond my un-
derstanding.  Presumably th
e newspaper editorial man-
agement thinks that stories and controversies sell more 
newspapers . . . ? A charming but outdated notion I™m 
afraid. 
As anyone will tell you, I™m a tree lover and a tree-
hugger, but the original plans,
 particularly the sidewalk 
materials, were faulty, as became very evident over the 
past ten or twelve years.  When Public Works and the 
Safety people (Risk Manage
ment) decided (recommended) 
that extensive work would need to be done, the subject of 
saving the trees already in place was discussed, and as a 
matter of fact trees of a size or species that will stand up to 
removal and replanting have been saved, some will go 
back in on State Street, some in other locations.  Some 
trees couldn™t be saved and were cut down, which I per-
sonally regret, but they will be
 replaced, and as a matter of 
fact, the City will have a small net gain in the number of 
trees (about seven, if memory serves) and we will have 
some trees more suitable to the urban and quite rough ar-
boreal environment down there than some of the now-
gone trees proved to beŠWe have poor to middling soil 
conditions, inadequate water and drainage, steady vandal-
ismŠWhat is going in now, as 
part of the renovation, will 
be larger and hardier and just as leafy and beautiful.  Be-
tween replacing the paving and curbing, re-locating some 
trees wells and plantings, and re-configuring utilities and 
basement spaces, as many trees were saved as possible, 

and those lost will be
, as noted replaced. 
I am the last person to advocate for tree removal or de-
struction, and have in past argued strenuously for preserv-
ing trees throughout the City, as my colleagues on the Tree 
Advisory Committee and City Council will attest.  Persis-
tent and articulate as I might be, however, in this instance I 
am satisfied that everything 
possible was done to save and 
preserve and replace our State Street trees, and I venture to 
suggest that the public will in 
the end be very pleased with 
the results. 
If the News-Press cannot use this in its article, I would 
be happy to submit this as a 
letter or Op-ed column, but I 
do emphasize that I speak (write) as a public citizen and 
State Street Advisory Committee member (now past 
member) and not as a representative of Santa Barbara 
Beautiful, since SBB has taken no position on this. 
 That same day Davison forwarded this message to Guiliano 

who provided it to McCaw and von Wiesenberger accompanied 
by a message that read, in part, ﬁThe information that [O™Neill] 
includes in his e-mail, I think, may shed light on why the tree 
issue on lower State has not outra
ged the public as much as the 
tree issue on upper State did.ﬂ   
On January 25, Steepleton gave
 Davison termination letter 
that read: 
 Your performance evaluation this year, which was 2.3, 
was one of the lowest scores given to any reporter.  We 
had hoped that there would be improvement, but instead 
you failed even to provide acknowledgement, a promise to 
improve, and in fact took the 
review home for a month and 
did not return it until yesterday when I requested it.  In 
some ways this is emblema
tic of your performance.   
Your recent article on January 15, 2007, was totally 
biased in that it reported on an issue that 
always
 is sur-
rounded by controversyŠcutting down trees on a public 
street in Santa BarbaraŠwithout 
any reporting on the oth-
er side. 
When confronted with this, you appeared to suggest 
there was no ﬁother sideﬂ or that you somehow could not 
find someone who disagreed with the project. That is ri-
diculous and not credible.  This is Santa Barbara. There 
are many opposed to this; you simply failed to show the 
initiative to find themŠor worse, decided to ignore them.  
You could have stopped people on the street for comment.  
Had you opened our newspaper (do you read it?), you 
would have noticed the Editorial pages opposed this pro-
ject, and the flood of letters to the editor opposing it when 
it became known made it clear that 
were others with dif-
ferent opinions. 
Our job at the Santa Barbara News-Press is to present 
all sides of an issue.  Because the Editorial pages opposed 
this project does NOT mean that you were supposed to 
write an article with that sl
ant: you were supposed to write 
an article with NO slant.  We will not tolerate bias.  With-
out two sides to a story, it is biasedŠand this calls into 
question the basic jour
nalistic ethics that we need to show 
in every story. 
Based upon these facts your
 employment with the 
News-Press is hereby terminated. 
 While the termination letter refers to the ﬁflood of letters to the 
editor opposingﬂ the project, it 
appears only one brief letter was 
sent to the News-Press on this matter before the article ran.  
And Steepleton never warned Davi
son about bias in her report-
ing.  The termination letter was the first time anyone at the 
News-Press had accused Davison of bias in her reporting; she 
had received no warnings, reprima
nds or negative comments in 
her evaluations on the subject. 
 SANTA BARBARA NEWS
-PRESS
 495
Guiliano had approved the Davison article for publication; 
he testified that he did not feel the article was biased despite the 
fact that in his January 22 email to McCaw containing 
O™Neill™s comments described above Guiliano stated Davison™s 
ﬁstory was weak in that area, as we agreed, in telling both 
sides.ﬂ  At trial Guiliano explained that this remark was not 
accurate but he was trying to apply the principles he had 
learned from reading ﬁHow to 
Win Friends and Influence Peo-
pleﬂ by trying to agree with McCaw in order to influence her.  
He gave the same explanation to
 Davison, who saw the e-mail 
before she was fired, became angry by the comment and ques-
tioned Guiliano about it. 
Steepleton testified that prior to Davison™s termination in 
about August or September McCa
w spoke to him about what 
she perceived to be bias in Davison™s reporting.   The stories by 
Davison that McCaw thought were
 biased concerned the Chan-
nel Island fox and bald eagles.  
Steepleton did not believe that 
McCaw told him why she felt those articles were biased.  Yet 
Steepleton conceded he made no 
mention of any alleged bias in 
the evaluation he prepared for Davison a month earlier.  Re-
member, Steepleton testified that
 he had been reprimanded by 
McCaw for allowing the alleged bias in Burns™ article and had 
allegedly directed him to be vi
gilant against bias.  I again do 
not credit Steepleton™s testimony. 
On April 12, News-Press TV
10 aired a report on the Lower 
State Street construction.  The report described the beautifica-
tion project and that store owners
 and pedestrians all say they 
are looking forward to the project™s completion, some were 
wondering why the project has take
n so long.  It then showed 
someone from a business in th
e area commenting on how the 
completion dated had been extende
d several times.  The report 
ended with the announcer stating: 
 Workers have been replacing the slippery sidewalks with 
brick and have repaved major sections of the street.  About 
fifty trees had to be uprooted wh
ich the city said will be re-
placed.  Local, unbiased, accurate.  24 hours a day.  This is 
News-Press TV. 
 Although Steepleton did not supervisor the reporters for the 
News-Press TV, he did offer an 
explanation of how the April 
12 piece was not biased yet Davison™s article was.  He ex-
plained how the redevelopment 
and beautification project on 
Lower State Street lasted a
bout 5 months and was done in 
phases.  First there was the cl
earing out of the old trees and 
then that issue faded.  Then the new trees were installed and 
then ﬁit was replacement of the tiles with this new type of 
brick.ﬂ  He testified that that the TV report focused on the end 
phase of the project and therefore it was not necessary to in-
clude reporting on both sides of the tree removal issue.  But 
given that Davison™s article fo
cused on the tile replacement 
phase of the project and not the 
tree removal phase, Steepleton 
failed to explain why Davison s
howed bias in concentrating on 
that tile phase without revisiting the tree removal phase.  And 
there is no evidence in the record of any controversy over the 
removal of the apparently unsafe tiles and their replacement by 
                                                           
10 The record does not clearly define the relationship between the 
News-Press and News-Press TV. 
safer bricks; in other words, in the words attributed to Davison 
by Steepleton, ﬁ[T]here was no ‚other side.™ﬂ 
On April 8, the News-Press published a story about two 
workers being fired because they
 made too much money.  Stee-
pleton admitted that the story was biased because it did not 
have the view of the employer who fired the workers and the 
News-Press published a correction on April 11 conceding as 
much.  The reporter in that case, who was also a union support-
er, was not disciplined.  Obviously, the News-Press did not 
issue any ﬁcorrectionﬂ on the Davison story.  On May 1, 2007, 
McCaw sent Steepleton a message indicating that she felt that a 
front page article written by Orsua concerning illegal immi-
grants was biased.  She asked who have approved the article 
and asked to discuss it with Steepleton.  There is no evidence 
that Orsua was discipline or fired for the alleged biased report-
ing. Analysis 
The General Counsel™s initial burden under 
Wright Line
 is 
satisfied again by the same fami
liar pattern.  Davison was an 
active Union supporter, the News
-Press was aware of this, and 
its animus towards the Union is
 described above and below.  
The discharge occurred in the midst of the continuing struggle 
between the employees and the 
News-Press™ unlawful respons-
es.  Also, Davison™s termination relies in part on her evaluation 
which I have already found to be unlawful.  That same evalua-
tion, as explained by Steepleton,
 refers to her union activity.  
Moreover, there is no mention in that evaluation, prepared by 
Steepleton, of any concer
ns over biased reporting. 
Turning now to the News-Press™ burden, I begin by noting 
that McCaw had long perceived Da
vison as having made biased 
environmental articles, as show
n by McCaw™s reactions to the 
articles Davison had written concerning the otters, pigs, and 
eagles as described above.  Th
is demonstrates that McCaw™s 
concerns were unrelated to Da
vison™s union activity.  On the 
other hand, McCaw™s concerns we
re never shared with Davison 
in any form by her superior
s and McCaw never demanded at 
that time that Davison be fired because of the perceived bias.  
To the contrary, Davison™s superiors shielded her from these 
criticisms and Davison continue 
to work for the News-Press.  
The News-Press asserts it fired Da
vison because the short arti-
cle she wrote was biased in that
 it did not give voice to those 
who oppose the loss of the trees.  But as described above, the 
tree-cutting phase of the project had ended and the focus of the 
article was on the tile replacement phase.  Even the tree cutting 
phase of the project had gene
rated minimal controversy be-
cause of the overriding need for safety and the fact the city had 
satisfied the tree-supporting groups
 that it properly handled the 
matter.  McCaw complained that the article did not take into 
account the editorial position of the News-Press but remember 
that the News-Press™ own conflict 
of interest policy, described 
above, seems to require employee
s not to swayed by that posi-
tion in reporting.  Of course, it is not the role of the Board to 
decide whether the article was or was not biased or to substitute 
its judgment for that of the News
-Press.  But the point is that 
the News-Press has not established 
that is routinely labels as 
ﬁbiasedﬂ articles written under thes
e circumstances.  Of course, 
it is possible that McCaw had not been aware of these circum-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 496 
stances when she first criticized Davison™s article.  But the 
letter from O™Neill should have given pause to the notion that 
there remained a controversy over the tree removal aspect of 
the project that still needed coverage.  Moreover, there is no 
explanation as to why what began as a reprimand ended up as a 
termination.  Finally, there is no evidence that the News-Press 
routinely fires employees for bias 
appearing in articles.  To the 
contrary, the record shows other 
instances of perceived bias by 
the News-Press that did not result in discipline of any kind, 
much less termination.  For these reasons I conclude that the 
News-Press has failed to show 
that it would have fired Davison 
even if she had not supported the Union.
11  I find that the 
News-Press violated Section 8(
a)(3) and (1) by discharging 
Anna Davison. H.  Guiliano™s Termination 
The complaint alleges that the New-Press fired Robert Guili-
ano, the News-Press™ assistant 
city editor, on January 26 be-
cause he failed to issue a pretextual reprimand to Davison in 
furtherance of that employee™s unlawful discharge.  The assis-
tant city editor is a management position.  In its brief, the 
News-Press contends that it fired Guiliano for three main rea-
sons.  Those were Guiliano™s refu
sal to follow a direct order to 
reprimand Davison; Guiliano™s inappropriate public exclama-

tion concerning Steepleton™s 
testimony given at Judge 
Schmidt™s hearing; and Guiliano
™s inappropriate and baseless 
accusation that reporter Leana Orsua had committed plagia-
rism. Steepleton hired Guiliano in October.  At the trial in this case 
Guiliano testified that he refused to issue the reprimand to Da-
vison because he felt Davison wa
s being targeted for her union 
activities.  He pointed how he
 was aware of Davison™s low 
evaluation and how he felt she 
was being ﬁtankedﬂ unfairly, 
that he was not allowed by St
eepleton to help Davison through 
positive feedback, and that he did not feel the article that Da-
vison had written and that 
he had approved was biased. 
On January 16, the day Steepleton returned from vacation 
and the day after Guiliano had the meeting with McCaw and 
von Wiesenberger where McCaw gave the instruction to repri-
mand Davison, Steeplet
on testified that he received a call from 
McCaw.  He testified that McCaw told him that she had repri-
manded Guiliano the day before.  Steepleton then met with 
McCaw and von Wiesenberger. 
 McCaw related how she had 
instructed Guiliano to reprimand Davison but that Guiliano had 
refused to do so. 
As described above, Davison wa
s fired on January 25.  On 
January 26, Guiliano was summoned by Steepleton to Apod-
caca™s office where she also was present.  Steepleton told him 
                                                           
11 The Union, in its brief, argues 
that the News-Press gave shifting 
reasons for discharging Davison and th
at this too supports the conclu-
sion that her discharge was unlawful.  In support of this contention the 
Union cites a comment made on the record by the News-Press™ attorney 
that the sole reason that the News
-Press fired Davison was because she 
refused to accept the night-editing pos
ition.  Of course, a party is gen-
erally bound by the statements of its attorneys.  But this statement, 
isolated as it was, and made in the co
urse of 17 days of trial with multi-
ple issues strikes me more as an erroneous comment than a serious 
contention.  Accordingly, 
I give it little weight. 
he was fired ﬁperformance related.
ﬂ  Guiliano protested that he 
ran the newspaper for 3 weeks while Steepleton was away and 
that Steepleton had said that 
he did a good job and now he was 
being terminated.  Steepleton did not respond.  Guiliano then 
turned to Apodaca, but she said that she was sorry but that she 
just filed the paperwork around there. 
In response to the questioning 
by counsel for the General 
Counsel, Steepleton identified thr
ee occurrences that lead him 
to fire Guilano. The first was Guiliano™s handling of the story 
written by Davison, described above, that triggered her termi-
nation. In describing what Guiliano did wrong in this regard 
Steepleton testified: 
 Well, he was I think the assigning editor on that story.  He 
should have given her direction up front or could have any-
way.  I don™t know if he did or not, but he could have given 
her direction on what to go after. 
 Steepleton continued that later when Guiliano was directed to 

reprimand Davison for the story he
 failed to do so but instead 
suggested writing another biased story to make amends for the 
first story. 
Steepleton testified about another incident that he considered 
in deciding to fire Guiliano.  Th
is incident occurred after Stee-
pleton testified at the hearing 
before Judge Schmidt; Guiliano 
attended the hearing that day.  According to Steepleton, Guili-
ano came into his office and in front of all the reporters said 
something like, ﬁHey, our boss did a great job in court today.ﬂ  
Steepleton testified that Guiliano™s comment was ﬁan inappro-
priate exclamation for a manage
r to say in the middle of the 
newsroom.ﬂ Finally, Steepleton cited an instance where Guiliano accused 
reporter Leana Orsua of plagiarism 
ﬁin front of other reporters.ﬂ  
The portion of the article prepared by Orsua at issue is: 
 State emergency and health officials are urging prepar-
edness for the expected cold snap. 
ﬁThe safety of all California
ns is our utmost concern,ﬂ 
said Office of Emergency Services Director Henry 
Renteria.ﬂ 
 The problem, according to Guilano, was that Orsua appeared to 

be quoting directly from Renteria
 when in fact she had taken 
the information from a press release issued by the Office of 
Emergency Services that quoted 
Renteria as having made the 
comment.  In other words, according to Guiliano, Orsua should 
have attributed the quote to the 
press release.  Steepleton testi-
fied that he disagreed with Guili
ano™s conclusion of plagiarism 
and told this to Guiliano.  St
eepleton was asked, ﬁWere you 
suspicious whetherŠwhat the reasonsŠwhy he was accusing 
her of plagiarism?ﬂ  Steepleton answered: ﬁIt was very strange 
that this guy was continuing to call her a plagiarist.  I did not 
believe she was a plagiarist.ﬂ  It will be recalled that Steepleton 
testified that Guiliano made his accusations of plagiarism in 
front of other reporters.  He te
stified that Guiliano did a disser-
vice to Orsua by addressing the matter in public.  However, 
there was no specific evidence presented that Guiliano ad-
dressed his concerns with Orsua in front of other reporters.  
There is also no evidence that Steepleton ever advised Guiliano 
 SANTA BARBARA NEWS
-PRESS
 497
that he had a different opinion as to what constituted plagia-
rism. Later, when questioned by c
ounsel for the New-Press Stee-
pleton added other reasons that lead
 to Guiliano™s termination.  
On November 19, Guiliano e-mail
ed an assignment to Orsua 
concerning the possibility that the draft might be reinstated.  
The e-mail began: 
 Good morning Leana, 
this is your mission should you decide 
to accept it.  If you are captured, we will disavow any 
knowledge of your assignment.  Read this memo and memo-
rize it.  It will self-destruct in 20 seconds. . . . 
  [Italics in origi-
nal.] 
 Steepleton testified that he f
ound this language ﬁVery strange, 
not appropriate, not the way that
 I would expect a manager to 
assign a story.ﬂ   
The New-Press hired Orsua after the resignations on July 6 
and Guiliano had issues with her 
work; he brought this to Stee-
pleton™s attention in a number of email messages.  At the trial, 
the New-Press pointed to one su
ch message dated January 12 
where Guiliano stated: 
 Just for the record, I have never made any attempt to ask 
Leana out socially and never trie
d to have anything other than 
a professional working relationship with her.  I have been 
warned by others that she may attempt to file a complaint 
about me to HR suggesting that
 I™m making her feel ﬁuncom-
fortable,ﬂ insinuating sexual harassment, while the real situa-
tion focuses 100 percent on my assuring that she write accu-
rate, unplagiarized stories for publication in our newspaper, 
even if she finds this frustrating because of her apparent ina-
bility or unwillingness to comprehend what plagiarism is. 
 Guiliano explained that he feared that because he had been 
critical of Orsua™s work she might
 falsely accuse him of sexual 
harassment and so was mere
ly ﬁcovering my bases.ﬂ 
Analysis 
Supervisors do not enjoy the prot
ections that the Act extends 
to employees.  
Parker-Robb Chevrolet, Inc., 262 NLRB 402, 
403 (1982).  However, an employer may not discharge a super-
visor for failing to commit an unfair labor practice.  Id.  I first 
assess whether the reprimand that McCaw instructed Guiliano 
to give to Davison would have 
been an unfair labor practice.  
Viewed in isolation the instru
ction McCaw gave to reprimand 
Davison might be dism
issed as a passing outburst unrelated to 
Davison™s union activities.  But 
viewed in context and taking 
into account the factors that lead me to conclude that Davison™s 
discharge was unlawful I conclude 
that the instruction, had it 
been carried out, would too have 
been unlawful.  I have noted 
above that Guiliano refused to 
issue the reprimand because he 
felt it was retaliation for Davis
on™s support of the Union.  The 
timing of his discharge, coming
 the day after the News-Press 
unlawfully discharged Davison, in context serves to connect the 
two. I now examine whether the Ne
ws-Press has shown that it 
would have fired Guiliano anyway even if had not failed to give 
Davison the reprimand.  But Steepleton™s reliance on the dis-
pute of whether or not Orsua committed plagiarism seems wild-
ly exaggerated so as to serve as basis for discharge in what 
otherwise would likely have been 
only a matter of discussion or 
debate in the newsroom.  In this
 regard I do note that in other 
stories run by the News-Press de
scribed above the News-Press 
has been careful to make the very distinction that Guiliano was 
attempting to make with Orsua.
  Steepleton™s vague testimony 
concerning Guiliano™s failure to correct the alleged bias in Da-
vison™s article stands in stark co
ntrast to his own role in approv-
ing Burns™ allegedly biased ar
ticle and links Davison™s unlaw-
ful discharge with Guiliano™s. 
 Finally, Guiliano™s ﬁHey, our 
boss did a great job in court todayﬂ falls of its own weight.  It 
may be that Guiliano may not have fit in, over the long run, 
with the expectations of the News-Press.  But the fact remains 
that his termination was linked 
to Davison™s unlawful discharge 
and the News-Press has failed to
 show it would have happened 
without that linkage.  In its 
brief, the News-Press cites 
Pioneer Hotel, Inc. v. NLRB, 
182 F.3d 939 (1999), in an effort to avoid 
liability.  While I must indicat
e that I am bound to apply Board 
law, I find it significant that the court in that case noted the 
absence of any evidence that th
e discharged supervisor refused 
to obey the instruction to disc
harge the employee because the 
supervisor thought it would be unf
air labor practice.  In this 
case, as described above, Guilia
no credibly provided precisely 
that evidence. 
I find that by terminating Robert Guiliano because he refused 
to commit an unfair labor practice the News-Press violated 
Section 8(a)(1). 
I.  Termination of Six Employees and 
Related Interrogations 
The complaint alleges that the New-Press fired Dawn Hobbs, 
Rob Kuznia, and Barney McManigal on February 5 and Tom 
Schultz, John Zant, and Melissa 
Evans on February 6 because 
those employees supported the Union.  The complaint also 
alleges that on those same days
 Steepleton unlawfully interro-
gated employees concerni
ng their union activity. 
Prompted by Davison™s termin
ation the week before, on Feb-
ruary 2 before work Burns, Dawn Hobbs, Rob Kuznia, Barney 
McManigal, John Zant, Melissa Evans, and Tom Schultz as-
sembled on the Anapamu Street footbridge that crosses over 
Highway 101 in Santa Barbara.  Keegan and another union 
representative were also present.  For about an hour that morn-

ing they displayed two large 
banners reading ﬁCancel Your 
Newspaper Todayﬂ to rush hour motorists driving beneath the 
overpass.  They also displaye
d smaller handmade signs reading 
ﬁBring back Melindaﬂ Burns, ﬁBring back Ann[a]ﬂ Davison, 
and ﬁStop Illegal Firings.ﬂ   Th
ese signs were about 14 inches 
wide and 22 inches high.  A sign reading ﬁProtect Free Speechﬂ 
and another sign reading ﬁStop Illegal Firingsﬂ were also dis-
played; these were about 20 inches wide and 30 inches high. 
On Friday, February 2 the Santa Barbara Independent
 ran a story about the event on the overpass entitled 
ﬁTaking It to the 
Overpass: News-Press staff protestﬂ
 and with a subtitle 
ﬁOr-
ganized N-P Newsroom Urges Dri
vers to Cancel Their News-
paper Subscriptions.ﬂ  The article was accompanied by a pho-
tograph of the overpass with the ﬁCancel Your Newspaper To-
dayﬂ banner and the smaller 
sign reading ﬁProtect Free 
Speech.ﬂ  The article mentioned how the employees on the 
overpass were calling for illegal 
firings at the New-Press to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 498 
stop and how those related to 
the fired employees™ ﬁinvolve-
ment in the drive to unionize.ﬂ  The article made clear that the 
events on the overpass were relate
d to the organizing campaign.   
On February 5 and 6 the six employees were summoned in-
dividually to a conference room at the New-Press.  Present 
there were Steepleton and New-Pr
ess Attorney Dugan Kelley.  
Kelley asked each employee whether the employee was present 
on the overpass where the ﬁCancel Your Newspaper Todayﬂ 
banner was displayed.  The employees admitted that they were.  
The employees were then terminated.  The six employees re-
ceived identical termination letters that read: 
 Effective immediately, you are discharged from your em-
ployment at 
Santa Barbara News-Press
 for engaging in dis-
loyal conduct.  Specifically, 
you participated in hanging a 
large banner from a bridge over highway 101 in full view of 
oncoming motorists stating ﬁCancel your newspaper today.ﬂ  
It is serious disloyal conduct 
for you to do while at the same 
time collecting a paycheck from this company. 
 Apodaca accompanied Hobbs to her car after she received 
her termination letter.  As th
ey were walking, Hobbs asked 
Apodaca if Apodaca thought it was right that Hobbs had been 
fired a union-related protected activity.  Apodaca relied by 
asking Hobbs if she thought what she was doing right by telling 

people to cancel their subscripti
ons and people could lose their 
jobs because of that. 
The New-Press argued that it was unaware that the protest 
was related to union activity.  In this regard, Steepleton testified 
he was aware of the activities on the overpass and knew each of 
the terminated employees were leaders or supporters of the 
union effort, but when asked if 
he knew that the activities on 
the overpass were part of the Union™s campaign he answered 
that he ﬁdidn™t see anything that
 indicated union activity as far 
as the activity that day.ﬂ  He 
testified that although he saw a 
photograph on the ﬁCancel Your Newspaper Todayﬂ banner 
that he didn™t ﬁknow that was part of a Union campaign.ﬂ  Yet 
given the extensive coverage in the New-Press itself and in 
articles reviewed by Steepleton himself concerning the union 
effort to persuade readers to cancel their subscriptions, Steeple-
ton™s testimony is completely lacking in credibility.  This seems 
to me to be one of those revealing moments during the testimo-
ny of a witness that is so obvi
ously contrived that it undermines 
the witness™ credibility on other all matters. 
Analysis 
I have already concluded above that the efforts by the em-
ployees to apply economic pressure on the News-Press by hav-
ing subscribers cancel their subs
criptions is conduct protected 
by the Act.  Citing cases such as 
NLRB v. Washington Alumi-
num Co., 
370 U.S. 917 (1962), the News-Press argues that the 
activity the employees engaged 
in on overpass was not protect-
ed because the employees did not obtain a permit to hang the 
banner on the overpass.  I reject this argument because the 
News-Press did not fire these 
employees for any illegal con-
duct.  
Molon Motor & Coil Co., 
302 NLRB 138 (1991), enfd. 
965 F.2d 523 (7th Cir. 1992).  I do, however, deal with the 
matter in more detail below in the section of this decision deal-
ing with issues of reinstatement and backpay.  In its brief, the 
News-Press cites the 
dissenting opinion in Endicott Intercon-nect Technologies, 
345 NLRB 448 (2005).  I am, of course, 
bound to follow Board; I am not free to apply dissenting opin-
ions.  However, I do note that
 in this case, unlike in 
Endicott, it 
should have been obvious to anyone who was interested that 
the conduct of the employees 
on the Anapamu overpass was 
connected to the extensively pub
licized labor dispute involving 
the News-Press.  Most important
ly, I conclude that the News-
Press made the obvious connecti
on between the activity of the 
union activists on the overpass with their by then familiar signs 
and banners to its ongoing labor dispute with the Union. 
By discharging Dawn Hobbs, 
Rob Kuznia, Barney McMani-
gal, Tom Schultz, John Zant, and Melissa Evans because they 
engaged in union activity the 
News-Press violated Section 
8(a)(3) and (1).  The interrogations, leading as they did to dis-
charge, were clearly coercive.  By coercively interrogating 
employees about their union acti
vity, the News-Press violated 
Section 8(a)(1).
12 J.  Surveillance of Rallies 
The complaint alleges that on February 7 and 21 the News-
Press, through Jim Diaz, engaged in surveillance of the union 
activities of its employees.  Jim Diaz is an admitted agent of the 
News-Press. 
On about February 7 and 21, 2007, the discharged employees 
and their supporters held rallies 
in De La Guerra Plaza within 
about 8 feet to the entrance of
 the News-Press™ facility.  On 
both days Diaz held a camera to his face and appeared to be 
filming the participants at the rallies.  There were no obvious 
members of the media present for the first rally, but they were 
present for the second.  Diaz was not standing with or near the 
media observers of that rally; ra
ther he was filming from off to 
side. 
In about the week after July 
6, 2006, a black wreath was de-
livered to the News-Press™ facility.  The News-Press has news-
paper machines in front of its 
facility and they had been vandal-
ized at unspecified times in the past.  The News-Press also had 
security personnel inside its facili
ty on days that the Union was 
holding rallies outside.  But th
e News-Press did not otherwise 
provide details or connect that 
testimony as to why it found it 
necessary to film the union-sponsored rallies occurring outside 
its facility. 
Analysis 
In assessing the legality of an 
employer™s video surveillance 
activity, the test is whether there was proper justification and 
whether it reasonably tends 
to coerce employees.   
Timken Co.
, 331 NLRB 745, 754 (2000).  Here, there is evidence of delivery 
of a black wreath months earlier
 and vandalism of an unspeci-
fied nature and at unspecified times.  Importantly, there is no 
evidence linking those events to the need for the video surveil-
lance of the protesters.  I conc
lude that the News-Press has 
failed to show any proper justification for this surveillance.  In 
                                                           
12 The complaint alleges that Steep
leton conducted the interrogations 
while the evidence shows that the employees were questioned by Kel-

ley in the presence of Steepleton and at the direction of the News-Press.  
However, this variation does not cha
nge the conclusion that the News-
Press is responsible for the interrogations. 
 SANTA BARBARA NEWS
-PRESS
 499
the context of the series of violations found above, I find that 
the News-Press violated Section 
8(a)(1) by engaging in surveil-
lance of the union activities of employees. 
K.  Surveillance at
 Library Meeting The complaint alleges that on about February 13 David Mill-
stein, an attorney for the News
-Press,  interfered with and en-
gaged in surveillance of employ
ees engaged in union activity at 
the Santa Barbara public library.  On January 30, Burns com-
pleted an application to rent a meeting room at the library for 
the purpose of meeting with advertisers in the News-Press to 
attempt to get their support for the union campaign.
13  On Feb-
ruary 8, the union supporters at
 the New-Press distributed a 
letter authored by Burns to the New-Press advertisers inviting 
them to come to a meeting at the library on February 13.  The 
letter included the following comments: 
 We want to discuss with you how you can help us im-
prove the editorial and workplace atmosphere in the news-
room.  We are seeking a fair employment contract with 
Wendy McCaw, the New-Pres
s owner and publisher, a 
contract that will ensure that we can gather and report the 
news without interference. 
More than thirty journalists, including a number of 
writers whom your customers used to follow, have been 
forced out or fired from the New-Press since early July, 
when McCaw began attacking her staff and mixing opin-
ion and news. 
Thousands of New-Press readersŠyour customersŠ
have cancelled their subscriptio
ns in our support.  Every 
week, there are more cancellations.  On your behalf we 
have asked the ABC to conduct an audit because we sus-
pect you have not received the true subscription numbers. 
In dictatorial fashion, McCa
w has fired reporters, filed 
lawsuits against her critics 
and harassed former employees 
with ﬁcease-and-desistﬂ letters, seeking to silence those 

who speak out for freedom of the press.  The New-Press 
mess has received national and international coverage in 
the media as a bad example in the industry.  Most recently, 
a Jan. 15 article in the New York Times business section 
was entitled ﬁNewsroom Fight Spills Onto the Streets of a 
Once-Peaceful Town.ﬂ 
We who remain in the newsroom are asking McCaw to 
negotiate a contract that above
 all will safeguard the basic 
rules of journalism ethics.  
We have voted 33Œ6 to be rep-
resented in this effort by [t
he Union.]  In March, the Na-
tional Labor Relations Board wi
ll prosecute the New-Press 
for illegally firing a senior writer and threatening news-
room employees. 
Your ads are appearing in a paper that is rapidly losing 
credibility among its readers.  But with your help, we be-
lieve we can turn the New-Press around.  On Feb. 13, we 
                                                           
13 The News-Press attempts to make 
something of the fact that on the 
application Burns indicated the 
Union was a nonprofit organization; 
this allowed Burns to pay $35 instead of the $125 that profit organiza-
tions would have to pay.  The applic
ation form did not have a definition 
of nonprofit organizations. I accept Bu
rns™ testimony that she did not 
believe the Union was a profit-making organization. 
will talk about how you can help us get the New-Press 
back on track.  Your customers want you to intervene to 
help restore a free press to Santa Barbara.  We need a 
newspaper that is responsive 
to the community and keeps 
the publishers™ views out of 
the newsŠa paper that is 
good for democracy and good for business. 
 On February 13, about nine adve
rtisers appeared at the meet-
ing.  Keegan and about five 
former employees of the News-
Press and union supporters were also present.  The meeting 
took place in a room available fo
r use by the public for a small 
rental fee located downstairs in the library.  Shortly after the 
meeting began, Millstein opened the door to the room and en-

tered with Norman Colavincenzo, who identified himself as an 
accountant for the News-Press.  Keegan said that this was a 
meeting between the Union and the advertisers and he and 
Hobbs asked Millstein and Colavi
ncenzo to leave.  Millstein 
replied that they had a right to 
be there because it was a public 
meeting and he refused to leave.
  Millstein said that he had 
statistics on the circulation of the News-Press that he wanted to 
give out to the advertisers.  
A heated argument ensued during 
which two of the advertisers left.  Millstein and Colavincenzo 
remained to the meeting for about 25 minutes. 
Analysis 
I have already concluded that the attempt to put financial 
pressure on the News-Press to r
ecognize the Union and to begin 
immediate bargaining was protec
ted under the Act.  The disrup-
tive nature of this conduct adds to
 its coercive nature.  I have 
considered and rejected the News-Press™ defenses for its con-
duct set forth in its brief.  I 
find that the News-Press again vio-
lated Section 8(a)(1) by engaging in surveillance of the union 
activities of employees.   
VI.  ISSUES CONCERNING REINSTATEMENT AND BACKPAY
 The News-Press contends that
 none of the unlawfully dis-
charged employees are entitled to reinstatement or full backpay 

based on after acquired evid
ence of misconduct.  In 
John Cu-neo, Inc.,
 298 NLRB 856 (1990), the Board held that if an em-
ployer shows that an employee engaged in misconduct for 
which the employer would have discharged any employee, 
reinstatement is not ordered and back pay is terminated on the 
date the employer first acquired knowledge of the misconduct.  
The Board recently reaffirmed this holding.  
First Transit, Inc., 
350 NLRB 825, 826Œ827 (2007).  That case involved an em-
ployee who had been unlawfully 
discharged but who also had 
been convicted of second degree robbery before she began her 
employment with the employer.  That employee, however, 
indicated on her employment a
pplication that she never had 
been convicted of a felony.  Th
e employer in that case estab-
lished that it would have ne
ver hired the employee had it 
known that she had lied on her employment application.  The 
Board limited back pay due that employee at the point the em-
ployer discovered that she had falsified her employment appli-
cation. The News-Press also points to postdischarge conduct by the 
discriminatees that it contends
 should deprive them of rein-
statement and full backpay.  But in 
C-Town, 281 NLRB 458 
(1986), the Board stated: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 500 
[N]ot every impropriety deprives the offending employee of 
the protection of the Act.  The Board looks at the nature of the 
misconduct and denies reinstatement in those flagrant cases 
ﬁin which the misconduct is violent or of such a character as 
to render the employees unfit for further service.ﬂ [Citations 
omitted.] 
 For example, serious threats of violence will serve to extinguish 

reinstatement rights and limit back pay.  
Hadco Aluminum & 
Metal Corp., 
331 NLRB 518 (2000); 
Alto-Shoom, Inc., 
307 NLRB 1466, 1467 (1992).  Threats made to induce witnesses to 
testify in a certain way result in the same forfeitures.  
Lear-Sigler Mgt., 
306 NLRB 393, 394 (1992). 
I first turned to the News-Press™ argument concerning Robert 
Guiliano.  On March 26, two months after he was terminated 
Guiliano send McCaw an uninvited three-page e-mail message 
that included:  If you want me to help you fix this paper, my suggestions 

would be these: Ideally, I would recommend firing [Arm-
strong, Steepleton, and Apodaca]
 immediately.  [Armstrong] 
is the worst editorial writer I have ever seen and makes you 
and the newspaper hated for no reason; [Steepleton] does not 
exude leadership qualities such as courage and character that 
reporters could look up to and respect.  And [Apodaca], un-

less I am unaware of any efforts on her part to give you advice 
that was straight up, but you may not have wanted to hear, is 
not really serving your best interests either by just agreeing 
with anything you say.[Von Wiesenberger] I don™t want to 
advise you about because you two are romantically involved.  
So if you want to keep him in some capacity on the newspa-
per, go ahead, but not in a position where he would be ex-
pected to lead the newsroom because he has no background, 
education or experience in that field.  His talks during the 
management training meetings demonstrated that, with him 
prefacing his remarks saying, ﬁWell, I don™t know about 
newspapers, but . . . .ﬂ  This does not reflect on my opinion of 
him as a person: he acts like a gentleman, dresses impeccably, 
is relaxed, soft spoken, intelligent, educated and someone I 
would feel comfortable hanging out with. 
 In the message, Guiliano gave specific guidance to McCaw as 
to how she should handle Armstr
ong, Steepleton, 
and Apodaca.  
Among other things, Armstrong ﬁmust be required to read and 
apply the principles of ‚How to Win Friends and Influence 
People™ by Dale Carnegie.ﬂ  
And Steepleton ﬁis going to have 
to be expected to apply the Golden Rule. . . .ﬂ  Interspersed in 
Guiliano™s advice for Apodaca was: 
 If [Steepleton] was the sheriff 
and [Armstrong and Apodaca] 
his deputies in an old West town and a mob was coming to 
lynch you, you™d be out of luck.  They™re not the type to stand 
up to the mob and declare, ﬁyeah, you might kill us, but we™re 
taking the first bunch of you w
ith us.  Who wants it first?ﬂ  
Nope, it™d be more like a scene at the end of a Three Stooges 
movie, with [Steepleton, Armstrong, and Apodaca] peeling 
out of town with [Steepleton] yelping ﬁWooob woooob 
woooob wooobﬂ and all you™d see is the soles of their shoes 
kicking up dust while the townsfolk toss a rope around your 
neck and drag you to the nearest tree. 
 Later in the message Guiliano continued: 
 Also, sorry about that vivid description of you during our 
meeting.  That image of you was burned in my mind because 
you reminded me so much of a former fiancée I had in New 
York years ago.  I prefer the image I have of you when you 
swung by the elevator and smiled at me after I shouted out to 
you, ﬁHi Wendy!ﬂ and pointed to myself saying, ﬁBob G.ﬂ 
and you replied, ﬁI know who you are.ﬂ  ﬁThat™s my favorite 
recollection of you.ﬂ 
 The test is whether Guiliano™
s comments rendered him unfit for reinstatement and served to 
end his backpay at the time he 
made them.  This is a close issue.  On the one hand, Guiliano 
had shown his penchant for humor
ous asides as shown in his 
earlier messages to Orsua and Steepleton.  I also note that there 
were no direct threats of harm or violence or attempts to suborn 
perjury that are the hallmarks in most cases where the Board 
has concluded a person was no 
longer eligible for reinstate-
ment.  On the other hand, Gui
liano™s remarks were entirely 
uninvited, suggested that McCaw fire Steepleton, Armstrong,  
and Apodaca, referred to Steepleton, Armstrong, and Apodaca 
in a somewhat bizarre, if comedic, manner, commented on 
McCaw™s romantic relationshi
p with von Wiesenberger, re-
ferred to von Wiesenberger in a condescending manner, and 

overall displayed a level of familiarity that seemed inappropri-
ate.  Taking into account the f
act that Guiliano would be return-
ing in his role as a manager a
nd would have to work directly 
not only with Steepleton, Armstrong, and Apodaca but with 
McCaw and von Wiesenberger also
, I conclude that the News-
Press has shown that Guiliano shoul
d not be reinstated.  I also 
terminate the News-Press™ backpa
y obligation as of March 26, 
2007.  Because I have concluded that Guiliano™s March 26 e-
mail message to McCaw terminates the New-Press™ obligation 
to reinstate him and ends his b
ack pay period, I need not re-
solve whether other evidence pointed to by the New-Press in its 
brief would also lead to the same result.
14 The News-Press argues that the six employees it fired for 
their conduct on February 2 on the Anapamu footbridge are not 
entitled to reinstatem
ent and full backpay 
because their conduct 
there was unlawful.  In order to
 fully understand this argument 
a more detailed description of th
e footbridge is required.  As 
indicated, the footbridge crosses over highway 101, a busy 
thoroughfare in the Santa Barbara area.  The footbridge itself 
has fencing that extends in an 
uncompleted arc curving over it.  
The day before the event H
obbs contacted Sergeant Mike 
McGrew, the watch commander on duty that day for the Santa 
Barbara Police Department.  He 
advised Hobbs that if they 
affixed the signs or banners to
 the footbridge it would be a 
municipal code violation, but if 
they just held the banners they 
could do that all day long.  However, the evidence indicates 
that the presence of the signs and banners on the overpass 
would be an unauthorized encroachment that would be unlaw-
ful because it poses a safety problem to the traveling public.  A 
                                                           
14 I have considered the comments
 posted by Guiliano on February 
10 to the Santa Barbara Independent
 website.  While those comments 
criticize Apodaca and Steepleton, they
 are not of the nature of his 
comments in his March 26 email message to McCaw. 
 SANTA BARBARA NEWS
-PRESS
 501
conviction for such an unauthorized encroachment is consid-
ered a misdemeanor under Californ
ia law.  Of course, a final 
resolution of that matter would 
be for courts of appropriate 
jurisdiction and not the NLRB.  And although the conduct on 
the overpass was visible and publicized extensively in the me-
dia, the appropriate authorities 
did not cite the demonstrators 
with any violation of the law. 
 Nonetheless, the News-Press 
paid Ralph Norman Haber and 
Lyn Haber, human factors con-
sultants, to prepare a report concerning the display on the ban-
ners and signs on the overpass 
on February 2.  McCaw re-
viewed the 24-page report the day before she was to testify in 
this proceeding, in particular th
e less than 2 pages of the report 
that dealt with safety issues.  In that regard the report conclud-
ed, ﬁOur opinion is that the di
splay of signs on February 2, 
2007, not only violated the law, but endangered the safety of 
the drivers on US 101.ﬂ  At the trial McCaw was asked, ﬁSo the 
question is would you 
consider having your paper fire the peo-
ple for that activity as I have de
scribed it?ﬂ (Emp
hasis added.)  
McCaw answered, ﬁYes.ﬂ  Interestingly, earlier in the proceed-
ings Steepleton contradicted 
McCaw™s testimony.  He was 
asked whether it was a dischargeable offense for employees to 
affix a sign on a footbridge over highway 101 and he answered 
that it would depend on the content of the sign.  And important-
ly Apodaca, the News-Press™ huma
n resources head, testified at 
the hearing but did not corroborate McCaw™s testimony.  Even 
putting aside the equivocal natu
re of the testimony, I do not 
credit it.  I simple do not believe that had the employees, for 
example, displayed banners a
nd signs on the overpass celebrat-
ing the victory of a local sports team that McCaw would have 
fired them.  I again note that the employees were not convicted 
of or even cited for any criminal behavior.  And I note that 
there is no evidence that the News-Press has ever before hired 
an expert to assess the alle
ged misconduct of any employee, 
have the expert prepare an extensive report, and then rely on 
the report to terminate employee for off-the-job alleged mis-
conduct. The News-Press contends that Burns in not entitled to a full 
remedy due her because of several incidents.  First, at the hear-
ing it pointed to the February 8 
letter, recounted in full above, 
that Burns drafted that was sent to advertisers of the News-
Press before the library meetin
g set forth above.  I conclude 
that none of the comments in that 
letter were eith
er deliberately 
false or were made with a reckless disregard for the truth.  
Nothing in that letter approaches the type of misconduct that 
would warrant denial 
of reinstatement. 
The Union provided the News-Press with some documents 
that the News-Press had subpoenaed, one of which was an e-
mail stream between Burns and Rhonda Manville beginning 
November 5.  The News-Press introduced this evidence to sup-
port its contention that Burns shoul
d not be entitled to backpay 
and reinstatement.  In the e-mail exchange Burns wrote: 
 Dear Rhonda, 
 Thanks for calling!  Yes, 
I went out the way I wanted 
to, though I already miss reporting.  I™ll continue to be en-
gaged in the campaign against [McCaw], however.  There 
are talks here about some New Media with 24-hour local 
news reporting online and a print version on Sunday, all 
for free.  In the meantime the old [News-Press] has been 
destroyed by a grossly incompetent and tyrannical owner.  
We™re going out with radio ads urging cancellations next 
week.  Don™t know what the end of this will be . . . but I™m 
in it for the fight.  Of course, I™m contesting my firing at 
the National Labor Relations Board, represented by the 
Teamsters!  Cool, huh. 
Hope all is well. . . . 
What is your phone number? 
 Love,  Melinda  Manville replied: 
 Hi Melinda, 
 I can™t believe all the crap going on down there.  My 
God!!!!!  How are Dawn and Nora holding up without 
you?  I tried to call you the other day, and your mailbox at 
home was fullŠfull of well wishes from your many fans, 
I™m sure. My phone number here is . . . .  I™ll be away for this 
weekend, but I can™t wait to talk to you.  I hope you and 
the kids and Cathy are well (I hope I spelled her name 

right.) 
I really miss you Melinda! 
 Sending you love and kiss-
es. 
 Rhonda 
 Isn™t it sad about Ruthie?  To me she just seemed in-
vincible, and it is such a big loss.  She was one of a kind. 
 I note that this priv
ate email exchange 
between a friend obvi-
ously trying to console another friend became known to the 
community at large not as a resu
lt of Burns™ dissemination of it 
but by the News-Press™.   
Another example follows.  On October 31 Mike Brown sent 
an email message to Burns that read: 
 Hi MelindaŠ 
 We™ve spoken a few times (I worked on ECP™s Re-
gional Impacts of Growth St
udy).  Scott Hadley passed 
along your email.  Just wanted to write and say thanks for 
all the great reporting you™ve done over your career.  
You™re an asset to the community and I hope you prevail.  
I realize the battle is likely to
 be a long one, but I trust that 
you know that there are a great number of people in the 
community who admire your work and your stand at [the 
News-Press.] 
Best wishes and solidarity. 
 Burns replied:  Thanks very much Mike.  I™m 
sticking around to help oust 
[McCaw], so long as I can figure out a way to make a living. 
 From this email exchange the Ne
ws-Press projects that one of 
the goals of the union organi
zing campaign was to remove 
McCaw as owner of the News-Press and that therefore Burns 
and others should be denied rein
statement.  But these matters 
must not be viewed in isolation or blown up in significance 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 502 
outside of the context in which they occur.  Nothing in this 
passing reference serves to depriv
e Burns or the other discrimi-
natees of the full remedy to which they are entitled for their 
unlawful discharges. 
On about June 21, 2007, Burns to
ld a local public television 
station that ﬁI would never have
 believed that the newspaper 
where I worked for 21 years so proudly would collapse and fall 
victim to a publisher who has no respect for her own workers or 
for the freedom of the pressﬂ and ﬁWithout a contract, it would 
be impossible to report the news
 fairly for a newspaper where 
the publisher was accustomed to using her paper to smear her 
enemies and curry favor with her friendsﬂ and ﬁWill a wealthy 
woman be allowed to bully an entire community?ﬂ   There is no 
evidence whether or not the television station broadcasted 
Burns™ statements. 
Taking into account that Burns was unlawfully fired, the 
News-Press has repeated
ly violated the rights of its employees, 
the News-Press itself had conducted a rhetorically hard-hitting 
antiunion campaign, and Burns™
 comments were made in the 
course of her continued support for the Union, I conclude that 
none of Burns™ rhetoric descri
bed above warrants a denial of 
reinstatement.  The News-Press also argues that Burns and 
Davison cannot be reinstated beca
use they were fired for biased 
reporting.  But because I have concluded above that they were 
fired for their union activity and not for biased reporting this 
argument fails. 
The News-Press points to a letter sent to the community by 
Burns, Evans, Davison, Hobbs
, Kuznia, McManigal, Schultz, 
and Zant, all of whom I have found were unlawfully fired, on 
July 14, 2007, to mark the 1-year anniversary of the events at 
the News-Press.  It also points to a letter authored by Burns on 
November 21, 2006, and to a November 20, 2006 article con-
taining quotes from Hobbs.   In c
ontext, nothing is these letters 
remotely approaches the type 
of misconduct that would warrant 
a denial of reinstatement or b
ackpay.  I find it unnecessary to 
describe them further and add to
 an already lengthy decision. 
At the hearing, I ruled that the News-Press would be allowed 
to present whatever evidence it had concerning after-acquired 
evidence of misconduct but that I would not allow it to probe 
witnesses on the stand in the hope of discovering other evi-
dence that it did not have.  The Union filed a motion to prohibit 
or restrict the News-Press™ qu
estioning of discriminatees and 
others for postdischarge statemen
ts.  The Union argued that the 
News-Press™ inquiries into these matters was having a chilling 
effect on the employees™ rights unde
r the Act.  In its brief, the 
Union again asserts that the Ne
ws-Press™ inquiries had the ef-
fect of discouraging employee
s from engaging in union activi-
ties.  I agree that this type of meticulous examination of the past 
activities of unlawfully discharged employees by an employer 
in the hope of hitting a jackpot may have a tendency to discour-
age employees from engaging in protected activity in the first 
place.  After all, but for the unlawful terminations the employer 
would never have scoured the 
terminated employee™s state-
ments and conduct.  So
me limits are in order.  Indeed, the 
Board has held that it is unlawful to discipline employees for 
misconduct that was uncovered duri
ng an investigation that was 
unlawfully motivated.  
Business Products, 294 NLRB 840 fn. 3 
(1989).  More problems arise when the methods of uncovering 
the after-acquired evidence are first revealed during trial.  It 
may be that in the future the Bo
ard will require a respondent to 
plead in its answer as an affi
rmative defense matters involving 
after-acquired evidence of misc
onduct.  This might allow the 
Government to counter, if appropri
ate, that the search itself was 
unlawful.  But the limits on this type of activity have to be de-
veloped by the Board and the General Counsel. 
VII.  SUBPOENA ISSUES
 All parties raised a number of
 subpoena matters that I dis-
posed of before and during the hearing.  Most, in my view, do 
not warrant specific discussion in
 this decision.  I do, however, 
discuss in some detail the matter
s described below.  Before the 
hearing began the News-Press subpoenaed a number of em-
ployees requiring that they give
 the News-Press: ﬁAny and all 
documents, including but not limited 
to affidavits, declarations, 
or statements that you have provided to the NLRB.ﬂ  Of course, 
no citation of authority is needed for the settled proposition that 
the News-Press is not entitled witness statements given to the 
NLRB except and until employees have testified in an NLRB 
proceeding and then only after a timely request for those state-
ments for the purpose of cross-examination.
15  The General 
Counsel filed a petition to re
voke those subpoenas and the Un-
ion filed a motion for sanctions against the News-Press for 

having sought them.  During a pret
rial conference, call I grant-
ed the motion to revoke those subpoenas in their entirety.  And 
in considering the Union™s request for sanctions I considered 
the possibility that some employee
s, unaware of the fact that I 
had granted the petition to revoke, would feel compelled to 
appear at the start of the hearing and provide their witness 
statements to the News-Press.  I also considered that some con-
fusion might result if employees were informed that they did 
not have to comply with certain
 parts of the subpoenas but had 
to comply with others.  Keep in mind that the News-Press had 
served its subpoenas on a number of people and neither the 
General Counsel nor the Union knew all of their names and 
addresses.  I, therefore, require
d the News-Press to advise those 
persons in writing of my ruling and it did so.  I concluded that 
this measure was sufficient to
 undue any harm done by the 
News-Press and I otherwise deni
ed that Union™s request for 
sanctions.  I advised the News-P
ress that it could re-serve 
properly drawn subpoenas on those 
employees if it so desired 
and it apparently did so. 
The News-Press also raised a number of issues concerning 
whether the Union and the empl
oyees had properly complied 
with the subpoenas duces tecum 
that it had served on them.  
Some issues it raises are frivolous.  For example, in complying 
with the subpoenas on behalf of the Union and the alleged dis-
criminatees Ira Gottlieb, the Union™s attorney, pointed out in a 
letter in several instances that 
he was not turning over copies of 
documents that were created by the News-Press and therefore 
already in its possession.  In a sworn affidavit supplied in this 
case, Gottlieb averred that this was the procedure that the Un-
ion and the News-Press had agreed upon in the earlier hearing 
before Judge Schultz in order to
 save the parties time and ex-
                                                           
15 The General Counsel did not amend the complaint to allege that 
the requests for the witness statements violated Sec. 8(a)(1). 
 SANTA BARBARA NEWS
-PRESS
 503
pense.  The News-Press did not object to that procedure in this 
case by informing the Union otherwise, but instead asserted for 
the first time at trial that the Union had not complied with the 
subpoenas by failing to provide it with copies of documents 
that it already had.  Although the Union would be required to 
provide those documents if the 
News-Press insisted, parties 
often make arrangements to le
ssen the burdens of subpoena 
compliance and the News-Press ought to first have voiced its 
concerns to the Union rather waiting until the trial and raising 
this as a noncompliance issue.  Cooperation between the parties 
and self-resolution of the mech
anics of subpoena compliance 
are essential before the Board and the courts should become 
involved.  I further note that th
e News-Press has failed to show 
any substantial prejudice to supp
ort its request for sanctions. 
The News-Press also complains that some employees and the 
Union failed to produce the ﬁpeepsﬂ and ﬁblitzkriegﬂ emails 
sent to them by Schultz.  It requests that sanctions be imposed.  
However, except as indicated be
low I conclude the failure to 
supply those e-mails was because they had been deleted and the 
employees and the Union no longer had them to turn over.  For 
example, McManigal testified th
at depending on the nature of 
the email message, he will delete some immediately, delete 
some later, and retain some.  He credibly testified that he could 
not recall receiving these emai
l although given he conceded 
that they were sent to him and 
therefore he must have received 
them.  Given the nature of the email messages, I do not find this 
surprising.  Evans credibly testified that she receives many e-
mails and she deletes them ever
y couple weeks.  After his ini-
tial testimony at the trial, the News-Press served Schultz with a 
subpoena duces tecum covering th
e email messages.  He com-
plied with that subpoena by turning over certain documents, but 
the August 25 and September 
5 email messages were not 
among them.  Schultz credibly testified that his computer has a 
feature that, when activated, saves a message for 30 days and 
after that the message is automa
tically deleted.  Hughes did a 
thorough search for the documents that were subpoenaed by the 

News-Press and turned those doc
uments over but the contested 
e-mails were not among them.  She credibly testified that she 
receives so many e-mails that they were clog her inbox and that 
she routinely deleted those that seemed only ﬁrelated to the 
moment.ﬂ  Gottlieb was also serv
ed with a subpoena that cov-
ered the emails.  He represented on the record and in a sworn 
affidavit that he too had dele
ted the emails.  And although I 
gave the News-Press the opportunity to examine Keegan under 
oath concerning his failure to provide the emails, the News-
Press decided not to do so.  I note that there is no evidence that 
anyone deleted these emails to avoid turning them over to the 
News-Press.  That people rout
inely delete email messages is 
simply part of using a computer to send and receive communi-
cations. 
Hobbs was subpoenaed to provide information relating to the 
August 24 incident; she did not 
initially supply the Schultz 
ﬁpeepsﬂ email.  After that message became a matter of contro-
versy in this case she was asked to look for it again, discovered 
it, and provided a copy to the News-Press.  She credibly testi-
fied that in reviewing her messages with the eye to locating 
those covered by the subpoena she read this message, thought it 
was unimportant and not covered by the subpoena.  In the pro-
cess of locating that email to turn over to the News-Press she 
discovered two other 
email message concerning the August 24 
incident.  Both, in general, co
nfirmed her testimony at trial 
concerning those events.  Alth
ough Hobbs should have been 
more careful, I find nothing worthy of sanctions in her initial 
failure to supply copies of those e-mails. 
A more complicated matter involves a copy of the ﬁpeepsﬂ 
email that was later forwarded to Gottlieb by Rob Kuznia.  On 
September 13, the night before Ku
znia was scheduled to appear 
as a witness subpoenaed by the News-Press, Kuznia reminded 
Gottlieb that Kuznia had forwarded Gottlieb a copy of Schultz™ 
ﬁpeepsﬂ email.  Gottlieb did not give that email to the News-
Press until he forwarded it to the News-Press that night.  
Gottlieb explained on the record and in his sworn affidavit that 
Kuznia was initially subpoenaed by the News-Press on Au-
gust 3.  Kuznia identified some material covered by the sub-
poena and described those documents to Gottlieb.  However, 
the material described by Kuznia to Gottlieb and then forward-
ed to the News-Press did not include the ﬁpeepsﬂ email.  On 
August 13, before the hearing opened, Kuznia did forward a 
copy of the ﬁpeepsﬂ email to Gottlieb.  Gottlieb replied by tell-
ing Kuznia that he did not have 
to provide that a copy of that 
message to the News-Press; Gottlieb claimed that he initially 
misunderstood my ruling concerni
ng what information he was 
required to produce.  Later, according to Gottlieb, after the 
hearing opened and my ruling became clearer to Gottlieb he 
sent a message on September 5 
to everyone who he knew had 
been subpoenaed to re-review their email boxes and folders to 
see what else they might have.  
In the meantime, he had forgot-
ten that on August 13 Kuznia had sent him the copy of the 
ﬁpeepsﬂ email.  Gottlieb said: 
 I apologize to the Court.  This was an inadvertent failure to 
fully disclose and it was not meant, in any way, to hide any-
thing and obviously, substantiv
ely the email has already been 
produced, which I understand is not an excuse or a reason not 
to turn it over but that™s the best I canŠI can reconstruct what 
happened. 
 As I noted on the record in this case, Gottlieb certainly such 
have been more careful.  But 
I found that sanctions were not 
warranted because I concluded that
 this error was inadvertent, 
the information was finally provided, the News-Press was not 
prejudiced, and Gottlieb expressed regret and showed an under-
standing that this type of conduct
 should not be repeated in the 
future. CONCLUSIONS OF 
LAW 1.  Respondent has engaged in 
unfair labor practices affect-
ing commerce within the meaning of Section 8(a) (1) and Sec-
tion 2(6) and (7) of the Act by: 
(a) Threatening to discipline employees if they engage in un-
ion and protected concerted activity. 
(b) Coercively interrogating employees concerning their un-
ion activities. 
(c) Instructing employees to re
move buttons from their cloth-ing and signs from their vehicles reading ﬁMcCaw Obey the 
Law.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 504 
(d) Terminating Robert Guiliano because he refused to 
commit an unfair labor practice. 
(e) Engaging in surveillance of the union activities of em-
ployees. 
2.  Respondent has engaged in 
unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(3) and (1) 
and Section 2(6) and (7) of the Act by: 
(a) Issuing letters of suspension to employees because those 
employees engaged in union and 
protected concerted activity. 
(b) Canceling the column written by Starshine Roshell be-
cause she supported the Union. 
(c) Giving lower evaluations 
to Anna Davision, Dawn 
Hobbs, Melissa Evans, and Karna Hughes because they en-
gaged in union activity, thereby 
depriving them of annual per-
formance bonuses. 
(d) Discharging Melinda Burn
s, Anna Davison, Dawn 
Hobbs, Rob Kuznia, Barney McManigal, Tom Schultz, John 
Zant, and Melissa Evans because they engaged in union activi-
ty. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of th
e Act.  The Respondent
 having discrimina-
torily discharged employees, with the exception that follows, it 
must offer them reinstatement and make them whole for any 
loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as comput-
ed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  
The exception is that the Respondent is not required to reinstate 
Robert Guiliano and his backpa
y periods ends on March 26, 
2007.  Respondent having unlawfu
lly given lower evaluations 
to Anna Davision, Dawn Hobbs
, Melissa Evans, and Karna 
Hughes, thereby depriving them of annual performance bonus-
es, I shall require it to rescin
d those evaluations and prepare 
new evaluations without regard 
to those employees™ support for 
the Union.  Based upon my assessment of the minimal or non-
existent reasons given to suppo
rt the lower evaluation I con-
clude that, consistent with earlier years, each of these discrimi-
natees would have received a 
performance bonus and I shall 
require the Respondent to pay 
these employees a performance 
bonus, with interest.  I shall leav
e the determination of the exact 
amounts of bonuses to the compliance portion of this proceed-
ing after the Respondent has co
mpleted its nondiscriminatory 
evaluations.  The amount shall be
 computed in accordance with 
Ogle Protection Service, 
183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6th Cir. 1971), with interest as prescribed in 
New Hori-zons for the Retarded, 
supra. The General Counsel seeks a broad cease-and-desist order.  
In addition to the violations li
sted above, the General Counsel 
points to a statement made by Ba
rry Capello, an attorney for 
the News-Press, to Colby Frazier works as a reporter for the 
Santa Barbara Daily Sound
.  Speaking about the six reporters 
who were fired for the February 2 events on the footbridge, 
Capello told Frazier that the News-Press had an absolute right 
to do what they did, and would do it again in the face disloyalty 
such as that.  Capello continued stating that there are other 
people who work at that paper that have the right to have their 
incomes and lives protected and that employees that are out 
attempting to damage the newspa
per that they work for would 
be terminated by any employer in town.  Capello stated that the 
terminations had nothing to do with union activities.  On the 
one hand, there is no evidence that the News-Press has shown a 
proclivity to violate Section 8(a)(2) or (4) of the Act.  And 
while I have made no findings c
oncerning violations of Section 
8(a)(5), the News-Press™ asserti
ons that the matter of journal-
istic integrity is solely one 
for management 
may reveal con-
cerns in that area that cannot be ignored at this point.  More 
importantly, the flagrant nature of the violations in this case, 
from the unlawful discharges of Burns and Davison to the six 
employees for their protected conduct on the Anapamu Bridge, 
resulted in the termination of over 20 percent of the unit and 25 
percent of the probable union voters.  To make matters worse, 
the News-Press discharged a supervisor who would not go 
along its unlawful conduct.  Add the obvious violations of Sec-
tion 8(a)(1); taken together th
ey show the News-Press wide-
spread, general disregard for the fundamental rights of the em-
ployees.  I find it necessary to 
issue a broad Order requiring the Respondent to cease and desist from infringing in any other 
manner on rights guaranteed employees by Section 7 of the 
Act. 
Hickmott Foods, 242 NLRB 1357 (1979). 
Citing McAllister Towing & Transportation Co., 
341 NLRB 
394, 400 (2004),
 the General Counsel also seeks an order re-
quiring Steepleton to read to the 
employees, or at the option of 
the News-Press, to have a Board agent read, the notice to em-
ployees in this case.  While the 
issue is close, I conclude the 
broad cease-and-desist order s
hould be adequate to prevent 
further violations and assure em
ployees of their rights under the 
Act.  Of course, if the News-P
ress continues to violate the Act 
additional remedial measures might be necessary. 
[Recommended Order omitted from publication.] 
 